Exhibit 10.1

 

Execution Version

 

 

 

 

$55,000,000 Revolving Loan

 

CREDIT AGREEMENT

 

dated as of

 

February 15, 2005

 

among

 

HILAND OPERATING, LLC,
as Borrower

 

The Lenders Party Hereto

 

and

 

MIDFIRST BANK,

as Administrative Agent

 

--------------------------------------------------------------------------------

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

ARTICLE I Definitions

 

 

 

 

SECTION 1.01.

Defined Terms

 

SECTION 1.02.

Classification of Loans and Borrowings

 

SECTION 1.03.

Terms Generally

 

SECTION 1.04.

Accounting Terms; GAAP

 

SECTION 1.05.

Annualized Financial Information

 

 

 

 

 

ARTICLE II The Credits

 

 

 

 

SECTION 2.01.

Commitments

 

SECTION 2.02.

Loans and Borrowings

 

SECTION 2.03.

Requests for Revolving Borrowings

 

SECTION 2.04. [a05-4726_1ex10d1.htm#Section2_04_054605]

Agent Advances [a05-4726_1ex10d1.htm#Section2_04_054605]

 

SECTION 2.05. [a05-4726_1ex10d1.htm#Section2_05_054616]

Intentionally Deleted [a05-4726_1ex10d1.htm#Section2_05_054616]

 

SECTION 2.06. [a05-4726_1ex10d1.htm#Section2_06_054622]

Letters of Credit [a05-4726_1ex10d1.htm#Section2_06_054622]

 

SECTION 2.07. [a05-4726_1ex10d1.htm#Section2_07_054803]

Funding of Borrowings [a05-4726_1ex10d1.htm#Section2_07_054803]

 

SECTION 2.08. [a05-4726_1ex10d1.htm#Section2_08_054822]

Interest Elections [a05-4726_1ex10d1.htm#Section2_08_054822]

 

SECTION 2.09. [a05-4726_1ex10d1.htm#Section2_09_054900]

Termination and Reduction of Commitments
[a05-4726_1ex10d1.htm#Section2_09_054900]

 

SECTION 2.10. [a05-4726_1ex10d1.htm#Section2_10_054907]

Repayment of Loans; Evidence of Debt [a05-4726_1ex10d1.htm#Section2_10_054907]

 

SECTION 2.11. [a05-4726_1ex10d1.htm#Section2_11_054926]

Prepayment of Loans [a05-4726_1ex10d1.htm#Section2_11_054926]

 

SECTION 2.12. [a05-4726_1ex10d1.htm#Section2_12_054935]

Fees [a05-4726_1ex10d1.htm#Section2_12_054935]

 

SECTION 2.13. [a05-4726_1ex10d1.htm#Section2_13_055009]

Interest [a05-4726_1ex10d1.htm#Section2_13_055009]

 

SECTION 2.14. [a05-4726_1ex10d1.htm#Section2_14_055034]

Alternate Rate of Interest [a05-4726_1ex10d1.htm#Section2_14_055034]

 

SECTION 2.15. [a05-4726_1ex10d1.htm#Section2_15_055043]

Increased Costs [a05-4726_1ex10d1.htm#Section2_15_055043]

 

SECTION 2.16. [a05-4726_1ex10d1.htm#Section2_16_055126]

Break Funding Payments [a05-4726_1ex10d1.htm#Section2_16_055126]

 

SECTION 2.17. [a05-4726_1ex10d1.htm#Section2_17_060941]

Taxes [a05-4726_1ex10d1.htm#Section2_17_060941]

 

SECTION 2.18. [a05-4726_1ex10d1.htm#Section2_18_061023]

Payments Generally; Pro Rata Treatment; Sharing of Set-offs
[a05-4726_1ex10d1.htm#Section2_18_061023]

 

SECTION 2.19. [a05-4726_1ex10d1.htm#Section2_19_061056]

Mitigation Obligations; Replacement of Lenders
[a05-4726_1ex10d1.htm#Section2_19_061056]

 

SECTION 2.20. [a05-4726_1ex10d1.htm#Section2_20_064031]

Increase of Revolver A Commitments [a05-4726_1ex10d1.htm#Section2_20_064031]

 

 

 

 

 

ARTICLE III Representations and Warranties
[a05-4726_1ex10d1.htm#ArticleIii_062255]

 

 

 

 

SECTION 3.01. [a05-4726_1ex10d1.htm#Section3_01_061232]

Organization; Powers [a05-4726_1ex10d1.htm#Section3_01_061232]

 

SECTION 3.02. [a05-4726_1ex10d1.htm#Section3_02_061238]

Authorization; Enforceability [a05-4726_1ex10d1.htm#Section3_02_061238]

 

SECTION 3.03. [a05-4726_1ex10d1.htm#Section3_03_061255]

No Undisclosed Liabilities [a05-4726_1ex10d1.htm#Section3_03_061255]

 

SECTION 3.04. [a05-4726_1ex10d1.htm#Section3_04_061343]

Governmental Approvals; No Conflicts [a05-4726_1ex10d1.htm#Section3_04_061343]

 

SECTION 3.05. [a05-4726_1ex10d1.htm#Section3_05_061347]

Financial Condition; No Material Adverse Change
[a05-4726_1ex10d1.htm#Section3_05_061347]

 

SECTION 3.06. [a05-4726_1ex10d1.htm#Section3_06_061354]

Properties [a05-4726_1ex10d1.htm#Section3_06_061354]

 

SECTION 3.07. [a05-4726_1ex10d1.htm#Section3_07_061423]

Litigation and Environmental Matters [a05-4726_1ex10d1.htm#Section3_07_061423]

 

SECTION 3.08. [a05-4726_1ex10d1.htm#Section3_08_061437]

Compliance with Laws and Agreements [a05-4726_1ex10d1.htm#Section3_08_061437]

 

SECTION 3.09. [a05-4726_1ex10d1.htm#Section3_09_061443]

Investment and Holding Company Status [a05-4726_1ex10d1.htm#Section3_09_061443]

 

SECTION 3.10. [a05-4726_1ex10d1.htm#Section3_10_061448]

Taxes [a05-4726_1ex10d1.htm#Section3_10_061448]

 

SECTION 3.11. [a05-4726_1ex10d1.htm#Section3_11_061454]

ERISA [a05-4726_1ex10d1.htm#Section3_11_061454]

 

SECTION 3.12. [a05-4726_1ex10d1.htm#Section3_12_061500]

Disclosure [a05-4726_1ex10d1.htm#Section3_12_061500]

 

SECTION 3.13. [a05-4726_1ex10d1.htm#Section3_13_061506]

Labor Matters [a05-4726_1ex10d1.htm#Section3_13_061506]

 

SECTION 3.14. [a05-4726_1ex10d1.htm#Section3_14_061524]

Subsidiaries [a05-4726_1ex10d1.htm#Section3_14_061524]

 

 

i

--------------------------------------------------------------------------------


 

SECTION 3.15. [a05-4726_1ex10d1.htm#Section3_15_061533]

Margin Stock [a05-4726_1ex10d1.htm#Section3_15_061533]

 

SECTION 3.16. [a05-4726_1ex10d1.htm#Section3_16_061541]

Licenses and Permits [a05-4726_1ex10d1.htm#Section3_16_061541]

 

SECTION 3.17. [a05-4726_1ex10d1.htm#Section3_17_061546]

Reportable Transaction [a05-4726_1ex10d1.htm#Section3_17_061546]

 

SECTION 3.18. [a05-4726_1ex10d1.htm#Section3_18_061552]

Public Utility Holding Company Act [a05-4726_1ex10d1.htm#Section3_18_061552]

 

SECTION 3.19. [a05-4726_1ex10d1.htm#Section3_19_061558]

Senior Debt Status [a05-4726_1ex10d1.htm#Section3_19_061558]

 

SECTION 3.20. [a05-4726_1ex10d1.htm#Section3_20_061619]

Priority; Security Matters [a05-4726_1ex10d1.htm#Section3_20_061619]

 

SECTION 3.21. [a05-4726_1ex10d1.htm#Section3_21_061624]

Solvency [a05-4726_1ex10d1.htm#Section3_21_061624]

 

SECTION 3.22. [a05-4726_1ex10d1.htm#Section3_22_061631]

Foreign Assets Control Regulation [a05-4726_1ex10d1.htm#Section3_22_061631]

 

SECTION 3.23. [a05-4726_1ex10d1.htm#Section3_23_061637]

Claims and Liabilities [a05-4726_1ex10d1.htm#Section3_23_061637]

 

SECTION 3.24. [a05-4726_1ex10d1.htm#Section3_24_061644]

Material Contracts [a05-4726_1ex10d1.htm#Section3_24_061644]

 

SECTION 3.25. [a05-4726_1ex10d1.htm#Section3_25_061755]

Certain Representations Regarding the Parent
[a05-4726_1ex10d1.htm#Section3_25_061755]

 

 

 

 

 

ARTICLE IV Conditions [a05-4726_1ex10d1.htm#ArticleIv_062258]

 

 

 

 

SECTION 4.01. [a05-4726_1ex10d1.htm#Section4_01_061817]

Effective Date [a05-4726_1ex10d1.htm#Section4_01_061817]

 

SECTION 4.02. [a05-4726_1ex10d1.htm#Section4_02_061949]

Each Credit Event [a05-4726_1ex10d1.htm#Section4_02_061949]

 

 

 

 

 

ARTICLE V Affirmative Covenants [a05-4726_1ex10d1.htm#ArticleV_062017]

 

 

 

 

SECTION 5.01. [a05-4726_1ex10d1.htm#Section5_01_062022]

Financial Statements; Ratings Change and Other Information
[a05-4726_1ex10d1.htm#Section5_01_062022]

 

SECTION 5.02. [a05-4726_1ex10d1.htm#Section5_02_062043]

Notices of Material Events [a05-4726_1ex10d1.htm#Section5_02_062043]

 

SECTION 5.03. [a05-4726_1ex10d1.htm#Section5_03__093520]

Existence; Conduct of Business [a05-4726_1ex10d1.htm#Section5_03__093520]

 

SECTION 5.04. [a05-4726_1ex10d1.htm#Section5_04__093526]

Payment of Obligations [a05-4726_1ex10d1.htm#Section5_04__093526]

 

SECTION 5.05. [a05-4726_1ex10d1.htm#Section5_05__093530]

Maintenance of Properties; Insurance [a05-4726_1ex10d1.htm#Section5_05__093530]

 

SECTION 5.06. [a05-4726_1ex10d1.htm#Section5_06__093537]

Books and Records; Inspection Rights [a05-4726_1ex10d1.htm#Section5_06__093537]

 

SECTION 5.07. [a05-4726_1ex10d1.htm#Section5_07__093551]

Compliance with Laws [a05-4726_1ex10d1.htm#Section5_07__093551]

 

SECTION 5.08. [a05-4726_1ex10d1.htm#Section5_08__093744]

Use of Proceeds and Letters of Credit [a05-4726_1ex10d1.htm#Section5_08__093744]

 

SECTION 5.09. [a05-4726_1ex10d1.htm#Section5_09__093749]

Compliance with ERISA [a05-4726_1ex10d1.htm#Section5_09__093749]

 

SECTION 5.10. [a05-4726_1ex10d1.htm#Section5_10__093754]

Real Property Collateral [a05-4726_1ex10d1.htm#Section5_10__093754]

 

SECTION 5.11. [a05-4726_1ex10d1.htm#Section5_11__093853]

Compliance with Environmental Laws [a05-4726_1ex10d1.htm#Section5_11__093853]

 

SECTION 5.12. [a05-4726_1ex10d1.htm#Section5_12__094003]

Further Assurances [a05-4726_1ex10d1.htm#Section5_12__094003]

 

SECTION 5.13. [a05-4726_1ex10d1.htm#Section5_13__094040]

Tax Shelter Regulations [a05-4726_1ex10d1.htm#Section5_13__094040]

 

SECTION 5.14. [a05-4726_1ex10d1.htm#Section5_14__094043]

Compliance with Leases; Material Contracts
[a05-4726_1ex10d1.htm#Section5_14__094043]

 

SECTION 5.15. [a05-4726_1ex10d1.htm#Section5_15__094058]

Clean-Down Period [a05-4726_1ex10d1.htm#Section5_15__094058]

 

SECTION 5.16. [a05-4726_1ex10d1.htm#Section5_16__094100]

Subsidiaries [a05-4726_1ex10d1.htm#Section5_16__094100]

 

SECTION 5.17. [a05-4726_1ex10d1.htm#Section5_17__094106]

Information Regarding Collateral [a05-4726_1ex10d1.htm#Section5_17__094106]

 

SECTION 5.18. [a05-4726_1ex10d1.htm#Section5_18__094110]

Post Closing Matters [a05-4726_1ex10d1.htm#Section5_18__094110]

 

SECTION 5.19. [a05-4726_1ex10d1.htm#Section5_19__094112]

Deposit Accounts [a05-4726_1ex10d1.htm#Section5_19__094112]

 

 

 

 

 

ARTICLE VI Negative Covenants [a05-4726_1ex10d1.htm#Articlevi_162508]

 

 

 

 

SECTION 6.01. [a05-4726_1ex10d1.htm#Section6_01__094200]

Indebtedness [a05-4726_1ex10d1.htm#Section6_01__094200]

 

SECTION 6.02. [a05-4726_1ex10d1.htm#Section6_02__094218]

Liens [a05-4726_1ex10d1.htm#Section6_02__094218]

 

SECTION 6.03. [a05-4726_1ex10d1.htm#Section6_03__094239]

Fundamental Changes [a05-4726_1ex10d1.htm#Section6_03__094239]

 

SECTION 6.04. [a05-4726_1ex10d1.htm#Section6_04__094242]

Investments, Loans, Advances and Guarantees
[a05-4726_1ex10d1.htm#Section6_04__094242]

 

SECTION 6.05. [a05-4726_1ex10d1.htm#Section6_05__094305]

Swap Agreements [a05-4726_1ex10d1.htm#Section6_05__094305]

 

SECTION 6.06. [a05-4726_1ex10d1.htm#Section6_06__094309]

Restricted Payments [a05-4726_1ex10d1.htm#Section6_06__094309]

 

SECTION 6.07. [a05-4726_1ex10d1.htm#Section6_07__094333]

Transactions with Affiliates [a05-4726_1ex10d1.htm#Section6_07__094333]

 

SECTION 6.08. [a05-4726_1ex10d1.htm#Section6_08__094336]

Sales of Assets [a05-4726_1ex10d1.htm#Section6_08__094336]

 

SECTION 6.09. [a05-4726_1ex10d1.htm#Section6_09__094417]

Constituent Documents [a05-4726_1ex10d1.htm#Section6_09__094417]

 

 

ii

--------------------------------------------------------------------------------


 

SECTION 6.10. [a05-4726_1ex10d1.htm#Section6_10__094427]

Regulation T, U and X Compliance [a05-4726_1ex10d1.htm#Section6_10__094427]

 

SECTION 6.11. [a05-4726_1ex10d1.htm#Section6_11__094442]

Sales and Leasebacks [a05-4726_1ex10d1.htm#Section6_11__094442]

 

SECTION 6.12. [a05-4726_1ex10d1.htm#Section6_12__094445]

Changes in Fiscal Year [a05-4726_1ex10d1.htm#Section6_12__094445]

 

SECTION 6.13. [a05-4726_1ex10d1.htm#Section6_13__094449]

Change in the Nature of Business [a05-4726_1ex10d1.htm#Section6_13__094449]

 

SECTION 6.14. [a05-4726_1ex10d1.htm#Section6_14__094452]

Limitation on Restrictions on Subsidiary Distributions
[a05-4726_1ex10d1.htm#Section6_14__094452]

 

SECTION 6.15. [a05-4726_1ex10d1.htm#Section6_15__094455]

Changes to the Omnibus Agreement [a05-4726_1ex10d1.htm#Section6_15__094455]

 

SECTION 6.16. [a05-4726_1ex10d1.htm#Section6_16__094524]

Minimum Consolidated Tangible Net Worth
[a05-4726_1ex10d1.htm#Section6_16__094524]

 

SECTION 6.17. [a05-4726_1ex10d1.htm#Section6_17__094528]

Minimum Interest Coverage Ratio [a05-4726_1ex10d1.htm#Section6_17__094528]

 

SECTION 6.18. [a05-4726_1ex10d1.htm#Section6_18__094530]

Maximum Leverage Ratio [a05-4726_1ex10d1.htm#Section6_18__094530]

 

SECTION 6.19. [a05-4726_1ex10d1.htm#Section6_19__094532]

Permitted Acquisitions [a05-4726_1ex10d1.htm#Section6_19__094532]

 

SECTION 6.20. [a05-4726_1ex10d1.htm#Section6_20__094536]

Negative Pledges, Restrictive Agreements, etc.
[a05-4726_1ex10d1.htm#Section6_20__094536]

 

 

 

 

 

ARTICLE VII Events of Default [a05-4726_1ex10d1.htm#Articlevii_162632]

 

 

 

 

 

ARTICLE VIII The Administrative Agent [a05-4726_1ex10d1.htm#Articleviii_162638]

 

 

 

 

 

ARTICLE IX Miscellaneous [a05-4726_1ex10d1.htm#Articleix_162641]

 

 

 

 

SECTION 9.01. [a05-4726_1ex10d1.htm#Section9_01__094849]

Notices [a05-4726_1ex10d1.htm#Section9_01__094849]

 

SECTION 9.02. [a05-4726_1ex10d1.htm#Section9_02__095036]

Waivers; Amendments [a05-4726_1ex10d1.htm#Section9_02__095036]

 

SECTION 9.03. [a05-4726_1ex10d1.htm#Section9_03__095106]

Expenses; Indemnity; Damage Waiver [a05-4726_1ex10d1.htm#Section9_03__095106]

 

SECTION 9.04. [a05-4726_1ex10d1.htm#Section9_04__095145]

Successors and Assigns [a05-4726_1ex10d1.htm#Section9_04__095145]

 

SECTION 9.05. [a05-4726_1ex10d1.htm#Section9_05__095423]

Survival [a05-4726_1ex10d1.htm#Section9_05__095423]

 

SECTION 9.06. [a05-4726_1ex10d1.htm#Section9_06__095428]

Counterparts; Integration; Effectiveness
[a05-4726_1ex10d1.htm#Section9_06__095428]

 

SECTION 9.07. [a05-4726_1ex10d1.htm#Section9_07__095432]

Severability [a05-4726_1ex10d1.htm#Section9_07__095432]

 

SECTION 9.08. [a05-4726_1ex10d1.htm#Section9_08__095435]

Right of Setoff [a05-4726_1ex10d1.htm#Section9_08__095435]

 

SECTION 9.09. [a05-4726_1ex10d1.htm#Section9_09__095507]

Governing Law; Jurisdiction; Consent to Service of Process
[a05-4726_1ex10d1.htm#Section9_09__095507]

 

SECTION 9.10. [a05-4726_1ex10d1.htm#Section9_10__095514]

WAIVER OF JURY TRIAL [a05-4726_1ex10d1.htm#Section9_10__095514]

 

SECTION 9.11. [a05-4726_1ex10d1.htm#Section9_11__095809]

Headings [a05-4726_1ex10d1.htm#Section9_11__095809]

 

SECTION 9.12. [a05-4726_1ex10d1.htm#Section9_12__095812]

Confidentiality [a05-4726_1ex10d1.htm#Section9_12__095812]

 

SECTION 9.13. [a05-4726_1ex10d1.htm#Section9_13__095817]

Interest Rate Limitation [a05-4726_1ex10d1.htm#Section9_13__095817]

 

SECTION 9.14. [a05-4726_1ex10d1.htm#Section9_14__095858]

USA PATRIOT Act [a05-4726_1ex10d1.htm#Section9_14__095858]

 

SECTION 9.15. [a05-4726_1ex10d1.htm#Section9_15__095859]

Separateness [a05-4726_1ex10d1.htm#Section9_15__095859]

 

SECTION 9.16. [a05-4726_1ex10d1.htm#Section9_16__095901]

No Personal Liability of Directors, Officers and Employees
[a05-4726_1ex10d1.htm#Section9_16__095901]

 

SECTION 9.17. [a05-4726_1ex10d1.htm#Section9_17__095903]

Collateral Matters; Swap Agreements [a05-4726_1ex10d1.htm#Section9_17__095903]

 

 

SCHEDULES:

Schedule 1.01 — Security Documents

Schedule 2.01 — Commitments

Schedule 3.03 — Disclosed Matters

Schedule 3.06(a) — Title Issues

Schedule 3.06(b) — Leases

Schedule 3.06(d) — Location of Each Loan Party

Schedule 3.14 — Subsidiaries

Schedule 3.24 — Material Contracts

Schedule 5.18 — Post Closing Matters

Schedule 6.01 — Existing Indebtedness

Schedule 6.02 — Existing Liens

 

 

iii

--------------------------------------------------------------------------------


 

Schedule 6.14 — Existing Restrictions

 

EXHIBITS:

Exhibit A — Form of Assignment and Assumption
[a05-4726_1ex10d1.htm#ExhibitA_111454]

 

Exhibit B — Form of Commitment Increase Agreement
[a05-4726_1ex10d1.htm#ExhibitB_111514]

 

Exhibit C — Form of New Lender Agreement [a05-4726_1ex10d1.htm#ExhibitC_111524]

 

Exhibit D — Form of Guaranty Agreement (Subsidiary/Parent)
[a05-4726_1ex10d1.htm#ExhibitD_111534]

 

Exhibit E — Form of Borrowing Request [a05-4726_1ex10d1.htm#ExhibitE_115126]

 

Exhibit F — Form of Compliance Certificate
[a05-4726_1ex10d1.htm#ExhibitF_120155]

 

Exhibit G — Form of Partnership Agreement [a05-4726_1ex10d1.htm#ExhibitG_120325]

 

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT (this “Agreement”) dated as of February 15, 2005, among HILAND
OPERATING, LLC, the LENDERS party hereto, and MIDFIRST BANK, as Administrative
Agent.

 

The parties hereto agree as follows:

 

ARTICLE I

 


DEFINITIONS

 

SECTION 1.01.                 Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means MidFirst Bank, a federally chartered savings
association, in its capacity as administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Advances” shall have the meaning set forth in Section 2.04 hereof.

 

“Agreement” shall have the meaning set forth in the introductory paragraph
hereof.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Base CD Rate in effect on
such day plus 1.50% and (c) the Federal Funds Effective Rate in effect on such
day plus ½ of 1%.  Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Base CD Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Base CD Rate or the Federal Funds Effective Rate, respectively.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by the sum of such Lender’s Revolver A Commitment
and Revolver B Commitment.  If the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments.

 

--------------------------------------------------------------------------------


 

“Applicable Rate” means, for any day during any period between two successive
Financial Statement Delivery Dates commencing on the first Financial Statement
Delivery Date in such period and ending on the day before the following
Financial Statement Delivery Date, with respect to any ABR Loan, Eurodollar
Revolving Loan, or with respect to the commitment fees payable hereunder, as the
case may be, the applicable margin per annum set forth in the appropriate column
below under the caption “ABR Spread,” “Eurodollar Spread” or “Commitment Fee
Rate,” as the case may be, for the Leverage Ratio for the fiscal period for
which such financial statements were delivered as of the Financial Statement
Delivery Date:

 

Leverage Ratio:

 

ABR
Spread

 

Eurodollar
Spread

 

Unused
Commitment
Fee
 Rate

 

Less than 1.0:1.0

 

0.50

%

1.50

%

0.30

%

Greater than or equal to 1.0:1.0 but less than 2.5:1.0

 

0.75

%

1.75

%

0.375

%

Greater than or equal to 2.5:1.0 but less than 3.0:1.0

 

1.00

%

2.00

%

0.50

%

Greater than or equal to 3.0:1.0 but less than 3.50:1.0

 

1.25

%

2.25

%

0.50

%

Greater than or equal to 3.50 to 1.0

 

1.75

%

2.75

%

0.50

%

 

For purposes of the foregoing, (a) if sufficient information does not exist to
calculate the Applicable Rate, or the Borrower has not delivered such
information to the Administrative Agent in a timely manner, Eurodollar
Borrowings shall not be available to the Borrower and the Applicable Rate for
ABR Loans shall be 1.75% per annum and for the commitment fee shall be 0.50% per
annum; and (b) if the Leverage Ratio shall change upon delivery of any financial
statements required under Section 5.01, such change in the Applicable Rate shall
be effective as of the date on which any such financial statement is delivered,
irrespective of whether it is in the middle of an Interest Period or when notice
of such change shall have been furnished by the Borrower to the Administrative
Agent and the Lenders pursuant to Section 5.01 hereof or otherwise.  Each change
in the Applicable Rate shall apply during the period commencing on the effective
date of such change and ending on the date immediately preceding the effective
date of the next such change.  Notwithstanding the above, the Applicable Rate
from the Effective Date through the first Financial Statement Delivery Date
shall be 0.75% for ABR Loans, 1.75% for Eurodollar Revolving Loans and 0.375%
with respect to the commitment fee.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Assessment Rate” means, for any day, the annual assessment rate in effect on
such day that is payable by a member of the Bank Insurance Fund classified as
“well-capitalized” and within supervisory subgroup “B” (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in dollars at the offices of such
member in the United States; provided that if, as a result of any change in any
law, rule or regulation, it is no longer possible to determine the Assessment
Rate as aforesaid, then the Assessment Rate shall be such annual rate as shall
be determined by the Administrative Agent to be representative of the cost of
such insurance to the Lenders.

 

2

--------------------------------------------------------------------------------


 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Available Cash” has the meaning set forth in the Partnership Agreement.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Bakken System” means the Bakken field gas gathering and processing system in
eastern Montana, located primarily in Richland County, Montana.

 

“Base CD Rate” means the sum of (a) the Three-Month Secondary CD Rate multiplied
by the Statutory Reserve Rate plus (b) the Assessment Rate.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Hiland Operating, LLC, a Delaware limited liability company.

 

“Borrowing” means Revolver A Borrowing or a Revolver B Borrowing, as applicable.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 and made in a form substantially similar to the
form attached hereto as Exhibit E and incorporated herein by reference.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Oklahoma City, Oklahoma are authorized or required by
Law to remain closed; provided that, when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” means, for any period, the aggregate amount of all
expenditures of the Loan Parties for fixed or capital assets made during such
period which, in accordance with GAAP, would be classified as capital
expenditures.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Change in Control” means the occurrence of any of the following events:  (a)
the Hamm Parties cease to own and control, directly or indirectly, more than 50%
of the economic or voting interests in the General Partner; (b) the General
Partner shall cease to own and control, of record and beneficially, directly,
100% of the general partner interests in the Parent; (c) the Parent shall

 

3

--------------------------------------------------------------------------------


 

cease to own and control, of record and beneficially, 100% of the membership
interests of the Borrower; or (d) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) under the Exchange Act), other than the Hamm
Parties, shall become, or obtain rights (whether by means or warrants, options
or otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act) directly or indirectly, of, in the aggregate,
more than 20% of the total number of Outstanding Units or Outstanding
Partnership Securities (as defined in the Partnership Agreement).

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“Class”, when used in reference to any Loan or Borrowing, refers to such Loan,
or the Loans comprising such Borrowing, as Revolver A Loans or Revolver B Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all of the assets of the Borrower and its Subsidiaries,
including all accounts, contract rights/ownership interests in Subsidiaries, all
gas purchase agreements, all gas processing and treating agreements, all gas
sales agreements, gas gathering pipelines, liquids pipelines, gas processing
plants, gas treating plants, gas fractionation facilities, air injection plants,
water injection plants, inventory, vehicles, equipment, furniture, fixtures,
general intangibles, capital stock of Subsidiaries and all real property and
leasehold estates (including improvements thereon) held by such Person.

 

“Commitments” means the aggregate amount of all of the Lenders’ Revolver A
Commitments and Revolver B Commitments.

 

“Commitment Increase Agreement” has the meaning assigned to such term in
Section 2.20.

 

“Commitment Increase Notice” has the meaning assigned to such term in
Section 2.20.

 

“Consolidated EBITDA” means, with respect to the Parent, the Borrower and its
Subsidiaries for any period, Consolidated Net Income for such period plus,
without duplication and to the extent reflected as a charge in the statement of
such Consolidated Net Income for such period, the sum of (a) income tax expense,
(b) interest expense, amortization or write-off of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness (including the Indebtedness hereunder), (c) depreciation and
amortization expense, (d) amortization of intangibles and organization costs,
(e) any extraordinary non-cash expenses or losses, and (f) any extraordinary,
unusual or non-recurring cash losses, and minus, (i) to the extent included in
the statement of such Consolidated Net Income for such period, any
extraordinary, unusual or non-recurring non-cash income or gains (including,
whether or not otherwise includable as a separate item in the statement of such

 

4

--------------------------------------------------------------------------------


 

Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business) and (ii) any cash payments made during such
period in respect of non-cash expenses or losses and subsequent to the fiscal
quarter in which the relevant non-cash expenses or losses were reflected as a
charge in the statement of Consolidated Net Income, all as determined on a
consolidated basis.  For purposes of calculating Consolidated EBITDA of the
Parent, the Borrower and its Subsidiaries for any period for the purposes of
Section 6.17 and Section 6.18 and of this Agreement, (i) the earnings before
interest, taxes, depreciation and amortization calculated as set forth above of
any Person or assets acquired by the Borrower or its Subsidiaries during such
period shall be included (using the historical financial results of such Person
or assets for the trailing four fiscal quarters prior to such acquisition;
provided that with respect to an acquisition of the Bakken System prior to
September 1, 2006, using only the historical financial results for the trailing
three months on an annualized basis) on a pro forma basis for such period as if
such acquisition, and the incurrence or assumption of any Indebtedness in
connection therewith, had occurred on the first day of such period and based
upon the financial statements and other information delivered to the
Administrative Agent pursuant to Section 5.01 hereof, and (ii) the earnings
before interest, taxes, depreciation and amortization calculated as set forth
above of any Person or assets Disposed of by the Borrower or its Subsidiaries
during such period shall be excluded, on a pro forma basis for such period as if
such Disposition, and the payment of any Indebtedness in connection therewith,
had occurred on the first day of such period and based upon the financial
statements and other information delivered to the Administrative Agent pursuant
to Section 5.01 hereof.

 

“Consolidated Indebtedness” means the consolidated Indebtedness of the Parent,
the Borrower and its Subsidiaries.

 

“Consolidated Interest Expense” means, for any period, the sum of aggregate
interest expense and capitalized interest (including the interest portion of any
Capital Lease Obligations) of the Parent, the Borrower and its Subsidiaries
determined on a consolidated basis for such period.

 

“Consolidated Lease Expense” means, for the relevant period, with respect to the
Parent, the Borrower, and its Subsidiaries on a consolidated basis, the sum of
all rentals in respect of all leases whereunder the Parent, the Borrower or any
Subsidiary is lessee, excluding Capital Lease Obligations to the extent such are
included in Consolidated Interest Expense; provided that, notwithstanding
anything contained in this Agreement to the contrary, Consolidated Lease Expense
shall be deemed to equal zero for any period in question unless the amount of
Consolidated Lease Expense for such period equals or exceeds $250,000.

 

“Consolidated Maintenance Capital Expenditures” means, for any period, the sum
of the Maintenance Capital Expenditures of the Parent, the Borrower and its
Subsidiaries determined on a consolidated basis for such period.

 

“Consolidated Net Income” means for any period, the consolidated net income (or
loss) of the Parent, the Borrower and its Subsidiaries, as applicable,
determined on a consolidated basis in accordance with GAAP; provided that there
shall be excluded (a) the income (or deficit) of any Person accrued prior to the
date it becomes a Subsidiary of the Borrower, or is merged into or consolidated
with the Borrower or any of its Subsidiaries, as applicable, (b) the income

 

5

--------------------------------------------------------------------------------


 

(or deficit) of any Person (other than a Subsidiary of the Borrower, as
applicable) in which the Borrower or any of its Subsidiaries, as applicable, has
an ownership interest, except to the extent that any such income is actually
received by the Borrower or any of its Subsidiaries, as applicable, in the form
of dividends or similar distributions, and (c) the undistributed earnings of any
Subsidiary of the Borrower, to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation or by any Law applicable to
such Subsidiary.

 

“Consolidated Tangible Net Worth” means the excess of total assets over total
liabilities for the Parent, the Borrower and its Subsidiaries on a consolidated
basis, total assets and total liabilities each to be determined in accordance
with GAAP, excluding, however, from the determination of total assets
(a) goodwill, organizational expenses, research and development expenses,
trademarks, trade names, copyrights, patents, patent applications, licenses and
rights in any thereof, and other similar intangibles, including the value of
contracts for the marketing of natural gas, (b) all unamortized debt discount
and expense, (c) all reserves carried and not deducted from assets, (d) treasury
stock and capital stock, obligations or other securities of, or capital
contributions to, or investments in, any Subsidiary, (e) securities that are not
readily marketable, (f) cash held in a sinking or other analogous fund
established for the purpose of redemption, retirement or prepayment of capital
stock or Indebtedness, (g) any write-up in the book value of any asset resulting
from a revaluation thereof, (h) notes receivable from current or former
officers, employees or equity-holders of the Parent, the Borrower or any
Subsidiary, (i) cash pledged or deposited for the purposes described in clauses
(c) and (d) of the definition of “Permitted Encumbrances,” and (j) any items not
included in clauses (a) through (i) above that are treated as intangibles in
conformity with GAAP.

 

“Contractual Obligation” means as to any Person, any provision of any security
issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Default Rate” shall have the meaning set forth in Section 2.13(c).

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Section 3.03.

 

“Dispose” means with respect to any property, to sell, lease, engage in a sale
and leaseback with respect thereto, assign, convey, transfer or otherwise
dispose thereof.  The term “Disposition” shall have a correlative meaning.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

6

--------------------------------------------------------------------------------


 

“EDGAR”:  the Electronic Data Gathering, Analysis, and Retrieval computer system
for the receipt, acceptance, review and dissemination of documents submitted to
the SEC in electronic format.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, or legally enforceable
directives issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management or release of any Hazardous Material or to health
(with respect to exposure to Hazardous Materials) and safety matters.

 

“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of the Parent, the Borrower or any Subsidiary directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) the exposure to any Hazardous Materials, (d) the release of any
Hazardous Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or

 

7

--------------------------------------------------------------------------------


 

any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from
the Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Excluded Assets” means any contracts, agreements or permits as to which the
granting of a security interest in same would cause a default, termination or
penalty thereunder or under any applicable requirement of a Governmental
Authority.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.19(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.17(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.17(a).

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fee Letter” means the letter agreement between the Borrower and MidFirst Bank
pertaining to certain fees and expenses payable by Borrower to such parties as
set forth in such letter.

 

8

--------------------------------------------------------------------------------


 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Parent or the Borrower as applicable.

 

“Financial Statement Delivery Date” means the earlier of the date on which the
financial statements of the Parent are delivered or are required to be delivered
to the Administrative Agent and the Lenders pursuant to Section 5.01(a) or
Section 5.01(b), as the case may be.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

 

“General Partner”: Hiland Partners GP, LLC, a Delaware limited liability company
and the sole general partner of the Parent.

 

“Governmental Approval” means (i) any authorization, consent, approval, license,
waiver, ruling, permit, tariff, rate, certification, exemption, filing,
variance, claim, order, judgment, decree, sanction or publication of, by or
with; (ii) any notice to; (iii) any declaration of or with; or (iv) any
registration by or with, or any other action by or on behalf of, any
Governmental Authority.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guarantor” means (i) the Parent, and (ii) each Subsidiary of the Borrower in
existence on the Effective Date, along with each Person who becomes a Subsidiary
of the Borrower after the Effective Date.

 

9

--------------------------------------------------------------------------------


 

“Guaranty Agreement” means any guaranty agreement executed by a Guarantor in
favor of the Administrative Agent and the Lenders and in the form attached
hereto as Exhibit D, together with all extensions, renewals, amendments,
substitutions and replacements thereof or thereto.

 

“Hamm Parties” means (i) Mr. Harold Hamm, individually, (ii) the Harold Hamm DST
Trust created pursuant to that certain Trust Agreement Establishing Harold Hamm
DST Trust dated December 10, 1998, (iii) the Harold Hamm HJ Trust created
pursuant to that certain Trust Agreement Establishing Harold Hamm HJ Trust dated
December 10, 1998, and (iv) any other foundations, trusts or other entities
formed by Harold Hamm and Controlled by the Hamm Parties.

 

“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas and all other substances or wastes of any
nature regulated pursuant to any Environmental Law.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right to be secured by) any Lien on property owned or acquired
by such Person, whether or not the Indebtedness secured thereby has been
assumed, (f) all Guarantees by such Person of Indebtedness of others, (g) all
Capital Lease Obligations of such Person, (h) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty and (i) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances.  The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Information Memorandum” means the Confidential Information Memorandum dated
December, 2004 relating to the Borrower and the Transactions.

 

“Interest Coverage Ratio” means, at any date, the ratio of (i) Consolidated
EBITDA to (ii) the sum of (a) Consolidated Interest Expense, plus
(b) Consolidated Lease Expense, plus (c) Consolidated Maintenance Capital
Expenditures, in each case for the period of four consecutive fiscal quarters
most recently ended on or prior to such date for which financial information is
available.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

 

10

--------------------------------------------------------------------------------


 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two or three months
thereafter, as the Borrower may elect; provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Issuing Bank” means MidFirst Bank, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“Law” means all laws, statutes, treaties, ordinances, codes, acts, rules,
regulations, Government Approvals and orders of all Governmental Authorities,
whether now or hereafter in effect.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower or converted into a Revolver A Loan pursuant to Section 2.06(e) at such
time.  The LC Exposure of any Lender at any time shall be its Revolver A
Applicable Percentage of the total LC Exposure at such time.

 

“Leases” means those certain lease agreements executed by any Person, as lessor,
and any Loan Party, as lessee (or any lease agreement, sublease or other similar
arrangement entered into by any Loan Party after the Effective Date) under the
terms of which the applicable Loan Party occupies or uses real property and any
improvements located thereon in the ordinary course of its business.

 

11

--------------------------------------------------------------------------------


 

“Lenders” means the Persons listed on Schedule 2.01 (and any Lender or Affiliate
of a Lender that is a counterparty to a Swap Agreement) and any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Letter of Credit Collateral Account” shall have the meaning set forth in
Section 2.06(k).

 

“Leverage Ratio” means, at any date, the ratio of (i) Consolidated Indebtedness
at such date to (ii) Consolidated EBITDA for the four consecutive fiscal
quarters most recently ended on or prior to such date for which financial
information is available.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the comparable rate as
displayed in the Bloomberg Financial Markets system.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge, security interest in, or similar
arrangement, on or of such asset, (b) the interest of a vendor or a lessor under
any conditional sale agreement, capital lease or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

“Loan Documents” means this Agreement, the Security Documents, the Guaranty
Agreements, any promissory notes executed in connection herewith, the Letters of
Credit (and any applications therefor and reimbursement agreements relating
thereto), the Fee Letter, any Swap Agreements and any other agreements and
documents executed and delivered in connection with this Agreement.

 

“Loan Party” and “Loan Parties” means, singularly and collectively, the Parent,
the Borrower and each Guarantor.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Maintenance Capital Expenditures” means Capital Expenditures that are required
for the maintenance of any asset of any of the Loan Parties to the extent
permitted under the Loan Documents.

 

12

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Parent, the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
to perform any of its obligations under this Agreement or (c) the rights of or
benefits available to the Lenders under this Agreement.

 

“Material Contracts” shall have the meaning set forth in Section 3.24 hereof.

 

“Material Indebtedness” means (i) Indebtedness (other than the Loans and Letters
of Credit), and (ii) obligations in respect of one or more Swap Agreements, of
any one or more of the Parent, the Borrower and its Subsidiaries in an aggregate
principal amount exceeding $1,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Parent, the
Borrower or any Subsidiary in respect of any Swap Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that the
Parent, the Borrower or such Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

 

“Maturity Date” means February 15, 2008.

 

“Maximum Rate” shall have the meaning set forth in Section 9.13.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“New Lender” has the meaning assigned to such term in Section 2.20(c).

 

“New Lender Agreement” has the meaning assigned to such term in Section 2.20(c).

 

“Obligations” means all obligations (monetary or otherwise) of each Loan Party
arising under or in connection with this Agreement and each other Loan Document.

 

“Omnibus Agreement” means that certain Omnibus Agreement, dated February 15,
2005, by and among Continental Resources, Inc., Hiland Partners, LLC, Harold
Hamm, Hiland Partners GP, LLC and Hiland Partners, LP, which provides, among
other things, certain non-competition provisions and indemnities for
environmental and tax liabilities.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“Parent” means Hiland Partners, LP, a Delaware limited partnership.

 

“Participant” has the meaning set forth in Section 9.04(c).

 

13

--------------------------------------------------------------------------------


 

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Parent dated as of February 15, 2005 and in the form
attached hereto as Exhibit G, but shall not include any amendments or changes
thereto subsequent to such date.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a)                                  Liens imposed by law for taxes that are not
yet due or are being contested in compliance with Section 5.04;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.04;

 

(c)                                  pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations;

 

(d)                                 deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

 

(e)                                  judgment liens in respect of judgments that
do not constitute an Event of Default under clause (k) of Article VII;

 

(f)                                    easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Borrower or
any of its Subsidiaries;

 

(g)                                 Liens securing obligations (other than
obligations representing Indebtedness for borrowed money) under operating,
reciprocal easement or similar agreements entered into in the ordinary course of
business of the Borrower and its Subsidiaries;

 

(h)                                 licenses of patents, trademarks and other
intellectual property rights granted by the Borrower or any of its Subsidiaries
in the ordinary course of business and not interfering in any material respect
with the ordinary conduct of the business of the Borrower and its Subsidiaries;

 

(i)                                     the lien reserved in leases for rent and
for compliance with the terms of the lease in the case of leasehold estates;

 

(j)                                     Liens arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights and remedies and burdening only deposit accounts or other
funds maintained with a creditor depository institution.

 

14

--------------------------------------------------------------------------------


 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness except as otherwise permitted above.

 

“Permitted Investments” means:

 

(a)                                  direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of acquisition thereof;

 

(b)                                 investments in commercial paper,
asset-backed securities, auction rate securities or similar instruments maturing
within 270 days from the date of acquisition thereof and having, at such date of
acquisition, a credit rating of at least A-2 from S&P or P-2 from Moody’s;

 

(c)                                  investments in certificates of deposit,
banker’s acceptances and time deposits maturing within 180 days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $250,000,000;

 

(d)                                 fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in clause (a)
above and entered into with a financial institution satisfying the criteria
described in clause (c) above;

 

(e)                                  money market funds that (i) comply with the
criteria set forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as
amended, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000;

 

(f)                                    securities with maturities of six months
or less from the date of acquisition backed by standby letters of credit issued
by any Lender or any commercial bank satisfying the requirements of clause (b)
of this definition; and

 

(g)                                 shares of money market mutual or similar
funds which invest exclusively in assets satisfying the requirements of clauses
(a) through (f) of this definition, except that with respect to the maturities
of the assets included in such funds the requirements of clauses (a) through (f)
shall not be applied to the individual assets included in such funds but to the
weighted-average maturity of all assets included in such funds.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

15

--------------------------------------------------------------------------------


 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by MidFirst Bank as its prime rate in effect at its principal office in
Oklahoma City, Oklahoma; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

 

“Prior Credit Agreements” means (i) that certain Credit Agreement by and among
MidFirst Bank, as lender, and Hiland Energy Partners, LLC, as borrower, dated
November 24, 2004, as amended and (ii) that certain Credit Agreement by and
among Union Bank of California, as lender, and Continental Gas, Inc., as
borrower, dated October 22, 2003.

 

“Quarterly Distributions” means the distributions by the Parent of Available
Cash.

 

“Re-Allocation Date” has the meaning assigned to such term in Section 2.20.

 

“Register” has the meaning set forth in Section 9.04.

 

“Regulation D” means Regulation D of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

“Regulation T” means Regulation T of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
representing more than fifty percent (50%) of the sum of the total Revolving
Credit Exposures or, if at such time no Lenders have Revolving Credit Exposure,
Lenders having unused Commitments representing more than fifty percent (50%) of
the unused Commitments at such time, but in any event including the
Administrative Agent, in its capacity as a Lender; provided, however, that
notwithstanding the above, Lenders having Revolving Credit Exposures
representing more than sixty-six and two-thirds percent (66 2/3%) of the sum of
the total Revolving Credit Exposures or, if at such time no Lenders have
Revolving Credit Exposure, Lenders having unused Commitments representing more
than sixty-six and two-thirds percent (66 2/3%) of the unused Commitments at
such time, will constitute Required Lenders irrespective of the fact that the
Administrative Agent, in its capacity as a Lender, is not one of such Lenders.

 

“Response” means (a) “response” as such term is defined in CERCLA, 42 U.S.C.
§9601(25), and (b) all other actions required by any Governmental Authority or
voluntarily undertaken to:  (i) clean up, remove, treat, abate, or in any other
way address any Hazardous Material in the environment; (ii) prevent the release
of any Hazardous Material; or (iii) perform studies and investigations in
connection with clause (i) or (ii) above.

 

16

--------------------------------------------------------------------------------


 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.

 

“Revolver A Applicable Percentage” means, with respect to any Lender, the
percentage of the total Revolver A Commitments represented by such Lender’s
Revolver A Commitment.  If the Revolver A Commitments have terminated or
expired, the Revolver A Applicable Percentages shall be determined based upon
the Revolver A Commitments most recently in effect, giving effect to any
assignments.

 

“Revolver A Borrowing” means a Revolver A Loan of the same Type, made, converted
or continued on the same date and, in the case of Eurodollar Loans, as to which
a single Interest Period is in effect

 

“Revolver A Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolver A Loans and to acquire participations in Letters of
Credit hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolver A Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.09, (b) increased
from time to time pursuant to Section 2.20, and (c) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04.  The initial amount of each Lender’s Revolver A Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable.  The initial
aggregate amount of the Lenders’ Revolver A Commitments is $47,500,000.

 

“Revolver A Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolver A Loans and
its LC Exposure at such time.

 

“Revolver A Loan” means a loan made pursuant to Section 2.01(a).

 

“Revolver B Borrowing” means a Revolver B Loan of the same Type, made, converted
or continued on the same date and, in the case of Eurodollar Loans, as to which
a single Interest Period is in effect

 

“Revolver B Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolver B Loans, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolver B Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to
Section 2.09, and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.  The initial amount
of each Lender’s Revolver B Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable.  The aggregate amount of the Lenders’ Revolver B
Commitments is $7,500,000.

 

17

--------------------------------------------------------------------------------


 

“Revolver B Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolver B Loans at
such time.

 

“Revolver B Loan” means a loan made pursuant to Section 2.01(b).

 

“Revolving Borrowing” means either a Revolver A Borrowing or a Revolver B
Borrowing.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s (i) Revolver A Loans,
(ii) Revolver B Loans, and (iii) such Lender’s LC Exposure at such time.

 

“Revolving Loan” means a Revolver A Loan or a Revolver B Loan made pursuant to
Section 2.03.

 

“S&P” means Standard & Poor’s.

 

“SEC” means the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

 

“Security Documents” means the guaranty of each of the Guarantors, together with
any guaranty delivered pursuant to Section 5.16 hereof, and any and all other
security agreements, pledge agreements, mortgages, deeds of trust, leasehold
mortgages, leasehold deeds of trust, guaranty agreements, landlord’s consents,
estoppels, assignments, UCC financing statements and all similar documents
executed by any Person in connection herewith, including, without limitation,
all documents and instruments listed on Schedule 1.01 attached hereto, together
with any agreements delivered pursuant to Section 5.12 hereof, granting to the
Administrative Agent for the benefit of the Lenders a first Lien and security
interest in substantially all of the Collateral of the Borrower and its
Subsidiaries as security for the Obligations, subject only to Permitted
Encumbrances.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (i) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person,
(ii) the present fair salable value of the assets of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (iii) such Person is
able to realize upon its assets and pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (iv) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature, taking into account the possibility of refinancing
such debt or selling such assets, and (v) such Person is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute unreasonably small capital.  In
computing the amount of contingent liabilities at any time, it is intended that
such liabilities will be computed at the amount which, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

18

--------------------------------------------------------------------------------


 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject (a) with
respect to the Base CD Rate, for new negotiable non-personal time deposits in
dollars of over $100,000 with maturities approximately equal to three months and
(b) with respect to the Adjusted LIBO Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such
reserve percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“subsidiary(ies)” means, singularly and collectively, with respect to any Person
(the “parent”) at any date, any corporation, limited liability company,
partnership, association or other entity the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity (a) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (b) that is, as of such date, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

 

“Subsidiary” means any direct or indirect subsidiary of the Borrower.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Three-Month Secondary CD Rate” means, for any day, the secondary market rate
for three-month certificates of deposit reported as being in effect on such day
(or, if such day is not a Business Day, the next preceding Business Day) by the
Board through the public information telephone line of the Federal Reserve Bank
of New York (which rate will, under the current practices of the Board, be
published in Federal Reserve Statistical Release H.15(519) during the week
following such day).

 

19

--------------------------------------------------------------------------------


 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder and the Security Documents.

 

“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of Oklahoma or, where applicable as to specific Collateral, any other
relevant state.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02.                 Classification of Loans and Borrowings.  For
purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., a “Revolver A Loan” or a “Revolver B Loan”) or by Type (e.g., a
“Eurodollar Loan”) or by Class and Type (e.g., a “Eurodollar Revolver A Loan” or
“Eurodollar Revolver B Loan”).  Borrowings also may be classified and referred
to by Class (e.g., a “Revolver A Borrowing” or a “Revolver B Borrowing”) or by
Type (e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolver A Borrowing” or a “Eurodollar Revolver B Borrowing”).

 

SECTION 1.03.                 Terms Generally.  The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined. 
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.  The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”. 
The word “will” shall be construed to have the same meaning and effect as the
word “shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

SECTION 1.04.                 Accounting Terms; GAAP.  Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower

 

20

--------------------------------------------------------------------------------


 

that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in a manner satisfactory to the Borrower and
the Required Lenders.

 

SECTION 1.05.                 Annualized Financial Information.  Until the
expiration of four fiscal quarters following the Effective Date, compliance with
Section 6.17 and Section 6.18 shall be computed on an annualized basis.

 

ARTICLE II

 


THE CREDITS

 

SECTION 2.01.                 Commitments.  (a) Subject to the terms and
conditions set forth herein, each Lender agrees to make Revolver A Loans to the
Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Revolver A Credit
Exposure exceeding such Lender’s Revolver A Commitment, or (ii) the sum of the
total Revolver A Credit Exposures exceeding the total Revolver A Commitments. 
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and re-borrow Revolver A Loans.

 


(B)                                 SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, EACH LENDER AGREES TO MAKE REVOLVER B LOANS TO THE BORROWER FROM
TIME TO TIME DURING THE AVAILABILITY PERIOD IN AN AGGREGATE PRINCIPAL AMOUNT
THAT WILL NOT RESULT IN (I) SUCH LENDER’S REVOLVER B CREDIT EXPOSURE EXCEEDING
SUCH LENDER’S REVOLVER B COMMITMENT, OR (II) THE SUM OF THE TOTAL REVOLVER B
CREDIT EXPOSURES EXCEEDING THE TOTAL REVOLVER B COMMITMENTS.  WITHIN THE
FOREGOING LIMITS AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, THE
BORROWER MAY BORROW, PREPAY AND RE-BORROW REVOLVER B LOANS.

 

SECTION 2.02.                 Loans and Borrowings.  (a) Each Revolving Loan
shall be made as part of a Borrowing consisting of Revolving Loans made by the
Lenders ratably in accordance with their respective Revolver A Commitments or
Revolver B Commitments, as applicable.  The failure of any Lender to make any
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

 


(B)                                 SUBJECT TO SECTION 2.14, EACH REVOLVING
BORROWING SHALL BE COMPRISED ENTIRELY OF ABR LOANS OR EURODOLLAR LOANS AS THE
BORROWER MAY REQUEST IN ACCORDANCE HEREWITH.  EACH LENDER AT ITS OPTION MAY MAKE
ANY EURODOLLAR LOAN BY CAUSING ANY DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF
SUCH LENDER TO MAKE SUCH LOAN; PROVIDED THAT ANY EXERCISE OF SUCH OPTION SHALL
NOT AFFECT THE OBLIGATION OF THE BORROWER TO REPAY SUCH LOAN IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT.

 

21

--------------------------------------------------------------------------------


 


(C)                                  AT THE COMMENCEMENT OF EACH INTEREST PERIOD
FOR ANY EURODOLLAR REVOLVING BORROWING, SUCH BORROWING SHALL BE IN AN AGGREGATE
AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS THAN $1,000,000. 
AT THE TIME THAT EACH ABR REVOLVING BORROWING IS MADE, SUCH BORROWING SHALL BE
IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS
THAN $1,000,000; PROVIDED THAT AN ABR REVOLVING BORROWING MAY BE IN AN AGGREGATE
AMOUNT THAT IS EQUAL TO THE ENTIRE UNUSED BALANCE OF THE TOTAL REVOLVER A
COMMITMENTS OR REVOLVER B COMMITMENTS, AS APPLICABLE, OR THAT IS REQUIRED TO
FINANCE THE REIMBURSEMENT OF AN LC DISBURSEMENT AS CONTEMPLATED BY
SECTION 2.06(E).  BORROWINGS OF MORE THAN ONE TYPE MAY BE OUTSTANDING AT THE
SAME TIME; PROVIDED THAT THERE SHALL NOT AT ANY TIME BE MORE THAN A TOTAL OF
FIVE (5) EURODOLLAR REVOLVING BORROWINGS OUTSTANDING.


 


(D)                                 NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, THE BORROWER SHALL NOT BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT
OR CONTINUE, ANY BORROWING IF THE INTEREST PERIOD REQUESTED WITH RESPECT THERETO
WOULD END AFTER THE MATURITY DATE.


 

SECTION 2.03.                 Requests for Revolving Borrowings.  To request a
Revolving Borrowing, the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing, not later than
11:00 a.m., Oklahoma City, Oklahoma time, three Business Days before the date of
the proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
11:00 a.m., Oklahoma City, Oklahoma time, on the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 10:00 a.m., Oklahoma City, Oklahoma time, on the date of
the proposed Borrowing.  Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower.  Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

 

(I)                                     THE AGGREGATE AMOUNT OF THE REQUESTED
BORROWING;

 

(II)                                  THE DATE OF SUCH BORROWING, WHICH SHALL BE
A BUSINESS DAY;

 

(III)                               WHETHER SUCH BORROWING IS A REVOLVER A
BORROWING OR A REVOLVER B BORROWING;

 

(IV)                              WHETHER SUCH BORROWING IS TO BE AN ABR
BORROWING OR A EURODOLLAR BORROWING;

 

(V)                                 IN THE CASE OF A EURODOLLAR BORROWING, THE
INITIAL INTEREST PERIOD TO BE APPLICABLE THERETO, WHICH SHALL BE A PERIOD
CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”; AND

 

(VI)                              THE LOCATION AND NUMBER OF THE BORROWER’S
ACCOUNT TO WHICH FUNDS ARE TO BE DISBURSED, WHICH SHALL COMPLY WITH THE
REQUIREMENTS OF SECTION 2.07.

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any

 

22

--------------------------------------------------------------------------------

 


 

requested Eurodollar Revolving Borrowing, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04.                 Agent Advances.  Subject to the limitations set
forth below, the Administrative Agent is authorized by the Borrower and the
Lenders, from time to time, at the request of the Required Lenders and after the
occurrence of a Default or an Event of Default, to make Revolver A Loans and/or
Revolver B Loans on behalf of the Borrower which the Required Lenders, in their
reasonable business judgment, deem necessary or desirable (i) to preserve or
protect the Collateral or any portion thereof, (ii) to enhance the likelihood
of, or maximize the amount of, repayment of the Loans and other Obligations, or
(iii) to pay any other amount chargeable to Borrower pursuant to the terms of
this Agreement, including costs, fees and expenses (any of such advances are
herein referred to as “Agent Advances”); provided, that the Required Lenders may
at any time revoke the Administrative Agent’s authorization to make Agent
Advances.  Any such revocation must be in writing and shall become effective
prospectively upon the Administrative Agent’s receipt thereof.  The Agent
Advances shall be secured by the liens in the Collateral created under the
Security Documents and shall constitute ABR Revolving Borrowings and for all
purposes shall be part of the Obligations hereunder.

 

SECTION 2.05.                 Intentionally Deleted.

 

SECTION 2.06.                 Letters of Credit.  (a) General.  Subject to the
terms and conditions set forth herein, the Borrower may request the issuance of
Letters of Credit under the Revolver A Commitment for its own account or for the
account of any Subsidiary, in a form reasonably acceptable to the Administrative
Agent and the Issuing Bank, at any time and from time to time during the
Availability Period.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

 


(B)                                 NOTICE OF ISSUANCE, AMENDMENT, RENEWAL,
EXTENSION; CERTAIN CONDITIONS.  TO REQUEST THE ISSUANCE OF A LETTER OF CREDIT
(OR THE AMENDMENT, RENEWAL OR EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), THE
BORROWER SHALL HAND DELIVER OR TELECOPY (OR TRANSMIT BY ELECTRONIC
COMMUNICATION, IF ARRANGEMENTS FOR DOING SO HAVE BEEN APPROVED BY THE ISSUING
BANK) TO THE ISSUING BANK AND THE ADMINISTRATIVE AGENT (REASONABLY IN ADVANCE OF
THE REQUESTED DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION) A NOTICE
REQUESTING THE ISSUANCE OF A LETTER OF CREDIT, OR IDENTIFYING THE LETTER OF
CREDIT TO BE AMENDED, RENEWED OR EXTENDED, AND SPECIFYING THE DATE OF ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION (WHICH SHALL BE A BUSINESS DAY), THE DATE ON
WHICH SUCH LETTER OF CREDIT IS TO EXPIRE (WHICH SHALL COMPLY WITH PARAGRAPH (C)
OF THIS SECTION), THE AMOUNT OF SUCH LETTER OF CREDIT, THE NAME AND ADDRESS OF
THE BENEFICIARY THEREOF AND SUCH OTHER INFORMATION AS SHALL BE NECESSARY TO
PREPARE, AMEND, RENEW OR EXTEND SUCH LETTER OF CREDIT.  IF REQUESTED BY THE
ISSUING BANK, THE BORROWER ALSO SHALL SUBMIT A LETTER OF CREDIT APPLICATION ON
THE ISSUING BANK’S STANDARD FORM IN CONNECTION WITH ANY REQUEST FOR A LETTER OF
CREDIT.  A LETTER OF CREDIT SHALL BE ISSUED, AMENDED, RENEWED OR EXTENDED ONLY
IF (AND UPON ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF EACH LETTER OF CREDIT
THE BORROWER SHALL BE

 

23

--------------------------------------------------------------------------------


 


DEEMED TO REPRESENT AND WARRANT THAT), AFTER GIVING EFFECT TO SUCH ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION (I) THE LC EXPOSURE SHALL NOT EXCEED $5,000,000
AND (II) THE SUM OF THE TOTAL REVOLVER A CREDIT EXPOSURES SHALL NOT EXCEED THE
TOTAL REVOLVER A COMMITMENTS.


 


(C)                                  EXPIRATION DATE.  EACH LETTER OF CREDIT
SHALL EXPIRE AT OR PRIOR TO THE CLOSE OF BUSINESS ON THE EARLIER OF (I) THE DATE
ONE YEAR AFTER THE DATE OF THE ISSUANCE OF SUCH LETTER OF CREDIT (OR, IN THE
CASE OF ANY RENEWAL OR EXTENSION THEREOF, ONE YEAR AFTER SUCH RENEWAL OR
EXTENSION) AND (II) THE DATE THAT IS FIVE BUSINESS DAYS PRIOR TO THE MATURITY
DATE; PROVIDED, HOWEVER, THAT ANY LETTER OF CREDIT WITH A ONE YEAR TENOR MAY
PROVIDE FOR THE RENEWAL THEREOF FOR ADDITIONAL ONE YEAR PERIODS WHICH SHALL IN
NO EVENT EXTEND BEYOND THE DATE THAT IS FIVE BUSINESS DAYS PRIOR TO THE MATURITY
DATE UNLESS CASH COLLATERAL, AS SET FORTH IN SECTION 2.06(K) BELOW SHALL HAVE
BEEN GRANTED TO THE ISSUING BANK AS SECURITY FOR THE INDEBTEDNESS UNDER THE LOAN
DOCUMENTS NO LATER THAN FIVE BUSINESS DAYS PRIOR TO THE MATURITY DATE, IN WHICH
CASE SUCH CASH COLLATERALIZED LETTER OF CREDIT SHALL NOT HAVE AN EXPIRATION DATE
LATER THAN ONE YEAR AFTER THE MATURITY DATE.


 


(D)                                 PARTICIPATIONS.  BY THE ISSUANCE OF A LETTER
OF CREDIT (OR AN AMENDMENT TO A LETTER OF CREDIT INCREASING THE AMOUNT THEREOF)
AND WITHOUT ANY FURTHER ACTION ON THE PART OF THE ISSUING BANK OR THE LENDERS,
THE ISSUING BANK HEREBY GRANTS TO EACH LENDER, AND EACH LENDER HEREBY ACQUIRES
FROM THE ISSUING BANK, A PARTICIPATION IN SUCH LETTER OF CREDIT EQUAL TO SUCH
LENDER’S REVOLVER A APPLICABLE PERCENTAGE OF THE AGGREGATE AMOUNT AVAILABLE TO
BE DRAWN UNDER SUCH LETTER OF CREDIT.  IN CONSIDERATION AND IN FURTHERANCE OF
THE FOREGOING, EACH LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY
TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE ISSUING BANK, SUCH LENDER’S
REVOLVER A APPLICABLE PERCENTAGE OF EACH LC DISBURSEMENT MADE BY THE ISSUING
BANK AND NOT REIMBURSED BY THE BORROWER ON THE DATE DUE AS PROVIDED IN PARAGRAPH
(E) OF THIS SECTION, OR OF ANY REIMBURSEMENT PAYMENT REQUIRED TO BE REFUNDED TO
THE BORROWER FOR ANY REASON.  EACH LENDER ACKNOWLEDGES AND AGREES THAT ITS
OBLIGATION TO ACQUIRE PARTICIPATIONS PURSUANT TO THIS PARAGRAPH IN RESPECT OF
LETTERS OF CREDIT IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCE WHATSOEVER, INCLUDING ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY
LETTER OF CREDIT OR THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION OR
TERMINATION OF THE REVOLVER A COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE
MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER. 
PROMPTLY FOLLOWING RECEIPT OF A NOTICE FROM BORROWER REQUESTING THE ISSUANCE OF
A LETTER OF CREDIT IN ACCORDANCE WITH SECTION 2.06(B), THE ADMINISTRATIVE AGENT
SHALL ADVISE EACH LENDER OF THE DETAILS THEREOF AND OF THE AMOUNT OF SUCH
LENDER’S PARTICIPATION IN SUCH LETTER OF CREDIT.


 


(E)                                  REIMBURSEMENT.  IF THE ISSUING BANK SHALL
MAKE ANY LC DISBURSEMENT IN RESPECT OF A LETTER OF CREDIT, THE BORROWER SHALL
REIMBURSE SUCH LC DISBURSEMENT BY PAYING TO THE ADMINISTRATIVE AGENT AN AMOUNT
EQUAL TO SUCH LC DISBURSEMENT NOT LATER THAN 12:00 NOON, OKLAHOMA CITY, OKLAHOMA
TIME, ON THE DATE THAT SUCH LC DISBURSEMENT IS MADE, IF THE BORROWER SHALL HAVE
RECEIVED NOTICE OF SUCH LC DISBURSEMENT PRIOR TO 10:00 A.M., OKLAHOMA CITY,
OKLAHOMA, ON SUCH DATE, OR, IF SUCH NOTICE HAS NOT BEEN RECEIVED BY THE BORROWER
PRIOR TO SUCH TIME ON SUCH DATE, THEN NOT LATER THAN 12:00 NOON, OKLAHOMA CITY,
OKLAHOMA TIME, ON (I) THE BUSINESS DAY THAT THE BORROWER RECEIVES SUCH NOTICE,
IF SUCH NOTICE IS RECEIVED PRIOR TO 10:00 A.M., OKLAHOMA CITY, OKLAHOMA TIME, ON
THE DAY OF RECEIPT, OR (II) THE BUSINESS DAY IMMEDIATELY FOLLOWING THE DAY THAT
THE BORROWER RECEIVES SUCH NOTICE, IF SUCH NOTICE IS NOT RECEIVED PRIOR TO SUCH
TIME ON THE DAY OF RECEIPT; PROVIDED THAT THE BORROWER MAY, SUBJECT TO THE

 

24

--------------------------------------------------------------------------------


 


CONDITIONS TO BORROWING SET FORTH HEREIN, REQUEST IN ACCORDANCE WITH
SECTION 2.03 THAT SUCH PAYMENT BE FINANCED WITH AN ABR REVOLVER A BORROWING IN
AN EQUIVALENT AMOUNT AND, TO THE EXTENT SO FINANCED, THE BORROWER’S OBLIGATION
TO MAKE SUCH PAYMENT SHALL BE DISCHARGED AND REPLACED BY THE RESULTING ABR
REVOLVER A BORROWING.  IF THE BORROWER FAILS TO MAKE SUCH PAYMENT WHEN DUE, THE
ADMINISTRATIVE AGENT SHALL NOTIFY EACH LENDER OF THE APPLICABLE LC DISBURSEMENT,
THE PAYMENT THEN DUE FROM THE BORROWER IN RESPECT THEREOF AND SUCH LENDER’S
REVOLVER A APPLICABLE PERCENTAGE THEREOF.  PROMPTLY FOLLOWING RECEIPT OF SUCH
NOTICE, EACH LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT ITS REVOLVER A
APPLICABLE PERCENTAGE OF THE PAYMENT THEN DUE FROM THE BORROWER, IN THE SAME
MANNER AS PROVIDED IN SECTION 2.07 WITH RESPECT TO LOANS MADE BY SUCH LENDER
(AND SECTION 2.07 SHALL APPLY, MUTATIS MUTANDIS, TO THE PAYMENT OBLIGATIONS OF
THE LENDERS), AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO THE ISSUING
BANK THE AMOUNTS SO RECEIVED BY IT FROM THE LENDERS.  PROMPTLY FOLLOWING RECEIPT
BY THE ADMINISTRATIVE AGENT OF ANY PAYMENT FROM THE BORROWER PURSUANT TO THIS
PARAGRAPH, THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH PAYMENT TO THE ISSUING
BANK OR, TO THE EXTENT THAT LENDERS HAVE MADE PAYMENTS PURSUANT TO THIS
PARAGRAPH TO REIMBURSE THE ISSUING BANK, THEN TO SUCH LENDERS AND THE ISSUING
BANK AS THEIR INTERESTS MAY APPEAR.  ANY PAYMENT MADE BY A LENDER PURSUANT TO
THIS PARAGRAPH TO REIMBURSE THE ISSUING BANK FOR ANY LC DISBURSEMENT (OTHER THAN
THE FUNDING OF ABR REVOLVER A LOANS AS CONTEMPLATED ABOVE) SHALL NOT CONSTITUTE
A LOAN AND SHALL NOT RELIEVE THE BORROWER OF ITS OBLIGATION TO REIMBURSE SUCH LC
DISBURSEMENT.


 


(F)                                    OBLIGATIONS ABSOLUTE.  THE BORROWER’S
OBLIGATION TO REIMBURSE LC DISBURSEMENTS AS PROVIDED IN PARAGRAPH (E) OF THIS
SECTION SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PERFORMED
STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER ANY AND ALL
CIRCUMSTANCES WHATSOEVER AND IRRESPECTIVE OF (I) ANY LACK OF VALIDITY OR
ENFORCEABILITY OF ANY LETTER OF CREDIT OR THIS AGREEMENT, OR ANY TERM OR
PROVISION THEREIN, (II) ANY DRAFT OR OTHER DOCUMENT PRESENTED UNDER A LETTER OF
CREDIT PROVING TO BE FORGED, FRAUDULENT OR INVALID IN ANY RESPECT OR ANY
STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT, (III) PAYMENT BY
THE ISSUING BANK UNDER A LETTER OF CREDIT AGAINST PRESENTATION OF A DRAFT OR
OTHER DOCUMENT THAT DOES NOT COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, OR
(IV) ANY OTHER EVENT OR CIRCUMSTANCE WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY
OF THE FOREGOING, THAT MIGHT, BUT FOR THE PROVISIONS OF THIS SECTION, CONSTITUTE
A LEGAL OR EQUITABLE DISCHARGE OF, OR PROVIDE A RIGHT OF SETOFF AGAINST, THE
BORROWER’S OBLIGATIONS HEREUNDER.  NEITHER THE ADMINISTRATIVE AGENT, THE LENDERS
NOR THE ISSUING BANK, NOR ANY OF THEIR RELATED PARTIES, SHALL HAVE ANY LIABILITY
OR RESPONSIBILITY BY REASON OF OR IN CONNECTION WITH THE ISSUANCE OR TRANSFER OF
ANY LETTER OF CREDIT OR ANY PAYMENT OR FAILURE TO MAKE ANY PAYMENT THEREUNDER
(IRRESPECTIVE OF ANY OF THE CIRCUMSTANCES REFERRED TO IN THE PRECEDING
SENTENCE), OR ANY ERROR, OMISSION, INTERRUPTION, LOSS OR DELAY IN TRANSMISSION
OR DELIVERY OF ANY DRAFT, NOTICE OR OTHER COMMUNICATION UNDER OR RELATING TO ANY
LETTER OF CREDIT (INCLUDING ANY DOCUMENT REQUIRED TO MAKE A DRAWING THEREUNDER),
ANY ERROR IN INTERPRETATION OF TECHNICAL TERMS OR ANY CONSEQUENCE ARISING FROM
CAUSES BEYOND THE CONTROL OF THE ISSUING BANK; PROVIDED THAT THE FOREGOING SHALL
NOT BE CONSTRUED TO EXCUSE THE ISSUING BANK FROM LIABILITY TO THE BORROWER TO
THE EXTENT OF ANY DIRECT DAMAGES (AS OPPOSED TO CONSEQUENTIAL DAMAGES, CLAIMS IN
RESPECT OF WHICH ARE HEREBY WAIVED BY THE BORROWER TO THE EXTENT PERMITTED BY
APPLICABLE LAW) SUFFERED BY THE BORROWER THAT ARE CAUSED BY THE ISSUING BANK’S
FAILURE TO EXERCISE CARE WHEN DETERMINING WHETHER DRAFTS AND OTHER DOCUMENTS
PRESENTED UNDER A LETTER OF CREDIT COMPLY WITH THE TERMS THEREOF.  THE PARTIES
HERETO EXPRESSLY AGREE THAT, IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT ON THE PART OF THE ISSUING BANK (AS FINALLY DETERMINED BY A COURT OF
COMPETENT JURISDICTION), THE ISSUING BANK SHALL BE DEEMED TO HAVE EXERCISED CARE
IN EACH SUCH

 

25

--------------------------------------------------------------------------------


 


DETERMINATION.  IN FURTHERANCE OF THE FOREGOING AND WITHOUT LIMITING THE
GENERALITY THEREOF, THE PARTIES AGREE THAT, WITH RESPECT TO DOCUMENTS PRESENTED
WHICH APPEAR ON THEIR FACE TO BE IN SUBSTANTIAL COMPLIANCE WITH THE TERMS OF A
LETTER OF CREDIT, THE ISSUING BANK MAY, IN ITS SOLE DISCRETION, EITHER ACCEPT
AND MAKE PAYMENT UPON SUCH DOCUMENTS WITHOUT RESPONSIBILITY FOR FURTHER
INVESTIGATION, REGARDLESS OF ANY NOTICE OR INFORMATION TO THE CONTRARY, OR
REFUSE TO ACCEPT AND MAKE PAYMENT UPON SUCH DOCUMENTS IF SUCH DOCUMENTS ARE NOT
IN STRICT COMPLIANCE WITH THE TERMS OF SUCH LETTER OF CREDIT.


 


(G)                                 DISBURSEMENT PROCEDURES.  THE ISSUING BANK
SHALL, PROMPTLY FOLLOWING ITS RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING
TO REPRESENT A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT.  THE ISSUING BANK
SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT AND THE BORROWER BY TELEPHONE
(CONFIRMED BY TELECOPY) OF SUCH DEMAND FOR PAYMENT AND WHETHER THE ISSUING BANK
HAS MADE OR WILL MAKE AN LC DISBURSEMENT THEREUNDER; PROVIDED THAT ANY FAILURE
TO GIVE OR DELAY IN GIVING SUCH NOTICE SHALL NOT RELIEVE THE BORROWER OF ITS
OBLIGATION TO REIMBURSE THE ISSUING BANK AND THE LENDERS WITH RESPECT TO ANY
SUCH LC DISBURSEMENT.


 


(H)                                 INTERIM INTEREST.  IF THE ISSUING BANK SHALL
MAKE ANY LC DISBURSEMENT, THEN, UNLESS THE BORROWER SHALL REIMBURSE SUCH LC
DISBURSEMENT IN FULL ON THE DATE SUCH LC DISBURSEMENT IS MADE, THE UNPAID AMOUNT
THEREOF SHALL BEAR INTEREST, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH LC
DISBURSEMENT IS MADE TO BUT EXCLUDING THE DATE THAT THE BORROWER REIMBURSES SUCH
LC DISBURSEMENT, AT THE RATE PER ANNUM THEN APPLICABLE TO ABR REVOLVING LOANS;
PROVIDED THAT, IF THE BORROWER FAILS TO REIMBURSE SUCH LC DISBURSEMENT WHEN DUE
PURSUANT TO PARAGRAPH (E) OF THIS SECTION, THEN SECTION 2.13(D) SHALL APPLY. 
INTEREST ACCRUED PURSUANT TO THIS PARAGRAPH SHALL BE FOR THE ACCOUNT OF THE
ISSUING BANK, EXCEPT THAT INTEREST ACCRUED ON AND AFTER THE DATE OF PAYMENT BY
ANY LENDER PURSUANT TO PARAGRAPH (E) OF THIS SECTION TO REIMBURSE THE ISSUING
BANK SHALL BE FOR THE ACCOUNT OF SUCH LENDER TO THE EXTENT OF SUCH PAYMENT.


 


(I)                                     REPLACEMENT OF THE ISSUING BANK.  THE
ISSUING BANK MAY BE REPLACED AT ANY TIME BY WRITTEN AGREEMENT AMONG THE
BORROWER, THE ADMINISTRATIVE AGENT, THE REPLACED ISSUING BANK AND THE SUCCESSOR
ISSUING BANK.  THE ADMINISTRATIVE AGENT SHALL NOTIFY THE LENDERS OF ANY SUCH
REPLACEMENT OF THE ISSUING BANK.  AT THE TIME ANY SUCH REPLACEMENT SHALL BECOME
EFFECTIVE, THE BORROWER SHALL PAY ALL UNPAID FEES ACCRUED FOR THE ACCOUNT OF THE
REPLACED ISSUING BANK PURSUANT TO SECTION 2.12(B).  FROM AND AFTER THE EFFECTIVE
DATE OF ANY SUCH REPLACEMENT, (I) THE SUCCESSOR ISSUING BANK SHALL HAVE ALL THE
RIGHTS AND OBLIGATIONS OF THE ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO
LETTERS OF CREDIT TO BE ISSUED THEREAFTER AND (II) REFERENCES HEREIN TO THE TERM
“ISSUING BANK” SHALL BE DEEMED TO REFER TO SUCH SUCCESSOR OR TO ANY PREVIOUS
ISSUING BANK, OR TO SUCH SUCCESSOR AND ALL PREVIOUS ISSUING BANKS, AS THE
CONTEXT SHALL REQUIRE.  AFTER THE REPLACEMENT OF AN ISSUING BANK HEREUNDER, THE
REPLACED ISSUING BANK SHALL REMAIN A PARTY HERETO AND SHALL CONTINUE TO HAVE ALL
THE RIGHTS AND OBLIGATIONS OF AN ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT
TO LETTERS OF CREDIT ISSUED BY IT PRIOR TO SUCH REPLACEMENT, BUT SHALL NOT BE
REQUIRED TO ISSUE ADDITIONAL LETTERS OF CREDIT.


 


(J)                                     CASH COLLATERALIZATION.  IF ANY EVENT OF
DEFAULT SHALL OCCUR AND BE CONTINUING, ON THE BUSINESS DAY THAT THE BORROWER
RECEIVES NOTICE FROM THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS (OR, IF
THE MATURITY OF THE LOANS HAS BEEN ACCELERATED, THE LENDERS WITH LC EXPOSURE
REPRESENTING GREATER THAN 50% OF THE TOTAL LC EXPOSURE) DEMANDING THE

 

26

--------------------------------------------------------------------------------


 


DEPOSIT OF CASH COLLATERAL PURSUANT TO THIS PARAGRAPH, THE BORROWER SHALL
DEPOSIT IN AN ACCOUNT WITH THE ADMINISTRATIVE AGENT, IN THE NAME OF THE
ADMINISTRATIVE AGENT AND FOR THE BENEFIT OF THE LENDERS, AN AMOUNT IN CASH EQUAL
TO THE LC EXPOSURE AS OF SUCH DATE PLUS ANY ACCRUED AND UNPAID INTEREST THEREON;
PROVIDED THAT THE OBLIGATION TO DEPOSIT SUCH CASH COLLATERAL SHALL BECOME
EFFECTIVE IMMEDIATELY, AND SUCH DEPOSIT SHALL BECOME IMMEDIATELY DUE AND
PAYABLE, WITHOUT DEMAND OR OTHER NOTICE OF ANY KIND, UPON THE OCCURRENCE OF ANY
EVENT OF DEFAULT WITH RESPECT TO THE BORROWER DESCRIBED IN CLAUSE (H), (I) OR
(J) OF ARTICLE VII.  SUCH DEPOSIT SHALL BE HELD BY THE ADMINISTRATIVE AGENT AS
COLLATERAL FOR THE PAYMENT AND PERFORMANCE OF THE OBLIGATIONS OF THE BORROWER
UNDER THIS AGREEMENT.  THE ADMINISTRATIVE AGENT SHALL HAVE EXCLUSIVE DOMINION
AND CONTROL, INCLUDING THE EXCLUSIVE RIGHT OF WITHDRAWAL, OVER SUCH ACCOUNT. 
FUNDS HELD IN SUCH ACCOUNT SHALL BE INVESTED IN MONEY MARKET FUNDS OF THE
ADMINISTRATIVE AGENT OR IN ANOTHER INVESTMENT IF MUTUALLY AGREED UPON BY THE
BORROWER AND THE ADMINISTRATIVE AGENT, BUT THE ADMINISTRATIVE AGENT SHALL HAVE
NO OTHER OBLIGATION TO MAKE ANY OTHER INVESTMENT OF THE FUNDS THEREIN.  THE
ADMINISTRATIVE AGENT SHALL EXERCISE REASONABLE CARE IN THE CUSTODY AND
PRESERVATION OF ANY FUNDS HELD IN SUCH ACCOUNT AND SHALL BE DEEMED TO HAVE
EXERCISED SUCH CARE IF SUCH FUNDS ARE ACCORDED TREATMENT SUBSTANTIALLY
EQUIVALENT TO THAT WHICH THE ADMINISTRATIVE AGENT ACCORDS ITS OWN PROPERTY, IT
BEING UNDERSTOOD THAT THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY RESPONSIBILITY
FOR TAKING ANY NECESSARY STEPS TO PRESERVE RIGHTS AGAINST ANY PARTIES WITH
RESPECT TO ANY SUCH FUNDS.  INTEREST OR PROFITS, IF ANY, ON SUCH INVESTMENTS
SHALL ACCUMULATE IN SUCH ACCOUNT.  MONEYS IN SUCH ACCOUNT SHALL BE APPLIED BY
THE ADMINISTRATIVE AGENT TO REIMBURSE THE ISSUING BANK FOR LC DISBURSEMENTS FOR
WHICH IT HAS NOT BEEN REIMBURSED AND, TO THE EXTENT NOT SO APPLIED, SHALL BE
HELD FOR THE SATISFACTION OF THE REIMBURSEMENT OBLIGATIONS OF THE BORROWER FOR
THE LC EXPOSURE AT SUCH TIME OR, IF THE MATURITY OF THE LOANS HAS BEEN
ACCELERATED (BUT SUBJECT TO THE CONSENT OF THE LENDERS WITH LC EXPOSURE
REPRESENTING GREATER THAN 50% OF THE TOTAL LC EXPOSURE), BE APPLIED TO SATISFY
OTHER OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT.  IF THE BORROWER IS
REQUIRED TO PROVIDE AN AMOUNT OF CASH COLLATERAL HEREUNDER AS A RESULT OF THE
OCCURRENCE OF AN EVENT OF DEFAULT, SUCH AMOUNT (TO THE EXTENT NOT APPLIED AS
AFORESAID) SHALL BE RETURNED TO THE BORROWER WITHIN THREE BUSINESS DAYS AFTER
ALL EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED.


 


(K)                                  IN THE EVENT ANY LETTERS OF CREDIT SHALL BE
OUTSTANDING ACCORDING TO THEIR TERMS AFTER THE MATURITY DATE, THE BORROWER SHALL
PAY TO THE ADMINISTRATIVE AGENT, NO LATER THAN THE DATE THAT IS FIVE BUSINESS
DAYS PRIOR TO THE MATURITY DATE, AN AMOUNT EQUAL TO THE UNDRAWN AMOUNT OF SUCH
LETTERS OF CREDIT TO BE HELD IN A SPECIAL INTEREST BEARING CASH COLLATERAL
ACCOUNT PLEDGED TO THE ADMINISTRATIVE AGENT (THE “LETTER OF CREDIT COLLATERAL
ACCOUNT”).  THE BORROWER AND THE ADMINISTRATIVE AGENT SHALL ESTABLISH THE LETTER
OF CREDIT COLLATERAL ACCOUNT AND THE BORROWER SHALL EXECUTE ALL DOCUMENTS AND
AGREEMENTS, INCLUDING THE ADMINISTRATIVE AGENT’S STANDARD FORM OF ASSIGNMENT OF
DEPOSIT ACCOUNTS, THAT THE ADMINISTRATIVE AGENT REASONABLY REQUESTS IN
CONNECTION THEREWITH TO ESTABLISH THE LETTER OF CREDIT COLLATERAL ACCOUNT AND
GRANT THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, A FIRST PRIORITY
SECURITY INTEREST IN SUCH ACCOUNT AND THE FUNDS THEREIN.  THE BORROWER HEREBY
PLEDGES TO THE ADMINISTRATIVE AGENT AND GRANTS THE ADMINISTRATIVE AGENT A
SECURITY INTEREST IN THE LETTER OF CREDIT COLLATERAL ACCOUNT, WHENEVER
ESTABLISHED, IN ALL FUNDS HELD IN THE LETTER OF CREDIT COLLATERAL ACCOUNT FROM
TIME TO TIME, AND IN ALL PROCEEDS THEREOF AS SECURITY FOR THE PAYMENT OF ALL
INDEBTEDNESS EXISTING UNDER THE LOAN DOCUMENTS.  FUNDS HELD IN THE LETTER OF
CREDIT COLLATERAL ACCOUNT SHALL BE HELD AS CASH COLLATERAL FOR OBLIGATIONS
DESCRIBED IN THIS SECTION 2.06 AND ALL OTHER INDEBTEDNESS UNDER THE LOAN
DOCUMENTS AND PROMPTLY APPLIED BY THE ADMINISTRATIVE AGENT AT THE REQUEST OF THE
ISSUING BANK

 

27

--------------------------------------------------------------------------------


 


TO ANY REIMBURSEMENT OR OTHER OBLIGATIONS UNDER LETTERS OF CREDIT THAT EXIST OR
OCCUR IN THE FUTURE DURING SUCH TIME AS THE BORROWER HAS ANY OUTSTANDING
OBLIGATIONS TO THE ISSUING BANK.  TO THE EXTENT THAT ANY SURPLUS FUNDS ARE HELD
IN THE LETTERS OF CREDIT COLLATERAL ACCOUNT ABOVE THE UNDRAWN AMOUNT OF ANY
OUTSTANDING LETTERS OF CREDIT, DURING THE EXISTENCE OF AN EVENT OF DEFAULT THE
ADMINISTRATIVE AGENT MAY (A) HOLD SUCH SURPLUS FUNDS IN THE LETTER OF CREDIT
COLLATERAL ACCOUNT AS CASH COLLATERAL OR (B) APPLY SUCH SURPLUS FUNDS TO SATISFY
ANY OUTSTANDING INDEBTEDNESS UNDER THE LOAN DOCUMENTS.  IF NO DEFAULT EXISTS,
THE ADMINISTRATIVE AGENT SHALL RELEASE TO THE BORROWER AT THE BORROWER’S WRITTEN
REQUEST ANY FUNDS HELD IN THE LETTER OF CREDIT COLLATERAL ACCOUNT ABOVE THE
AMOUNT REQUIRED BY THIS SECTION.  FUNDS HELD IN THE LETTER OF CREDIT COLLATERAL
ACCOUNT SHALL BE INVESTED IN MONEY MARKET FUNDS OF THE ADMINISTRATIVE AGENT OR
IN ANOTHER INVESTMENT IF MUTUALLY AGREED UPON BY THE BORROWER AND THE
ADMINISTRATIVE AGENT, BUT THE ADMINISTRATIVE AGENT SHALL HAVE NO OTHER
OBLIGATION TO MAKE ANY OTHER INVESTMENT OF THE FUNDS THEREIN.  THE
ADMINISTRATIVE AGENT SHALL EXERCISE REASONABLE CARE IN THE CUSTODY AND
PRESERVATION OF ANY FUNDS HELD IN THE LETTER OF CREDIT COLLATERAL ACCOUNT AND
SHALL BE DEEMED TO HAVE EXERCISED SUCH CARE IF SUCH FUNDS ARE ACCORDED TREATMENT
SUBSTANTIALLY EQUIVALENT TO THAT WHICH THE ADMINISTRATIVE AGENT ACCORDS ITS OWN
PROPERTY, IT BEING UNDERSTOOD THAT THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY
RESPONSIBILITY FOR TAKING ANY NECESSARY STEPS TO PRESERVE RIGHTS AGAINST ANY
PARTIES WITH RESPECT TO ANY SUCH FUNDS.


 

SECTION 2.07.                 Funding of Borrowings.  (a) Each Lender shall make
each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 12:00 noon, Oklahoma City, Oklahoma
time, to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders.  The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower maintained with the
Administrative Agent in Oklahoma City, Oklahoma and designated by the Borrower
in the applicable Borrowing Request; provided that ABR Revolver A Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e)
shall be remitted by the Administrative Agent to the Issuing Bank.

 


(B)                                 UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED NOTICE FROM A LENDER PRIOR TO THE PROPOSED DATE OF ANY BORROWING THAT
SUCH LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S
SHARE OF SUCH BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER
HAS MADE SUCH SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH PARAGRAPH (A) OF
THIS SECTION AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE
BORROWER A CORRESPONDING AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT
MADE ITS SHARE OF THE APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE
AGENT, THEN THE APPLICABLE LENDER AND THE BORROWER SEVERALLY AGREE TO PAY TO THE
ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT WITH INTEREST
THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE
TO THE BORROWER TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE
AGENT, AT (I) IN THE CASE OF SUCH LENDER, THE GREATER OF THE FEDERAL FUNDS
EFFECTIVE RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE
WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION OR (II) IN THE CASE OF THE
BORROWER, THE INTEREST RATE APPLICABLE TO ABR LOANS.  IF SUCH LENDER PAYS SUCH
AMOUNT TO THE ADMINISTRATIVE AGENT, THEN SUCH AMOUNT SHALL CONSTITUTE SUCH
LENDER’S LOAN INCLUDED IN SUCH BORROWING.

 

28

--------------------------------------------------------------------------------


 

SECTION 2.08.                 Interest Elections.  (a) Each Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request.  Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section.  The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 


(B)                                 TO MAKE AN ELECTION PURSUANT TO THIS
SECTION, THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH ELECTION BY
TELEPHONE BY THE TIME THAT A BORROWING REQUEST WOULD BE REQUIRED UNDER
SECTION 2.03 IF THE BORROWER WERE REQUESTING A BORROWING OF THE TYPE RESULTING
FROM SUCH ELECTION TO BE MADE ON THE EFFECTIVE DATE OF SUCH ELECTION.  EACH SUCH
TELEPHONIC INTEREST ELECTION REQUEST SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED
PROMPTLY BY HAND DELIVERY OR TELECOPY TO THE ADMINISTRATIVE AGENT OF A WRITTEN
INTEREST ELECTION REQUEST IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT AND
SIGNED BY THE BORROWER.


 


(C)                                  EACH TELEPHONIC AND WRITTEN INTEREST
ELECTION REQUEST SHALL SPECIFY THE FOLLOWING INFORMATION IN COMPLIANCE WITH
SECTION 2.02:


 

(I)                                     THE BORROWING TO WHICH SUCH INTEREST
ELECTION REQUEST APPLIES AND, IF DIFFERENT OPTIONS ARE BEING ELECTED WITH
RESPECT TO DIFFERENT PORTIONS THEREOF, THE PORTIONS THEREOF TO BE ALLOCATED TO
EACH RESULTING BORROWING (IN WHICH CASE THE INFORMATION TO BE SPECIFIED PURSUANT
TO CLAUSES (III) AND (IV) BELOW SHALL BE SPECIFIED FOR EACH RESULTING
BORROWING);

 

(II)                                  THE EFFECTIVE DATE OF THE ELECTION MADE
PURSUANT TO SUCH INTEREST ELECTION REQUEST, WHICH SHALL BE A BUSINESS DAY;

 

(III)                               WHETHER THE RESULTING BORROWING IS TO BE AN
ABR BORROWING OR A EURODOLLAR BORROWING; AND

 

(IV)                              IF THE RESULTING BORROWING IS A EURODOLLAR
BORROWING, THE INTEREST PERIOD TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO
SUCH ELECTION, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF THE
TERM “INTEREST PERIOD”.  IF ANY SUCH INTEREST ELECTION REQUEST REQUESTS A
EURODOLLAR BORROWING BUT DOES NOT SPECIFY AN INTEREST PERIOD, THEN THE BORROWER
SHALL BE DEEMED TO HAVE SELECTED AN INTEREST PERIOD OF ONE MONTH’S DURATION.

 


(D)                                 PROMPTLY FOLLOWING RECEIPT OF AN INTEREST
ELECTION REQUEST, THE ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER OF THE
DETAILS THEREOF AND OF SUCH LENDER’S PORTION OF EACH RESULTING BORROWING.


 


(E)                                  IF THE BORROWER FAILS TO DELIVER A TIMELY
INTEREST ELECTION REQUEST WITH RESPECT TO A EURODOLLAR BORROWING PRIOR TO THE
END OF THE INTEREST PERIOD APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS
REPAID AS PROVIDED HEREIN, AT THE END OF SUCH INTEREST PERIOD SUCH BORROWING
SHALL BE CONVERTED TO AN ABR BORROWING.  NOTWITHSTANDING ANY CONTRARY PROVISION
HEREOF, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE
ADMINISTRATIVE AGENT, AT

 

29

--------------------------------------------------------------------------------


 


THE REQUEST OF THE REQUIRED LENDERS, SO NOTIFIES THE BORROWER, THEN, SO LONG AS
AN EVENT OF DEFAULT IS CONTINUING (I) NO OUTSTANDING BORROWING MAY BE CONVERTED
TO OR CONTINUED AS A EURODOLLAR BORROWING AND (II) UNLESS REPAID, EACH
EURODOLLAR BORROWING SHALL BE CONVERTED TO AN ABR BORROWING AT THE END OF THE
INTEREST PERIOD APPLICABLE THERETO.


 

SECTION 2.09.                 Termination and Reduction of Commitments. 
(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

 


(B)                                 THE BORROWER MAY AT ANY TIME TERMINATE, OR
FROM TIME TO TIME REDUCE PRO RATA, THE COMMITMENTS AS SPECIFIED IN THE NOTICE
SET FORTH IN (C) BELOW; PROVIDED THAT (I) EACH REDUCTION OF THE COMMITMENTS
SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS
THAN $10,000,000 AND (II) THE BORROWER SHALL NOT TERMINATE OR REDUCE THE
COMMITMENTS IF, AFTER GIVING EFFECT TO ANY CONCURRENT PREPAYMENT OF THE LOANS IN
ACCORDANCE WITH SECTION 2.11, (I) THE SUM OF THE REVOLVING CREDIT EXPOSURES
WOULD EXCEED THE TOTAL COMMITMENTS, (II) THE SUM OF THE REVOLVER A CREDIT
EXPOSURES WOULD EXCEED THE REVOLVER A COMMITMENTS, OR (III) THE SUM OF THE
REVOLVER B CREDIT EXPOSURES WOULD EXCEED THE REVOLVER B COMMITMENTS.


 


(C)                                  THE BORROWER SHALL NOTIFY THE
ADMINISTRATIVE AGENT OF ANY ELECTION TO TERMINATE OR REDUCE THE COMMITMENTS
UNDER PARAGRAPH (B) OF THIS SECTION AT LEAST THREE BUSINESS DAYS PRIOR TO THE
EFFECTIVE DATE OF SUCH TERMINATION OR REDUCTION, SPECIFYING SUCH ELECTION AND
THE EFFECTIVE DATE THEREOF AS WELL AS WHETHER SUCH REDUCTION APPLIES TO THE
REVOLVER A COMMITMENTS OR THE REVOLVER B COMMITMENTS.  PROMPTLY FOLLOWING
RECEIPT OF ANY NOTICE, THE ADMINISTRATIVE AGENT SHALL ADVISE THE LENDERS OF THE
CONTENTS THEREOF.  EACH NOTICE DELIVERED BY THE BORROWER PURSUANT TO THIS
SECTION SHALL BE IRREVOCABLE; PROVIDED THAT A NOTICE OF TERMINATION OF THE
COMMITMENTS DELIVERED BY THE BORROWER MAY STATE THAT SUCH NOTICE IS CONDITIONED
UPON THE EFFECTIVENESS OF OTHER CREDIT FACILITIES, IN WHICH CASE SUCH NOTICE MAY
BE REVOKED BY THE BORROWER (BY NOTICE TO THE ADMINISTRATIVE AGENT ON OR PRIOR TO
THE SPECIFIED EFFECTIVE DATE) IF SUCH CONDITION IS NOT SATISFIED.  ANY
TERMINATION OR REDUCTION OF THE COMMITMENTS SHALL BE PERMANENT AND SUCH
COMMITMENTS SHALL NOT BE REINSTATED.  EACH REDUCTION OF THE COMMITMENTS SHALL BE
MADE RATABLY AMONG THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS.


 

SECTION 2.10.                 Repayment of Loans; Evidence of Debt.  (a) The
Borrower hereby unconditionally promises to pay to the Administrative Agent for
the account of each Lender the then unpaid principal amount of each Revolving
Loan on the Maturity Date.

 


(B)                                 EACH LENDER SHALL MAINTAIN IN ACCORDANCE
WITH ITS USUAL PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF
THE BORROWER TO SUCH LENDER RESULTING FROM EACH LOAN MADE BY SUCH LENDER,
INCLUDING THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER
FROM TIME TO TIME HEREUNDER.


 


(C)                                  THE ADMINISTRATIVE AGENT SHALL MAINTAIN
ACCOUNTS IN WHICH IT SHALL RECORD (I) THE AMOUNT OF EACH LOAN MADE HEREUNDER,
THE TYPE THEREOF, THE INTEREST PERIOD APPLICABLE THERETO AND WHETHER SUCH LOAN
IS A REVOLVER A LOAN OR A REVOLVER B LOAN, (II) THE AMOUNT OF ANY PRINCIPAL OR
INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH
LENDER HEREUNDER, AND (III) THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE
AGENT HEREUNDER FOR THE ACCOUNT OF THE LENDERS AND EACH LENDER’S SHARE THEREOF.

 

30

--------------------------------------------------------------------------------


 


(D)                                 THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED
PURSUANT TO PARAGRAPH (B) OR (C) OF THIS SECTION SHALL BE PRIMA FACIE EVIDENCE
OF THE EXISTENCE AND AMOUNTS OF THE OBLIGATIONS RECORDED THEREIN; PROVIDED THAT
THE FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS
OR ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF THE
BORROWER TO REPAY THE LOANS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(E)                                  ANY LENDER MAY REQUEST THAT LOANS MADE BY
IT BE EVIDENCED BY PROMISSORY NOTES.  IN SUCH EVENT, THE BORROWER SHALL PREPARE,
EXECUTE AND DELIVER TO SUCH LENDER TWO PROMISSORY NOTES, ONE IN THE AMOUNT OF
SUCH LENDER’S REVOLVER A COMMITMENT AND ONE IN THE AMOUNT OF SUCH LENDER’S
REVOLVER B COMMITMENT, PAYABLE TO THE ORDER OF SUCH LENDER (OR, IF REQUESTED BY
SUCH LENDER, TO SUCH LENDER AND ITS REGISTERED ASSIGNS) AND IN A FORM APPROVED
BY THE ADMINISTRATIVE AGENT.  THEREAFTER, THE LOANS EVIDENCED BY SUCH PROMISSORY
NOTES AND INTEREST THEREON SHALL AT ALL TIMES (INCLUDING AFTER ASSIGNMENT
PURSUANT TO SECTION 9.04) BE REPRESENTED BY PROMISSORY NOTES IN SUCH FORM
PAYABLE TO THE ORDER OF THE PAYEE NAMED THEREIN (OR, IF SUCH PROMISSORY NOTES
ARE REGISTERED NOTES, TO SUCH PAYEE AND ITS REGISTERED ASSIGNS).


 

SECTION 2.11.                 Prepayment of Loans.  (a) The Borrower shall have
the right at any time and from time to time to prepay any Borrowing in whole or
in part, subject to prior notice in accordance with paragraph (b) of this
Section; provided that each such prepayment shall be in an amount that is an
integral multiple of $1,000,000 and not less than $1,000,000.

 


(B)                                 THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE
AGENT BY TELEPHONE (CONFIRMED BY TELECOPY) OF ANY PREPAYMENT HEREUNDER (I) IN
THE CASE OF PREPAYMENT OF A EURODOLLAR REVOLVING BORROWING, NOT LATER THAN
11:00 A.M., OKLAHOMA CITY, OKLAHOMA TIME, TWO BUSINESS DAYS BEFORE THE DATE OF
PREPAYMENT, OR (II) IN THE CASE OF PREPAYMENT OF AN ABR REVOLVING BORROWING, NOT
LATER THAN 11:00 A.M., OKLAHOMA CITY, OKLAHOMA TIME, ON THE DATE OF PREPAYMENT. 
EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL SPECIFY THE PREPAYMENT DATE AND
THE PRINCIPAL AMOUNT OF EACH BORROWING OR PORTION THEREOF TO BE PREPAID;
PROVIDED THAT, IF A NOTICE OF PREPAYMENT IS GIVEN IN CONNECTION WITH A
CONDITIONAL NOTICE OF TERMINATION OF THE COMMITMENTS AS CONTEMPLATED BY
SECTION 2.09, THEN SUCH NOTICE OF PREPAYMENT MAY BE REVOKED IF SUCH NOTICE OF
TERMINATION IS REVOKED IN ACCORDANCE WITH SECTION 2.09.  PROMPTLY FOLLOWING
RECEIPT OF ANY SUCH NOTICE RELATING TO A BORROWING, THE ADMINISTRATIVE AGENT
SHALL ADVISE THE LENDERS OF THE CONTENTS THEREOF.  EACH PARTIAL PREPAYMENT OF
ANY BORROWING SHALL BE IN AN AMOUNT THAT WOULD BE PERMITTED IN THE CASE OF AN
ADVANCE OF A BORROWING OF THE SAME TYPE AS PROVIDED IN SECTION 2.02.  EACH
PREPAYMENT OF A BORROWING SHALL BE APPLIED RATABLY TO THE LOANS INCLUDED IN THE
PREPAID BORROWING.  PREPAYMENTS SHALL BE ACCOMPANIED BY ACCRUED INTEREST TO THE
EXTENT REQUIRED BY SECTION 2.13.


 

SECTION 2.12.                 Fees.  (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Lender an unused commitment fee,
which shall accrue at the Applicable Rate on the daily amount of the unused
Commitment of such Lender during the period from and including the date of this
Agreement to but excluding the date on which such Commitment terminates. 
Accrued unused commitment fees shall be payable in arrears on the last day of
March, June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof; provided that any commitment fees accruing after the date on which the
Commitments terminate

 

31

--------------------------------------------------------------------------------


 

shall be payable on demand.  All commitment fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 


(B)                                 THE BORROWER AGREES TO PAY (I) TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER A PARTICIPATION FEE WITH
RESPECT TO ITS PARTICIPATIONS IN LETTERS OF CREDIT, WHICH SHALL ACCRUE AT THE
SAME APPLICABLE RATE USED TO DETERMINE THE INTEREST RATE APPLICABLE TO
EURODOLLAR REVOLVING LOANS ON THE AVERAGE DAILY AMOUNT OF SUCH LENDER’S LC
EXPOSURE (EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO UN-REIMBURSED LC
DISBURSEMENTS) DURING THE PERIOD FROM AND INCLUDING THE EFFECTIVE DATE TO BUT
EXCLUDING THE LATER OF THE DATE ON WHICH SUCH LENDER’S COMMITMENT TERMINATES AND
THE DATE ON WHICH SUCH LENDER CEASES TO HAVE ANY LC EXPOSURE, AND (II) TO THE
ISSUING BANK A FRONTING FEE, WHICH SHALL ACCRUE AT THE RATE OF ONE PERCENT
(1.00%) PER ANNUM, ON THE AVERAGE DAILY AMOUNT OF THE LC EXPOSURE (EXCLUDING ANY
PORTION THEREOF ATTRIBUTABLE TO UN-REIMBURSED LC DISBURSEMENTS) DURING THE
PERIOD FROM AND INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING THE LATER OF THE
DATE OF TERMINATION OF THE COMMITMENTS AND THE DATE ON WHICH THERE CEASES TO BE
ANY LC EXPOSURE, AS WELL AS THE ISSUING BANK’S STANDARD FEES WITH RESPECT TO THE
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR PROCESSING
OF DRAWINGS THEREUNDER.  PARTICIPATION FEES AND FRONTING FEES ACCRUED THROUGH
AND INCLUDING THE LAST DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR
SHALL BE PAYABLE ON THE THIRD BUSINESS DAY FOLLOWING SUCH LAST DAY, COMMENCING
ON THE FIRST SUCH DATE TO OCCUR AFTER THE EFFECTIVE DATE; PROVIDED THAT ALL SUCH
FEES SHALL BE PAYABLE ON THE DATE ON WHICH THE COMMITMENTS TERMINATE AND ANY
SUCH FEES ACCRUING AFTER THE DATE ON WHICH THE COMMITMENTS TERMINATE SHALL BE
PAYABLE ON DEMAND.  ANY OTHER FEES PAYABLE TO THE ISSUING BANK PURSUANT TO THIS
PARAGRAPH SHALL BE PAYABLE WITHIN 10 DAYS AFTER DEMAND.  ALL PARTICIPATION FEES
AND FRONTING FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND SHALL
BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT
EXCLUDING THE LAST DAY).


 


(C)                                  THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT, FOR ITS OWN ACCOUNT AND FOR THE BENEFIT OF THE LENDERS,
FEES PAYABLE IN THE AMOUNTS AND AT THE TIMES SEPARATELY AGREED UPON BETWEEN THE
BORROWER AND THE ADMINISTRATIVE AGENT.


 


(D)                                 ALL FEES PAYABLE HEREUNDER SHALL BE PAID ON
THE DATES DUE, IN IMMEDIATELY AVAILABLE FUNDS, TO THE ADMINISTRATIVE AGENT (OR
TO THE ISSUING BANK, IN THE CASE OF FEES PAYABLE TO IT) FOR DISTRIBUTION, IN THE
CASE OF COMMITMENT FEES AND PARTICIPATION FEES OR TO THE LENDERS, AS
APPLICABLE.  FEES PAID SHALL NOT BE REFUNDABLE UNDER ANY CIRCUMSTANCES.


 

SECTION 2.13.                 Interest.  (a) The Loans comprising each
ABR Borrowing shall bear interest at the Alternate Base Rate plus the Applicable
Rate.

 


(B)                                 THE LOANS COMPRISING EACH EURODOLLAR
BORROWING SHALL BEAR INTEREST AT THE ADJUSTED LIBO RATE FOR THE INTEREST PERIOD
IN EFFECT FOR SUCH BORROWING PLUS THE APPLICABLE RATE.


 


(C)                                  NOTWITHSTANDING THE FOREGOING, IF ANY
PRINCIPAL OF OR INTEREST ON ANY LOAN OR ANY FEE OR OTHER AMOUNT PAYABLE BY THE
BORROWER HEREUNDER IS NOT PAID WHEN DUE, WHETHER AT STATED MATURITY, UPON
ACCELERATION OR OTHERWISE, SUCH OVERDUE AMOUNT SHALL BEAR INTEREST, AFTER AS
WELL AS BEFORE JUDGMENT, AT A RATE PER ANNUM EQUAL TO (I) IN THE CASE OF OVERDUE
PRINCIPAL OF ANY

 

32

--------------------------------------------------------------------------------


 


LOAN, TWO PERCENT (2%) PLUS THE RATE OTHERWISE APPLICABLE TO SUCH LOAN AS
PROVIDED IN THE PRECEDING PARAGRAPHS OF THIS SECTION OR (II) IN THE CASE OF ANY
OTHER AMOUNT, TWO PERCENT (2%) PLUS THE RATE APPLICABLE TO ABR LOANS AS PROVIDED
IN PARAGRAPH (A) OF THIS SECTION (SUCH APPLICABLE RATE BEING HEREIN REFERRED TO
AS THE “DEFAULT RATE”).


 


(D)                                 ACCRUED INTEREST ON EACH LOAN SHALL BE
PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE FOR SUCH LOAN AND UPON
TERMINATION OF THE COMMITMENTS; PROVIDED THAT (I) INTEREST ACCRUED PURSUANT TO
PARAGRAPH (C) OF THIS SECTION SHALL BE PAYABLE ON DEMAND, (II) IN THE EVENT OF
ANY REPAYMENT OR PREPAYMENT OF ANY LOAN (OTHER THAN A PREPAYMENT OF AN ABR
REVOLVING LOAN PRIOR TO THE END OF THE AVAILABILITY PERIOD), ACCRUED INTEREST ON
THE PRINCIPAL AMOUNT REPAID OR PREPAID SHALL BE PAYABLE ON THE DATE OF SUCH
REPAYMENT OR PREPAYMENT, AND (III) IN THE EVENT OF ANY CONVERSION OF ANY
EURODOLLAR REVOLVING LOAN PRIOR TO THE END OF THE CURRENT INTEREST PERIOD
THEREFOR, ACCRUED INTEREST ON SUCH LOAN SHALL BE PAYABLE ON THE EFFECTIVE DATE
OF SUCH CONVERSION.


 


(E)                                  ALL INTEREST HEREUNDER SHALL BE COMPUTED ON
THE BASIS OF A YEAR OF 360 DAYS, EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO
THE ALTERNATE BASE RATE AT TIMES WHEN THE ALTERNATE BASE RATE IS BASED ON THE
PRIME RATE SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN
A LEAP YEAR), AND IN EACH CASE SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS
ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).  THE APPLICABLE
ALTERNATE BASE RATE, ADJUSTED LIBO RATE OR LIBO RATE SHALL BE DETERMINED BY THE
ADMINISTRATIVE AGENT, AND SUCH DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR.


 

SECTION 2.14.                 Alternate Rate of Interest.  If prior to the
commencement of any Interest Period for a Eurodollar Borrowing:

 


(A)                                  THE ADMINISTRATIVE AGENT DETERMINES (WHICH
DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR) THAT ADEQUATE AND
REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE ADJUSTED LIBO RATE OR THE
LIBO RATE, AS APPLICABLE, FOR SUCH INTEREST PERIOD; OR


 


(B)                                 THE ADMINISTRATIVE AGENT IS ADVISED BY THE
REQUIRED LENDERS THAT THE ADJUSTED LIBO RATE OR THE LIBO RATE, AS APPLICABLE,
FOR SUCH INTEREST PERIOD WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH
LENDERS (OR LENDER) OF MAKING OR MAINTAINING THEIR LOANS (OR ITS LOAN) INCLUDED
IN SUCH BORROWING FOR SUCH INTEREST PERIOD;


 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

 

SECTION 2.15.                 Increased Costs.  (a) If any Change in Law shall:

 

(I)                                     IMPOSE, MODIFY OR DEEM APPLICABLE ANY
RESERVE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH
OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED BY,

 

33

--------------------------------------------------------------------------------


 

ANY LENDER (EXCEPT ANY SUCH RESERVE REQUIREMENT REFLECTED IN THE ADJUSTED LIBO
RATE) OR THE ISSUING BANK; OR

 

(II)                                  IMPOSE ON ANY LENDER OR THE ISSUING BANK
OR THE LONDON INTERBANK MARKET ANY OTHER CONDITION AFFECTING THIS AGREEMENT OR
EURODOLLAR LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT OR PARTICIPATION
THEREIN;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

 


(B)                                 IF ANY LENDER OR THE ISSUING BANK DETERMINES
THAT ANY CHANGE IN LAW REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE
EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR THE ISSUING BANK’S
CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S OR THE ISSUING BANK’S HOLDING
COMPANY, IF ANY, AS A CONSEQUENCE OF THIS AGREEMENT OR THE LOANS MADE BY, OR
PARTICIPATIONS IN LETTERS OF CREDIT HELD BY, SUCH LENDER, OR THE LETTERS OF
CREDIT ISSUED BY THE ISSUING BANK, TO A LEVEL BELOW THAT WHICH SUCH LENDER OR
THE ISSUING BANK OR SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY COULD
HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH
LENDER’S OR THE ISSUING BANK’S POLICIES AND THE POLICIES OF SUCH LENDER’S OR THE
ISSUING BANK’S HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME
TO TIME THE BORROWER WILL PAY TO SUCH LENDER OR THE ISSUING BANK, AS THE CASE
MAY BE, SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR THE
ISSUING BANK OR SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY FOR ANY SUCH
REDUCTION SUFFERED.


 


(C)                                  A CERTIFICATE OF A LENDER OR THE ISSUING
BANK SETTING FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR
THE ISSUING BANK OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS SPECIFIED IN
PARAGRAPH (A) OR (B) OF THIS SECTION SHALL BE DELIVERED TO THE BORROWER AND
SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE BORROWER SHALL PAY SUCH LENDER
OR THE ISSUING BANK, AS THE CASE MAY BE, THE AMOUNT SHOWN AS DUE ON ANY SUCH
CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT THEREOF.


 


(D)                                 FAILURE OR DELAY ON THE PART OF ANY LENDER
OR THE ISSUING BANK TO DEMAND COMPENSATION PURSUANT TO THIS SECTION SHALL NOT
CONSTITUTE A WAIVER OF SUCH LENDER’S OR THE ISSUING BANK’S RIGHT TO DEMAND SUCH
COMPENSATION; PROVIDED THAT THE BORROWER SHALL NOT BE REQUIRED TO COMPENSATE A
LENDER OR THE ISSUING BANK PURSUANT TO THIS SECTION FOR ANY INCREASED COSTS OR
REDUCTIONS INCURRED MORE THAN 180 DAYS PRIOR TO THE DATE THAT SUCH LENDER OR THE
ISSUING BANK, AS THE CASE MAY BE, NOTIFIES THE BORROWER OF THE CHANGE IN LAW
GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR THE
ISSUING BANK’S INTENTION TO CLAIM COMPENSATION THEREFOR; PROVIDED FURTHER THAT,
IF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS
RETROACTIVE, THEN THE 180-DAY PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO
INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF.

 

34

--------------------------------------------------------------------------------


 

SECTION 2.16.                 Break Funding Payments.  In the event of (a) the
payment of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(b) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event.  In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

 

SECTION 2.17.                 Taxes.  (a) Any and all payments by or on account
of any obligation of the Borrower hereunder shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable Law.

 


(B)                                 IN ADDITION, THE BORROWER SHALL PAY ANY
OTHER TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE
LAW.


 


(C)                                  THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, EACH LENDER AND THE ISSUING BANK, WITHIN 10 DAYS AFTER
WRITTEN DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER
TAXES PAID BY THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE ISSUING BANK, AS THE
CASE MAY BE, ON OR WITH RESPECT TO ANY PAYMENT BY OR ON ACCOUNT OF ANY
OBLIGATION OF THE BORROWER HEREUNDER (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES
IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION)
AND ANY PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH
RESPECT THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE
CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY,
EXCEPT TO THE EXTENT SUCH SUMS ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY

 

35

--------------------------------------------------------------------------------


 


FINAL AND NON-APPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR SUCH LENDER,
AS APPLICABLE.  A CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY
DELIVERED TO THE BORROWER BY A LENDER OR THE ISSUING BANK, OR BY THE
ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A LENDER OR THE ISSUING
BANK, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  NEITHER THE ADMINISTRATIVE
AGENT, THE ISSUING BANK NOR ANY LENDER SHALL BE ENTITLED TO RECEIVE ANY PAYMENT
WITH RESPECT TO INDEMNIFIED TAXES THAT ARE INCURRED OR ACCRUED MORE THAN 180
DAYS PRIOR TO THE DATE SUCH PARTY GIVES NOTICE AND DEMAND WITH RESPECT THERETO
TO THE BORROWER.


 


(D)                                 AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY THE BORROWER TO A GOVERNMENTAL AUTHORITY,
THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A
CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING
SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF
SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(E)                                  ANY FOREIGN LENDER THAT IS ENTITLED TO AN
EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION
IN WHICH THE BORROWER IS LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A
PARTY, WITH RESPECT TO PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE
BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES
PRESCRIBED BY APPLICABLE LAW, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION
PRESCRIBED BY APPLICABLE LAW OR REASONABLY REQUESTED BY THE BORROWER AS WILL
PERMIT SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE OF
WITHHOLDING.


 


(F)                                    IF THE ADMINISTRATIVE AGENT OR A LENDER
DETERMINES, IN ITS SOLE DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY TAXES
OR OTHER TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY THE BORROWER OR WITH
RESPECT TO WHICH THE BORROWER HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS
SECTION 2.17, IT SHALL PAY OVER SUCH REFUND TO THE BORROWER (BUT ONLY TO THE
EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY THE BORROWER
UNDER THIS SECTION 2.17 WITH RESPECT TO THE TAXES OR OTHER TAXES GIVING RISE TO
SUCH REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT OR
SUCH LENDER AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT
GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND); PROVIDED, THAT THE
BORROWER, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT OR SUCH LENDER, AGREES TO
REPAY THE AMOUNT PAID OVER TO THE BORROWER (PLUS ANY PENALTIES, INTEREST OR
OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE
ADMINISTRATIVE AGENT OR SUCH LENDER IN THE EVENT THE ADMINISTRATIVE AGENT OR
SUCH LENDER IS REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.
THIS SECTION SHALL NOT BE CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT OR ANY
LENDER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO
ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO THE BORROWER OR ANY OTHER PERSON.


 


(G)                                 IF THE ADMINISTRATIVE AGENT OR ANY LENDER OR
ISSUING BANK BECOMES ENTITLED TO RECEIVE PAYMENT OF INDEMNIFIED TAXES, OTHER
TAXES OR ADDITIONAL SUMS PURSUANT TO THIS SECTION 2.17, IT SHALL GIVE NOTICE AND
DEMAND THEREOF TO THE BORROWER, AND THE BORROWER (UNLESS THE ADMINISTRATIVE
AGENT, LENDER OR ISSUING BANK SHALL WITHDRAW SUCH NOTICE AND DEMAND OR THE
BORROWER IS NOT OBLIGATED TO PAY SUCH AMOUNTS) SHALL PAY SUCH INDEMNIFIED TAXES,
OTHER TAXES OR ADDITIONAL SUMS WITHIN 10 DAYS AFTER THE BORROWER’S RECEIPT OF
SUCH NOTICE AND DEMAND; PROVIDED THAT ANY FAILURE OR DELAY ON THE PART OF THE
ADMINISTRATIVE AGENT OR ANY LENDER OR ISSUING BANK TO DEMAND COMPENSATION
PURSUANT TO THE SECTION SHALL NOT CONSTITUTE A WAIVER OF

 

36

--------------------------------------------------------------------------------


 


THE ADMINISTRATIVE AGENT’S, SUCH LENDER’S OR THE ISSUING BANK’S RIGHT TO DEMAND
SUCH COMPENSATION.


 

SECTION 2.18.                 Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.  (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, Section 2.16 or
Section 2.17, or otherwise) prior to 12:00 noon, Oklahoma City, Oklahoma time,
on the date when due, in immediately available funds, without set-off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at its offices at
MidFirst Bank, MidFirst Plaza, 501 NW Grand Boulevard, Suite 100, Oklahoma City,
Oklahoma, Attention: James P. Boggs, Vice President, except payments to be made
directly to the Issuing Bank as expressly provided herein and except that
payments pursuant to Section 2.15, Section 2.16, Section 2.17 and Section 9.03
shall be made directly to the Persons entitled thereto.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. 
If any payment hereunder shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension.  All payments hereunder shall be made in dollars.

 


(B)                                 IF AT ANY TIME INSUFFICIENT FUNDS ARE
RECEIVED BY AND AVAILABLE TO THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS
OF PRINCIPAL, UN-REIMBURSED LC DISBURSEMENTS, INTEREST AND FEES THEN DUE
HEREUNDER, SUCH FUNDS SHALL BE APPLIED (I) FIRST, TOWARDS PAYMENT OF INTEREST
AND FEES THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN
ACCORDANCE WITH THE AMOUNTS OF INTEREST AND FEES THEN DUE TO SUCH PARTIES, (II)
SECOND, TOWARDS PAYMENT OF PRINCIPAL AND UN-REIMBURSED LC DISBURSEMENTS THEN DUE
HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE
AMOUNTS OF PRINCIPAL AND UN-REIMBURSED LC DISBURSEMENTS THEN DUE TO SUCH
PARTIES, AND (III) THIRD, TOWARD THE PAYMENT OF THE BORROWER’S OBLIGATIONS UNDER
ANY SWAP AGREEMENTS, IF ANY, OWING TO THE LENDERS OR THEIR AFFILIATES, IN EACH
CASE RATABLY TO EACH LENDER AND AFFILIATE.


 


(C)                                  IF ANY LENDER SHALL, BY EXERCISING ANY
RIGHT OF SET-OFF OR COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY
PRINCIPAL OF OR INTEREST ON ANY OF ITS REVOLVING LOANS OR PARTICIPATIONS IN LC
DISBURSEMENTS RESULTING IN SUCH LENDER RECEIVING PAYMENT OF A GREATER PROPORTION
OF THE AGGREGATE AMOUNT OF ITS REVOLVING LOANS AND PARTICIPATIONS IN LC
DISBURSEMENTS AND ACCRUED INTEREST THEREON THAN THE PROPORTION RECEIVED BY ANY
OTHER LENDER, THEN THE LENDER RECEIVING SUCH GREATER PROPORTION SHALL PURCHASE
(FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE REVOLVING LOANS AND
PARTICIPATIONS IN LC DISBURSEMENTS OF OTHER LENDERS TO THE EXTENT NECESSARY SO
THAT THE BENEFIT OF ALL SUCH PAYMENTS SHALL BE SHARED BY THE LENDERS RATABLY IN
ACCORDANCE WITH THE AGGREGATE AMOUNT OF PRINCIPAL OF AND ACCRUED INTEREST ON
THEIR RESPECTIVE REVOLVING LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS;
PROVIDED THAT (I) IF ANY SUCH PARTICIPATIONS ARE PURCHASED AND ALL OR ANY
PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH PARTICIPATIONS
SHALL BE RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH
RECOVERY, WITHOUT INTEREST, AND (II) THE PROVISIONS OF THIS PARAGRAPH SHALL NOT
BE CONSTRUED TO APPLY TO ANY PAYMENT MADE BY THE BORROWER PURSUANT TO AND IN
ACCORDANCE WITH THE EXPRESS

 

37

--------------------------------------------------------------------------------


 


TERMS OF THIS AGREEMENT OR ANY PAYMENT OBTAINED BY A LENDER AS CONSIDERATION FOR
THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS LOANS OR
PARTICIPATIONS IN LC DISBURSEMENTS TO ANY ASSIGNEE OR PARTICIPANT, OTHER THAN TO
THE BORROWER OR ANY SUBSIDIARY OR AFFILIATE THEREOF (AS TO WHICH THE PROVISIONS
OF THIS PARAGRAPH SHALL APPLY).  THE BORROWER CONSENTS TO THE FOREGOING AND
AGREES, TO THE EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, THAT ANY
LENDER ACQUIRING A PARTICIPATION PURSUANT TO THE FOREGOING ARRANGEMENTS MAY
EXERCISE AGAINST THE BORROWER RIGHTS OF SET-OFF AND COUNTERCLAIM WITH RESPECT TO
SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE A DIRECT CREDITOR OF THE
BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.


 


(D)                                 UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED NOTICE FROM THE BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE
TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS OR THE ISSUING BANK
HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT
MAY ASSUME THAT THE BORROWER HAS MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE
HEREWITH AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS OR
THE ISSUING BANK, AS THE CASE MAY BE, THE AMOUNT DUE.  IN SUCH EVENT, IF THE
BORROWER HAS NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE LENDERS OR THE
ISSUING BANK, AS THE CASE MAY BE, SEVERALLY AGREES TO REPAY TO THE
ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH
LENDER OR ISSUING BANK WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING
THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF PAYMENT
TO THE ADMINISTRATIVE AGENT, AT THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE
AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING
INDUSTRY RULES ON INTERBANK COMPENSATION.


 


(E)                                  IF ANY LENDER SHALL FAIL TO MAKE ANY
PAYMENT REQUIRED TO BE MADE BY IT PURSUANT TO SECTION 2.06(E), SECTION 2.07(B),
SECTION 2.18(D) OR SECTION 9.03(C), THEN THE ADMINISTRATIVE AGENT MAY, IN ITS
DISCRETION (NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF), APPLY ANY AMOUNTS
THEREAFTER RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER
TO SATISFY SUCH LENDER’S OBLIGATIONS UNDER SUCH SECTIONS UNTIL ALL SUCH
UNSATISFIED OBLIGATIONS ARE FULLY PAID.


 

SECTION 2.19.                 Mitigation Obligations; Replacement of Lenders. 
(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or Section 2.17, as the case may be, in
the future and (ii) would not subject such Lender to any un-reimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 


(B)                                 IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 2.15, OR IF THE BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY
LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO
SECTION 2.17, OR IF ANY LENDER DEFAULTS IN ITS OBLIGATION TO FUND LOANS
HEREUNDER, THEN THE BORROWER MAY, AT ITS SOLE EXPENSE AND EFFORT, UPON NOTICE TO
SUCH LENDER AND THE ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO ASSIGN AND
DELEGATE, WITHOUT

 

38

--------------------------------------------------------------------------------


 


RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED IN
SECTION 9.04), ALL ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT TO
AN ASSIGNEE THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER
LENDER, IF A LENDER ACCEPTS SUCH ASSIGNMENT); PROVIDED THAT (I) THE BORROWER
SHALL HAVE RECEIVED THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT (AND
IF A COMMITMENT IS BEING ASSIGNED, THE ISSUING BANK), WHICH CONSENT SHALL NOT
UNREASONABLY BE WITHHELD, (II) SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN
AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS AND PARTICIPATIONS IN LC
DISBURSEMENTS, ACCRUED INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS
PAYABLE TO IT HEREUNDER, FROM THE ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING
PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE BORROWER (IN THE CASE OF ALL
OTHER AMOUNTS) AND (III) IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A
CLAIM FOR COMPENSATION UNDER SECTION 2.15 OR PAYMENTS REQUIRED TO BE MADE
PURSUANT TO SECTION 2.17, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH
COMPENSATION OR PAYMENTS.  A LENDER SHALL NOT BE REQUIRED TO MAKE ANY SUCH
ASSIGNMENT AND DELEGATION IF, PRIOR THERETO, AS A RESULT OF A WAIVER BY SUCH
LENDER OR OTHERWISE, THE CIRCUMSTANCES ENTITLING THE BORROWER TO REQUIRE SUCH
ASSIGNMENT AND DELEGATION CEASE TO APPLY.


 

SECTION 2.20.                 Increase of Revolver A Commitments.  (a) If, prior
to and after giving effect to any increase in the Revolver A Commitments
pursuant to this Section 2.20, no Default, Event of Default or Material Adverse
Effect shall have occurred and be continuing, the Borrower may at any time and
from time to time, but in no event more than one (1) time in any fiscal year,
request an increase of the aggregate Revolver A Commitments by notice to the
Administrative Agent in writing of the amount of such proposed increase (such
notice, a “Commitment Increase Notice”); provided, however, that (i) each such
increase shall be at least $10,000,000, (ii) the cumulative increase in
Revolver A Commitments pursuant to this Section 2.20 shall not exceed
$35,000,000, (iii) the Revolver A Commitment of any Lender may not be increased
without such Lender’s consent, (iv) the aggregate amount of the Lenders’
Revolver A Commitments shall not exceed $82,500,000, and (v) Borrower shall have
provided reasonable evidence that collateral reasonably acceptable to the
Required Lenders, in addition to any and all Collateral securing the Obligations
as of the date of the Commitment Increase Notice, has been acquired, or will be
acquired with Borrowings made in connection with such increase in the Revolver A
Commitments, to secure the full amount of the Obligations, as increased as
contemplated by the Commitment Increase Notice.  Each Lender will notify the
Administrative Agent within fifteen (15) days after receipt of the evidence
described in clause (v) immediately above whether or not the additional
collateral, and the evidence thereof, is acceptable to such Lender provided that
if such notice is not received by the Administrative Agent within such time,
such Lender shall be deemed to be satisfied with such evidence.  If the
conditions in clauses (i) through (v) above have been satisfied, the
Administrative Agent shall, within five (5) Business Days after Administrative
Agent is aware that such conditions have been satisfied, notify each Lender
thereof.  Each Lender desiring to increase its Revolver A Commitment shall
notify the Administrative Agent in writing no later than fifteen (15) days after
receipt by the Lender of such notice from the Administrative Agent.  Any Lender
that accepts an offer to it by the Borrower to increase its Revolver A
Commitment pursuant to this Section 2.20 shall, in each case, execute an
agreement (a “Commitment Increase Agreement”), in substantially the form
attached hereto as Exhibit B, with the Borrower and the Administrative Agent,
whereupon such Lender shall be bound by and entitled to the benefits of this
Agreement with respect to the full amount of its Revolver A Commitment as so
increased, and the definition of Revolver A Commitment in Section 1.01 and
Schedule 2.01 hereof shall be deemed to be amended to reflect such increase. 

 

39

--------------------------------------------------------------------------------


 

Any Lender that does not notify the Administrative Agent within such period that
it will increase its Revolver A Commitment shall be deemed to have rejected such
offer to increase its Revolver A Commitment.  No Lender shall have any
obligation whatsoever to agree to increase its Revolver A Commitment.  Any
agreement to increase a Lender’s pro rata share of the increased Revolver A
Commitment shall be irrevocable and shall be effective upon notice thereof by
the Administrative Agent at the same time as that of all other increasing
Lenders.

 


(B)                                 IF ANY PORTION OF THE INCREASED REVOLVER A
COMMITMENTS IS NOT SUBSCRIBED FOR BY SUCH LENDERS, THE BORROWER MAY, IN ITS SOLE
DISCRETION, BUT WITH THE CONSENT OF THE ADMINISTRATIVE AGENT AS TO ANY PERSON
THAT IS NOT AT SUCH TIME A LENDER (WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED), OFFER TO ANY EXISTING LENDER OR TO ONE OR MORE ADDITIONAL
BANKS OR FINANCIAL INSTITUTIONS THE OPPORTUNITY TO PARTICIPATE IN ALL OR A
PORTION OF SUCH UNSUBSCRIBED PORTION OF THE INCREASED REVOLVER A COMMITMENTS
PURSUANT TO PARAGRAPH (C) BELOW BY NOTIFYING THE ADMINISTRATIVE AGENT.  PROMPTLY
AND IN ANY EVENT WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT OF NOTICE FROM THE
BORROWER OF ITS DESIRE TO OFFER SUCH UNSUBSCRIBED COMMITMENTS TO CERTAIN
EXISTING LENDERS, TO THE ADDITIONAL BANKS OR TO FINANCIAL INSTITUTIONS
IDENTIFIED THEREIN OR SUCH ADDITIONAL BANKS OR FINANCIAL INSTITUTIONS IDENTIFIED
BY THE ADMINISTRATIVE AGENT AND APPROVED BY THE BORROWER, THE ADMINISTRATIVE
AGENT SHALL NOTIFY SUCH PROPOSED LENDERS OF THE OPPORTUNITY TO PARTICIPATE IN
ALL OR A PORTION OF SUCH UNSUBSCRIBED PORTION OF THE INCREASED REVOLVER A
COMMITMENTS.


 


(C)                                  ANY ADDITIONAL BANK OR FINANCIAL
INSTITUTION THAT THE BORROWER SELECTS TO OFFER PARTICIPATION IN THE INCREASED
REVOLVER A COMMITMENTS SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT A
NEW LENDER AGREEMENT (A “NEW LENDER AGREEMENT”), IN SUBSTANTIALLY THE FORM
ATTACHED HERETO AS EXHIBIT C, SETTING FORTH ITS REVOLVER A COMMITMENT, AND UPON
THE EFFECTIVENESS OF SUCH NEW LENDER AGREEMENT SUCH BANK OR FINANCIAL
INSTITUTION (A “NEW LENDER”) SHALL BECOME A LENDER FOR ALL PURPOSES AND TO THE
SAME EXTENT AS IF ORIGINALLY A PARTY HERETO AND SHALL BE BOUND BY AND ENTITLED
TO THE BENEFITS OF THIS AGREEMENT, AND THE SIGNATURE PAGES HEREOF SHALL BE
DEEMED TO BE AMENDED TO ADD THE NAME OF SUCH NEW LENDER AND THE DEFINITION OF
REVOLVER A COMMITMENT IN SECTION 1.01 AND SCHEDULE 2.01 HEREOF SHALL BE DEEMED
AMENDED TO INCREASE THE AGGREGATE REVOLVER A COMMITMENTS OF THE LENDERS BY THE
REVOLVER A COMMITMENT OF SUCH NEW LENDER, PROVIDED THAT THE REVOLVER A
COMMITMENT OF ANY NEW LENDER SHALL BE AN AMOUNT NOT LESS THAN $5,000,000.  EACH
NEW LENDER AGREEMENT SHALL BE IRREVOCABLE AND SHALL BE EFFECTIVE UPON NOTICE
THEREOF BY THE ADMINISTRATIVE AGENT AT THE SAME TIME AS THAT OF ALL OTHER NEW
LENDERS.


 


(D)                                 THE EFFECTIVENESS OF ANY NEW LENDER
AGREEMENT OR COMMITMENT INCREASE AGREEMENT SHALL BE CONTINGENT UPON (I) RECEIPT
BY THE ADMINISTRATIVE AGENT OF (X) SUCH CORPORATE RESOLUTIONS OF THE BORROWER
AND LEGAL OPINIONS OF COUNSEL TO THE BORROWER AS THE ADMINISTRATIVE AGENT SHALL
REASONABLY REQUEST WITH RESPECT THERETO, IN EACH CASE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, AND (Y) MORTGAGES, DEEDS OF
TRUST, SECURITY AGREEMENTS AND OTHER DOCUMENTS (INCLUDING, WITHOUT LIMITATION,
THOSE DESCRIBED IN ARTICLE IV APPLICABLE TO SUCH ADDITIONAL COLLATERAL) IN FORM
AND SUBSTANCE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT, GRANTING A
FIRST PRIORITY PERFECTED LIEN SUBJECT TO THE LIENS PERMITTED BY SECTION 6.02
HEREOF ON AND OTHERWISE RELATING TO THE ADDITIONAL COLLATERAL SECURING THE
OBLIGATIONS INCREASED AS CONTEMPLATED IN CLAUSE (V) OF SECTION 2.20(A) ABOVE,
AND (II) THERE NOT HAVING OCCURRED ANY EVENT THAT WOULD CAUSE A MATERIAL
DIMINUTION IN VALUE OF THE ADDITIONAL COLLATERAL. 

 

40

--------------------------------------------------------------------------------


 


ONCE A NEW LENDER AGREEMENT OR COMMITMENT INCREASE AGREEMENT BECOMES EFFECTIVE,
THE ADMINISTRATIVE AGENT SHALL REFLECT THE INCREASES IN THE COMMITMENTS EFFECTED
BY SUCH AGREEMENTS BY APPROPRIATE ENTRIES IN THE REGISTER.


 


(E)                                  IF ANY BANK OR FINANCIAL INSTITUTION
BECOMES A NEW LENDER PURSUANT TO SECTION 2.20(C) OR ANY LENDER’S REVOLVER A
COMMITMENT IS INCREASED PURSUANT TO SECTION 2.20(A), ADDITIONAL REVOLVER A LOANS
MADE ON OR AFTER THE EFFECTIVENESS THEREOF (THE “RE-ALLOCATION DATE”) SHALL BE
MADE PRO RATA BASED ON THEIR RESPECTIVE REVOLVER A COMMITMENTS IN EFFECT ON OR
AFTER SUCH RE-ALLOCATION DATE (EXCEPT TO THE EXTENT THAT ANY SUCH PRO RATA
BORROWINGS WOULD RESULT IN ANY LENDER MAKING AN AGGREGATE PRINCIPAL AMOUNT OF
LOANS IN EXCESS OF ITS REVOLVER A COMMITMENT, IN WHICH CASE SUCH EXCESS AMOUNT
WILL BE ALLOCATED TO, AND MADE BY, SUCH NEW LENDER AND/OR LENDERS WITH SUCH
INCREASED REVOLVER A COMMITMENTS TO THE EXTENT OF, AND PRO RATA BASED ON, THEIR
RESPECTIVE REVOLVER A COMMITMENTS), AND CONTINUATIONS OF LOANS OUTSTANDING ON
SUCH RE-ALLOCATION DATE SHALL BE EFFECTED BY REPAYMENT OF SUCH LOANS ON THE LAST
DAY OF THE INTEREST PERIOD APPLICABLE THERETO OR, IN THE CASE OF ABR LOAN, ON
THE DATE OF SUCH INCREASE, AND THE MAKING OF NEW LOANS OF THE SAME TYPE PRO RATA
BASED ON THE RESPECTIVE REVOLVER A COMMITMENTS IN EFFECT ON AND AFTER SUCH
RE-ALLOCATION DATE.


 


(F)                                    IF ON ANY RE-ALLOCATION DATE THERE IS AN
UNPAID PRINCIPAL AMOUNT OF EURODOLLAR LOANS, SUCH EURODOLLAR LOANS SHALL REMAIN
OUTSTANDING WITH THE RESPECTIVE HOLDERS THEREOF UNTIL THE EXPIRATION OF THEIR
RESPECTIVE INTEREST PERIODS (UNLESS THE BORROWER ELECTS TO PREPAY ANY THEREOF IN
ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THIS AGREEMENT), AND INTEREST ON
AND REPAYMENTS OF SUCH EURODOLLAR LOANS WILL BE PAID THEREON TO THE RESPECTIVE
LENDERS HOLDING SUCH EURODOLLAR LOANS PRO RATA BASED ON THE RESPECTIVE PRINCIPAL
AMOUNTS THEREOF OUTSTANDING.


 

ARTICLE III

 


REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01.                 Organization; Powers.  Each Loan Party and each
general partner or managing member of each Loan Party is (i) duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is qualified to do business in, and is in
good standing in, every jurisdiction where such qualification is required,
except in each case where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.02.                 Authorization; Enforceability.  The Transactions
are within each Loan Party’s corporate, partnership or limited liability company
powers and have been duly authorized by all necessary corporate, partnership or
limited liability company action.  This Agreement and each Loan Document have
been duly executed and delivered by the Loan Party(ies) thereto and constitute
legal, valid and binding obligations of such Loan Party(ies) thereto,
enforceable in accordance with their terms, subject to applicable bankruptcy,
insolvency,

 

41

--------------------------------------------------------------------------------


 

reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

SECTION 3.03.                 No Undisclosed Liabilities.  The Loan Parties have
no material liabilities or obligations of any nature except for (i) liabilities
or obligations reflected or reserved against in the financial statements
described in Section 3.05 below or in the financial statements most recently
delivered by the Parent pursuant to Section 5.01, as applicable, (ii) current
liabilities incurred in the ordinary course of business since the date of such
financial statements, (iii) liabilities or obligations that are not required to
be included in financial statements prepared in accordance with GAAP, and (iv)
those set forth in Schedule 3.03 attached to this Agreement or previously
disclosed in the Parent’s filings with the SEC or otherwise disclosed in writing
to the Administrative Agent and the Lenders.

 

SECTION 3.04.                 Governmental Approvals; No Conflicts.  The
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of any Loan Party or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Loan Party or its assets, or give
rise to a right thereunder to require any payment to be made by any Loan Party,
and (d) will not result in the creation or imposition of any Lien on any asset
of the Borrower or any Loan Party other than such Liens created by the Security
Documents.

 

SECTION 3.05.                 Financial Condition; No Material Adverse Change. 
(a) The Borrower has heretofore furnished to the Lenders the Parent’s
consolidated balance sheet and statements of income and cash flows (i) as of and
for the fiscal year ended December 31, 2003, reported on by Grant Thornton LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended September 30, 2004, certified by its
Financial Officer.  Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Parent and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.

 


(B)                                 SINCE DECEMBER 31, 2003, NO EVENT HAS
OCCURRED THAT COULD REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 

SECTION 3.06.                 Properties.  (a) Except as set forth in
Schedule 3.06(a), Borrower has good and marketable title to, or, as applicable,
valid leasehold interests in, all its real and personal property material to its
business, which is free and clear of any and all Liens or encumbrances of any
nature or kind except for the Permitted Encumbrances and Liens in favor of the
Administrative Agent and other Liens permitted by Section 6.02 hereof and has
full corporate power and lawful authority to bargain, grant, sell, mortgage,
assign, transfer, convey and grant a security interest in all of the property
and without obtaining the waiver, consent or approval of any lessor, sublessor,
governmental agency or entity or other party whomsoever or

 

42

--------------------------------------------------------------------------------


 

whatsoever other than with respect to the Excluded Assets and then only to the
extent that the failure to obtain such waiver, consent or approval would not
cause a Material Adverse Effect.

 


(B)                                 SCHEDULE 3.06(B) DESCRIBES ALL OF THE LEASES
(WHETHER OR NOT MATERIAL, BUT NOT INCLUDING RIGHTS-OF-WAY OR SIMILAR AGREEMENTS
THAT ARE PART OF THE COLLATERAL COVERED BY THE SECURITY DOCUMENTS) IN EFFECT AS
OF THE EFFECTIVE DATE (COPIES OF EACH OF WHICH HAVE BEEN PROVIDED TO THE
ADMINISTRATIVE AGENT), EACH OF WHICH TO THE KNOWLEDGE OF THE LOAN PARTY THAT IS
A PARTY THERETO, (I) HAS BEEN DULY EXECUTED AND DELIVERED BY AND CONSTITUTES THE
LEGAL, VALID AND BINDING OBLIGATION OF, THE LOAN PARTY THAT IS PARTY THERETO IN
ACCORDANCE WITH ITS TERMS, EXCEPT FOR CREDITORS’ RIGHTS AND EQUITABLE
PRINCIPLES, (II) IS IN FULL FORCE AND EFFECT AND THERE IS NO DEFAULT THEREUNDER
IN THE PAYMENT OF RENT OR OTHERWISE AND (III) HAS NOT BEEN AMENDED OR MODIFIED,
NOR ANY PROVISIONS THEREOF WAIVED, EXCEPT, IN EACH CASE, FOR MATTERS WHICH IN
THE AGGREGATE COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


 


(C)                                  EACH LOAN PARTY OWNS, OR IS LICENSED TO
USE, ALL TRADEMARKS, TRADE NAMES, COPYRIGHTS, PATENTS AND OTHER INTELLECTUAL
PROPERTY MATERIAL TO ITS BUSINESS, AND THE USE THEREOF BY THE LOAN PARTIES DOES
NOT INFRINGE UPON THE RIGHTS OF ANY OTHER PERSON, EXCEPT FOR ANY SUCH
INFRINGEMENTS THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(D)                                 THE PLACE OF BUSINESS OR CHIEF EXECUTIVE
OFFICE OF EACH LOAN PARTY IS AT THE LOCATION SHOWN ON SCHEDULE 3.06(D) OR AT
SUCH OTHER LOCATIONS AS DISCLOSED TO THE ADMINISTRATIVE AGENT IN WRITING AFTER
THE DATE HEREOF.  THE “LOCATION” OF EACH LOAN PARTY AS DETERMINED BY
SECTION 9.307 OF THE UCC IS SHOWN ON SCHEDULE 3.06(D).  THE FEDERAL EMPLOYEE
IDENTIFICATION NUMBER FOR EACH LOAN PARTY IS SET FORTH ON SCHEDULE 3.06(D).


 


(E)                                  BORROWER HAS ALL EASEMENTS, RIGHTS OF WAY,
LICENSES, PERMITS, LEASES AND FEE SIMPLE OWNERSHIP NECESSARY FOR THE OPERATION
OF THE PIPELINES, THE PLANTS, AND THE SYSTEMS.  BORROWER HAS OBTAINED ALL
NECESSARY CONSENTS FROM THIRD PARTIES NECESSARY FOR THE OPERATION OF THE
PIPELINES, PLANTS AND SYSTEMS.


 

SECTION 3.07.                 Litigation and Environmental Matters.  (a) There
are no actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting any Loan Party (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement or the Transactions.

 


(B)                                 EXCEPT FOR THE DISCLOSED MATTERS AND EXCEPT
WITH RESPECT TO ANY OTHER MATTERS THAT, INDIVIDUALLY OR IN THE AGGREGATE, WOULD
NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, NO LOAN PARTY
(I) HAS FAILED TO COMPLY WITH ANY ENVIRONMENTAL LAW OR TO OBTAIN, MAINTAIN OR
COMPLY WITH ANY PERMIT, LICENSE OR OTHER APPROVAL REQUIRED UNDER ANY
ENVIRONMENTAL LAW, (II) HAS BECOME SUBJECT TO ANY ENVIRONMENTAL LIABILITY,
(III) HAS RECEIVED NOTICE OF ANY CLAIM WITH RESPECT TO ANY ENVIRONMENTAL
LIABILITY OR (IV) KNOWS OF ANY BASIS FOR ANY ENVIRONMENTAL LIABILITY.

 

43

--------------------------------------------------------------------------------


 


(C)                                  SINCE THE DATE OF THIS AGREEMENT, THERE HAS
BEEN NO CHANGE IN THE STATUS OF THE DISCLOSED MATTERS THAT, INDIVIDUALLY OR IN
THE AGGREGATE, HAS RESULTED IN, OR MATERIALLY INCREASED THE LIKELIHOOD OF, A
MATERIAL ADVERSE EFFECT.


 

SECTION 3.08.                 Compliance with Laws and Agreements.  Each Loan
Party is in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.  No Default has occurred and is continuing.

 

SECTION 3.09.                 Investment and Holding Company Status.  No Loan
Party is (a) an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940 or (b) a “holding company” as defined
in, or subject to regulation under, the Public Utility Holding Company Act of
1935.

 

SECTION 3.10.                 Taxes.  Each Loan Party has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except (a)
Taxes that are being contested in good faith by appropriate proceedings and for
which such Loan Party has set aside on its books adequate reserves or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 3.11.                 ERISA.  No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect.  The present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed the fair market value of the assets of such Plan by an amount that would
reasonably be expected to have a Material Adverse Effect, and the present value
of all accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans by an amount that would reasonably be expected to have a
Material Adverse Effect.

 

SECTION 3.12.                 Disclosure.  The Borrower has disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
any Loan Party is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect.  Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

44

--------------------------------------------------------------------------------


 

SECTION 3.13.                 Labor Matters.  There are no strikes, lockouts or
slowdowns against any Loan Party pending or, to the knowledge of the Borrower,
threatened that could reasonably be expected to have a Material Adverse Effect. 
The hours worked by and payments made to employees of the Borrower and its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other Law dealing with such matters to the extent that such violation could
reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.14.                 Subsidiaries.  Schedule 3.14 lists, for each
Subsidiary of the Borrower as of the date hereof, its full legal name, its
jurisdiction of organization, the number of shares of capital stock or other
Equity Interests outstanding and the owner(s) of such shares or Equity
Interests.  The Parent is the sole member of the Borrower and the Borrower is
the sole Subsidiary of the Parent.

 

SECTION 3.15.                 Margin Stock.  No Loan Party is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation T, U or X of the Board), and no part of the proceeds of
any Loan will be used to purchase or carry any margin stock in violation of said
Regulation T, U or X or to extend credit to others for the purpose of purchasing
or carrying margin stock in violation of said Regulation T, U or X.

 

SECTION 3.16.                 Licenses and Permits.  Each Loan Party possesses
all licenses, permits, authorizations, registrations, approvals and similar
rights necessary under Law for such Person to conduct its operations as now
being conducted, each of such licenses, permits, authorizations, registrations,
approvals and similar rights is valid and subsisting, in full force and effect
and enforceable by such Person, and such Person is in compliance with all terms,
conditions or other provisions of such permits, authorizations, registrations,
approvals and similar rights except where, in each case, such failure to
possess, such invalidity, or such noncompliance would not reasonably be expected
to have a Material Adverse Effect.

 

SECTION 3.17.                 Reportable Transaction.  The Borrower does not
intend to treat the Loans as being a “reportable transaction” (within the
meaning of Treasury Regulation Section 1.6011-4).  In the event the Borrower
determines to take any action inconsistent with such intention, it will promptly
notify the Administrative Agent thereof.  Furthermore, the Borrower acknowledges
that one or more of the Lenders may treat its Loans as part of a transaction
that is subject to Treasury Regulation Section 1.6011-4 or Section 301.6112-1,
and the Administrative Agent and such Lender or Lenders, as applicable, may file
such IRS forms or maintain such lists and other records as they may determine
are required by such Treasury Regulations.

 

SECTION 3.18.                 Public Utility Holding Company Act.  No Loan Party
is a non-exempt “holding company,” or subject to regulation as such, or, to the
knowledge of the Borrower’s or such Subsidiary’s officers, an “affiliate” of a
“holding company” or a “subsidiary company” of a “holding company,” within the
meaning of the Public Utility Holding Company Act of 1935, as amended.

 

SECTION 3.19.                 Senior Debt Status.  As of the Effective Date, all
Indebtedness outstanding under the Loan Documents constitutes senior
Indebtedness of the

 

45

--------------------------------------------------------------------------------


 

Borrower and ranks at least pari passu in priority of payment with all other
Indebtedness owed by the Borrower, except Indebtedness of the Borrower which may
be secured by Liens permitted pursuant to Section 6.02 hereof.

 

SECTION 3.20.                 Priority; Security Matters.  The Obligations are
and shall be at all times secured by valid, perfected Liens in favor of the
Administrative Agent for the benefit of the Lenders in all Collateral to the
extent perfection has or will occur by the filing of a Uniform Commercial Code
Financing Statement in the relevant jurisdiction, filing or recording a mortgage
in real property records of the county in which such real property or fixtures
is located, or by possession or control, and, except for Liens permitted by
Section 6.02 hereof, all such Liens shall be first priority Liens.

 

SECTION 3.21.                 Solvency.  After giving effect to the Loans and
the terms of this Agreement, the Borrower is, and will be, individually and
together with its Subsidiaries, and the Parent, Solvent.

 

SECTION 3.22.                 Foreign Assets Control Regulation.  Borrower’s use
of the proceeds of the Loans will not violate the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.

 

SECTION 3.23.                 Claims and Liabilities.  No Loan Party has accrued
any liabilities under gas purchase contracts for gas not taken, but for which it
is liable to pay if not made up and which, if not paid, could reasonably be
expected to have a Material Adverse Effect. No known claims exist against the
Borrower or any of its Subsidiaries for gas imbalances, which claims, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect. To the knowledge of the Borrower, no purchaser of product supplied by
the Borrower or any of its Subsidiaries has any claim against the Borrower or
any of its Subsidiaries for product paid for, but for which delivery was not
taken as and when paid for, which claim, if adversely determined, could
reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.24.                 Material Contracts.  The agreements, leases,
indentures, purchase agreements, obligations in respect of letters of credit,
guarantees, joint venture agreements and other instruments set forth on
Schedule 3.24 include all material contracts and agreements (including, without
limitation, any contract, lease, agreement, or commitment, written or oral,
providing for receipt or payment, contingent or otherwise, of $250,000 or more
annually or which may not be terminated without payment or penalty in excess of
$50,000 with notice of thirty (30) days or less) of the Borrower and its
Subsidiaries as of the date of this Agreement relating to the ownership and
operation of the assets of the Borrower and its Subsidiaries (collectively, the
“Material Contracts”).  Except as set forth on Schedule 3.24, as of the date of
this Agreement, each Material Contract is in full force and effect, except for
such matters in respect of all Material Contracts that individually, or in the
aggregate, are not reasonably likely to have a Material Adverse Effect.  The
Borrower and its Subsidiaries (or their predecessors in interest) have in all
respects performed all obligations required to be performed by them as of the
date of this Agreement under the Material Contracts, and are not in default
under any obligation of any Material Contract except where the failure to
perform or default is, in respect of all Material Contracts, individually or in
the aggregate, not reasonably likely to

 

46

--------------------------------------------------------------------------------


 

have a Material Adverse Effect.  As of the date of this Agreement, to the
knowledge of the Borrower, no other party to any Material Contract is in default
thereunder.  As of the date of this Agreement, the Borrower and its Subsidiaries
have not assigned to any Person any of their rights under the Material
Contracts.  As of the date of this Agreement, the Borrower and its Subsidiaries
have not waived any of their rights of material value under the Material
Contracts.

 

SECTION 3.25.                 Certain Representations Regarding the Parent.  (i)
The Parent has not amended its charter or by-laws or other constituent documents
in any manner that would materially and adversely affect the rights of the
Lenders under this Agreement or their ability to enforce the same; (ii) the
Parent has not changed the end of its fiscal year to a date other than
December 31; (iii) the Parent has not engaged in any business that a master
limited partnership would not be entitled to engage in pursuant to applicable
Law nor has the Parent engaged in any business activity that would cause less
than 90% of the gross income of the Parent to constitute “qualifying income”
within the meaning of Section 7704(d) of the Code; (iv) the Parent has not made
any changes to the Omnibus Agreement that the Borrower and its Subsidiaries
would be prohibited from making pursuant to Section 6.15 of this Agreement; and
(v) the Parent has kept proper books of record and account in which full, true
and correct entries have been made of all dealings and transactions in relation
to its business and activities.

 

ARTICLE IV

 


CONDITIONS

 

SECTION 4.01.                 Effective Date.  The obligations of the Lenders to
make Loans and of the Issuing Bank to issue Letters of Credit hereunder shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):

 


(A)                                  THE ADMINISTRATIVE AGENT (OR ITS COUNSEL)
SHALL HAVE RECEIVED FROM EACH PARTY HERETO EITHER (I) A COUNTERPART OF THIS
AGREEMENT AND ALL OTHER DOCUMENTS REQUIRED BY LENDER IN CONNECTION WITH THIS
AGREEMENT SIGNED ON BEHALF OF SUCH PARTY OR (II) WRITTEN EVIDENCE SATISFACTORY
TO THE ADMINISTRATIVE AGENT (WHICH MAY INCLUDE TELECOPY TRANSMISSION OF A SIGNED
SIGNATURE PAGE OF THIS AGREEMENT) THAT SUCH PARTY HAS SIGNED A COUNTERPART OF
THIS AGREEMENT AND ALL OTHER DOCUMENTS REQUIRED BY LENDER IN CONNECTION WITH
THIS AGREEMENT.


 


(B)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
EACH OF THE SECURITY DOCUMENTS, DULY EXECUTED AND COMPLETED IN SUFFICIENT NUMBER
OF COUNTERPARTS FOR RECORDING, IF NECESSARY, AND THEY SHALL CONSTITUTE
SATISFACTORY SECURITY DOCUMENTATION TO CREATE FIRST PRIORITY SECURITY INTERESTS
IN THE COLLATERAL (FREE AND CLEAR OF ALL LIENS, OTHER THAN LIENS PERMITTED BY
SECTION 6.02 HEREOF).


 


(C)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED THE FOLLOWING:


 

(I)                                     UNIFORM COMMERCIAL CODE FINANCING
STATEMENTS (FORM UCC-1) AND SUCH EVIDENCE OF FILING OR ARRANGEMENTS FOR FILING
AS MAY BE ACCEPTABLE TO THE ADMINISTRATIVE AGENT, NAMING THE RELEVANT LOAN PARTY
AS THE DEBTOR AND THE ADMINISTRATIVE AGENT AS THE SECURED PARTY, OR OTHER
SIMILAR INSTRUMENTS OR DOCUMENTS, FILED OR TO BE FILED UNDER THE

 

47

--------------------------------------------------------------------------------


 

UNIFORM COMMERCIAL CODE OF ALL JURISDICTIONS AS MAY BE NECESSARY OR, IN THE
OPINION OF THE ADMINISTRATIVE AGENT, DESIRABLE TO PERFECT THE SECURITY INTEREST
OF THE ADMINISTRATIVE AGENT PURSUANT TO THE SECURITY DOCUMENTS; AND

 

(II)                                  CERTIFIED COPIES OF UNIFORM COMMERCIAL
CODE REQUESTS FOR INFORMATION OR COPIES (FORM UCC-11), OR A SIMILAR SEARCH
REPORT CERTIFIED BY A PARTY ACCEPTABLE TO THE ADMINISTRATIVE AGENT, DATED A DATE
REASONABLY NEAR TO THE DATE OF THE INITIAL BORROWING, LISTING ALL EFFECTIVE
FINANCING STATEMENTS WHICH NAME ANY LOAN PARTY (UNDER ITS PRESENT NAME AND ANY
PREVIOUS NAMES) AS THE DEBTOR AND WHICH ARE FILED IN THE JURISDICTIONS IN WHICH
FILINGS OF ANY SECURITY DOCUMENTS ARE MADE PURSUANT TO THIS AGREEMENT, TOGETHER
WITH COPIES OF SUCH FINANCING STATEMENTS NONE OF WHICH (OTHER THAN THOSE
(I) SECURING THE OBLIGATIONS, IF SUCH FORM UCC-11 OR SEARCH REPORT, AS THE CASE
MAY BE, IS CURRENT ENOUGH TO LIST SUCH FINANCING STATEMENTS, OR (II) THAT ARE
TERMINATED AS OF THE EFFECTIVE DATE OR WITHIN A TIME FRAME OTHERWISE ACCEPTABLE
TO THE ADMINISTRATIVE AGENT) SHALL COVER ANY COLLATERAL DESCRIBED IN THE
SECURITY DOCUMENTS; AND

 

(III)                               COPIES OF TAX LIEN SEARCHES FOR EACH
JURISDICTION IN WHICH A SECURITY DOCUMENT IS FILED OR RECORDED PURSUANT TO THIS
AGREEMENT, CERTIFIED BY A PARTY ACCEPTABLE TO THE ADMINISTRATIVE AGENT, LISTING
ALL TAX LIENS IMPOSED ON ANY LOAN PARTY OR ANY OF ITS ASSETS (NONE OF WHICH
SHALL COVER ANY COLLATERAL DESCRIBED IN THE SECURITY DOCUMENTS).

 


(D)                                 THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED, AND BE SATISFIED WITH, THE TITLE INFORMATION WITH RESPECT TO THE
COLLATERAL AND SHALL, IN ITS SOLE AND ABSOLUTE DISCRETION, BE SATISFIED WITH THE
STATUS OF TITLE TO THE COLLATERAL.


 


(E)                                  THE PARENT SHALL HAVE (I) CONSUMMATED ITS
INITIAL PUBLIC OFFERING OF COMMON UNITS (AS SUCH TERM IS DEFINED IN THE
PARTNERSHIP AGREEMENT) AS CONTEMPLATED IN THE S-1 FILED BY THE PARENT WITH THE
SEC AND SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT COPIES OF ALL FILINGS
(INCLUDING ANY FILINGS ON FORM S-1 OR FORM 8 OR FORM 10) MADE WITH THE SEC IN
CONNECTION THEREWITH, INCLUDING, WITHOUT LIMITATION, THAT VINSON & ELKINS, AS
COUNSEL TO THE PARENT, SHALL HAVE ISSUED A TAX OPINION IN CONNECTION THEREWITH
ACCEPTABLE TO THE PARTIES UNDERWRITING SUCH INITIAL PUBLIC OFFERING; AND (II)
HAS RECEIVED NET PROCEEDS OF AN AGGREGATE AMOUNT OF NOT LESS THAN $38,000,000 AS
A RESULT OF SUCH INITIAL PUBLIC OFFERING.


 


(F)                                    THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED, AND SHALL BE SATISFIED IN ITS SOLE DISCRETION WITH THE CONTENTS,
RESULTS AND SCOPE OF, THE REPORT BY BARNES & CLICK WITH RESPECT TO THE
COLLATERAL.


 


(G)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A FAVORABLE WRITTEN OPINION (ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE
LENDERS AND DATED THE EFFECTIVE DATE) OF VINSON ELKINS, LLP, COUNSEL FOR THE
BORROWER, RELATING TO THE PARENT, THE BORROWER AND ITS SUBSIDIARIES, THIS
AGREEMENT OR THE TRANSACTIONS AND ANY OTHER MATTERS AS THE REQUIRED LENDERS
SHALL REASONABLY REQUEST.  THE BORROWER HEREBY REQUESTS SUCH COUNSEL TO DELIVER
SUCH OPINION.


 


(H)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A FAVORABLE WRITTEN OPINION (ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE
LENDERS AND DATED THE EFFECTIVE DATE) OF OUTSIDE COUNSEL FOR THE BORROWER,
RELATING TO THE PARENT, THE BORROWER AND ITS SUBSIDIARIES, THIS

 

48

--------------------------------------------------------------------------------


 


AGREEMENT OR THE TRANSACTIONS AND ANY OTHER MATTERS AS THE REQUIRED LENDERS
SHALL REASONABLY REQUEST.  THE BORROWER HEREBY REQUESTS SUCH COUNSEL TO DELIVER
SUCH OPINION.


 


(I)                                     THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED FAVORABLE WRITTEN OPINIONS (ADDRESSED TO THE ADMINISTRATIVE AGENT AND
THE LENDERS AND DATED THE EFFECTIVE DATE) OF EACH LOCAL COUNSEL OF THE BORROWER
APPROVED BY ADMINISTRATIVE AGENT, FOR EACH STATE WHERE ANY PORTION OF THE
COLLATERAL IS LOCATED, RELATING TO THE ENFORCEABILITY OF THE SECURITY DOCUMENTS
IN SUCH STATE AND ANY OTHER MATTERS AS THE REQUIRED LENDERS SHALL REASONABLY
REQUEST.


 


(J)                                     THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED SUCH DOCUMENTS AND CERTIFICATES AS THE ADMINISTRATIVE AGENT OR ITS
COUNSEL MAY REASONABLY REQUEST RELATING TO THE ORGANIZATION, EXISTENCE AND GOOD
STANDING OF THE BORROWER, PARENT AND THE GENERAL PARTNER, THE AUTHORIZATION OF
THE TRANSACTIONS AND ANY OTHER LEGAL MATTERS RELATING TO THE BORROWER, PARENT
AND THE GENERAL PARTNER, THIS AGREEMENT OR THE TRANSACTIONS, ALL IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL.


 


(K)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A CERTIFICATE, DATED THE EFFECTIVE DATE AND SIGNED BY THE PRESIDENT, A
VICE PRESIDENT OR A FINANCIAL OFFICER OF THE BORROWER, CONFIRMING COMPLIANCE
WITH THE CONDITIONS SET FORTH IN PARAGRAPHS (A) AND (B) OF SECTION 4.02.


 


(L)                                     THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A FULLY EXECUTED COPY OF THE FEE LETTER AND ALL FEES AND OTHER AMOUNTS
DUE AND PAYABLE ON OR PRIOR TO THE EFFECTIVE DATE, INCLUDING, TO THE EXTENT
INVOICED, REIMBURSEMENT OR PAYMENT OF ALL OUT-OF-POCKET EXPENSES REQUIRED TO BE
REIMBURSED OR PAID BY THE BORROWER HEREUNDER.


 


(M)                               THE LENDERS SHALL HAVE RECEIVED (I)
SATISFACTORY AUDITED CONSOLIDATED FINANCIAL STATEMENTS OF HILAND PARTNERS, LLC
AND CONTINENTAL GAS, INC. FOR THE PERIOD ENDED DECEMBER 31, 2003 AND FOR THE TWO
(2) MOST RECENT FISCAL YEARS ENDED PRIOR TO THE EFFECTIVE DATE AS TO WHICH SUCH
FINANCIAL STATEMENTS ARE AVAILABLE, AND (II) SATISFACTORY UNAUDITED INTERIM
CONSOLIDATED FINANCIAL STATEMENTS OF SEPTEMBER 30, 2004 FOR EACH QUARTERLY
PERIOD ENDED SUBSEQUENT TO THE DATE OF THE LATEST FINANCIAL STATEMENTS DELIVERED
PURSUANT TO CLAUSE (I) IMMEDIATELY ABOVE AS TO WHICH SUCH FINANCIAL STATEMENTS
ARE AVAILABLE.


 


(N)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
SATISFACTORY EVIDENCE THAT THE PRIOR CREDIT AGREEMENTS HAVE BEEN TERMINATED AND
OF THE OCCURRENCE OF THE FOLLOWING WITH RESPECT TO THE PRIOR CREDIT AGREEMENTS: 
(I) ALL OBLIGATIONS OWING TO ANY LENDER, AGENT OR ANY OTHER PERSON THEREUNDER
SHALL HAVE BEEN PAID IN FULL AND ALL COMMITMENTS OF ANY LENDER, AGENT OR ANY
OTHER PERSON THEREUNDER TO MAKE ANY FUTURE LOANS SHALL HAVE BEEN TERMINATED,
(II) EACH LETTER OF CREDIT ISSUED THEREUNDER SHALL HAVE BEEN TERMINATED OR
CANCELED, OR THE ISSUER THEREOF SHALL HAVE ACCEPTED CASH COLLATERAL OR A LETTER
OF CREDIT AS SECURITY THEREFOR; AND (III) THERE SHALL HAVE BEEN NO DEFAULTS
THEREUNDER IMMEDIATELY PRIOR TO THE SATISFACTION OF THE ITEMS SET FORTH IN (I)
AND (II) IMMEDIATELY ABOVE.


 


(O)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
CERTIFICATES OF INSURANCE SHOWING THE ADMINISTRATIVE AGENT AS LOSS PAYEE OR
ADDITIONAL INSURED, AS APPROPRIATE, AND A SCHEDULE OF EXISTING INSURANCE, IN
EACH CASE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT

 

49

--------------------------------------------------------------------------------


 

evidencing the existence of all insurance required to be maintained pursuant to
Section 5.05 hereof.


 


(P)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
EVIDENCE THAT ALL GOVERNMENTAL AND THIRD-PARTY APPROVALS OR CONSENTS NECESSARY,
OR IN THE DISCRETION OF THE ADMINISTRATIVE AGENT, ADVISABLE IN CONNECTION WITH
THE TRANSACTIONS AND THE CONTINUING OPERATIONS OF THE LOAN PARTIES HAVE BEEN
GRANTED.


 


(Q)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A RELIANCE LETTER FROM ENVIROTECH ENGINEERING AND CONSULTING, INC. WITH RESPECT
TO THE FOLLOWING ENVIRONMENTAL REPORTS, WHICH RELIANCE LETTER ENTITLES THE
ADMINISTRATIVE AGENT AND LENDERS TO RELY ON SUCH REPORTS AS IF SUCH REPORTS HAD
BEEN ISSUED DIRECTLY TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS:
(I) PHASE I ENVIRONMENTAL SITE ASSESSMENT FOR THE HILAND GAS GATHERING SYSTEM,
WASHAKIE AND BIG HORN COUNTIES, WYOMING, DATED SEPTEMBER 2004; (II) PHASE I
ENVIRONMENTAL SITE ASSESSMENT FOR THE BADLANDS GAS GATHERING SYSTEM, BOWMAN &
SLOPE COUNTIES, NORTH DAKOTA, DATED SEPTEMBER 2003; (III) PHASE I ENVIRONMENTAL
SITE ASSESSMENT FOR THE EAGLE CHIEF GAS GATHERING SYSTEM, ALFALFA AND MAJOR
COUNTIES, OKLAHOMA, DATED SEPTEMBER 2003; (IV) PHASE I ENVIRONMENTAL SITE
ASSESSMENT FOR THE MATLI GAS GATHERING SYSTEM, BLAINE COUNTY, OKLAHOMA, DATED
SEPTEMBER 2003; AND (V) PHASE I ENVIRONMENTAL SITE ASSESSMENT FOR THE GREAT
PLAINS PIPELINE, MAJOR, WOODS, AND ALFALFA COUNTIES, OKLAHOMA, DATED
AUGUST 2003.


 


(R)                                    NO EVENT SHALL HAVE OCCURRED WITH RESPECT
TO THE PARENT, THE BORROWER AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, WHICH HAS
HAD, OR COULD REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT.


 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., Oklahoma City, Oklahoma
time, on February 28, 2005 (and, in the event such conditions are not so
satisfied or waived, the Commitments shall terminate at such time).

 

SECTION 4.02.                 Each Credit Event.  The obligation of each Lender
to make a Loan on the occasion of any Borrowing, and of the Issuing Bank to
issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:

 


(A)                                  THE REPRESENTATIONS AND WARRANTIES OF THE
BORROWER SET FORTH IN THIS AGREEMENT SHALL BE TRUE AND CORRECT ON AND AS OF THE
DATE OF SUCH BORROWING OR THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION
OF SUCH LETTER OF CREDIT, AS APPLICABLE, EXCEPT TO THE EXTENT ANY SUCH
REPRESENTATION OR WARRANTY IS STATED TO RELATE TO AN EARLIER DATE IN WHICH CASE
SUCH REPRESENTATION AND WARRANTY WILL BE TRUE AND CORRECT ON AND AS OF SUCH
EARLIER DATE.


 


(B)                                 AT THE TIME OF AND IMMEDIATELY AFTER GIVING
EFFECT TO SUCH BORROWING OR THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF
SUCH LETTER OF CREDIT, AS APPLICABLE, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING.

 

50

--------------------------------------------------------------------------------


 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

ARTICLE V

 


AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

 

SECTION 5.01.                 Financial Statements; Ratings Change and Other
Information.  The Borrower will furnish to the Administrative Agent:

 


(A)                                  WITHIN 90 DAYS AFTER THE END OF EACH FISCAL
YEAR OF THE PARENT, ON EDGAR (OR (I) UPON THE REQUEST OF ANY LENDER, THE
BORROWER SHALL PROVIDE A COPY OF SUCH STATEMENT OR REPORT DESCRIBED BELOW TO ANY
LENDER THAT DOES NOT HAVE ACCESS TO EDGAR, OR (II) IF SUCH STATEMENT OR REPORT
IS NO LONGER AVAILABLE ON EDGAR FOR ANY REASON, A COPY OF SUCH STATEMENT OR
REPORT DESCRIBED BELOW TO EACH LENDER AND THE ADMINISTRATIVE AGENT), THE PARENT
AUDITED CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF OPERATIONS,
PARTNERS’ CAPITAL AND CASH FLOWS AS OF THE END OF AND FOR SUCH YEAR, SETTING
FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR,
ALL REPORTED ON BY GRANT THORNTON LLP OR OTHER INDEPENDENT PUBLIC ACCOUNTANTS OF
RECOGNIZED NATIONAL STANDING (WITHOUT A “GOING CONCERN” OR LIKE QUALIFICATION OR
EXCEPTION AND WITHOUT ANY QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF SUCH
AUDIT) TO THE EFFECT THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS PRESENT FAIRLY
IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF
THE PARENT, THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED
BASIS IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED;


 


(B)                                 WITHIN 45 DAYS AFTER THE END OF EACH OF THE
FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR OF THE PARENT ON EDGAR (OR (I)
UPON THE REQUEST OF ANY LENDER, THE BORROWER SHALL PROVIDE A COPY OF SUCH
STATEMENT OR REPORT DESCRIBED BELOW TO ANY LENDER THAT DOES NOT HAVE ACCESS TO
EDGAR, OR (II) IF SUCH STATEMENT OR REPORT IS NO LONGER AVAILABLE ON EDGAR FOR
ANY REASON, A COPY OF SUCH STATEMENT OR REPORT DESCRIBED BELOW TO EACH LENDER
AND THE ADMINISTRATIVE AGENT), THE PARENT’S CONSOLIDATED BALANCE SHEET AND
RELATED STATEMENTS OF OPERATIONS AND CASH FLOWS AS OF THE END OF AND FOR SUCH
FISCAL QUARTER AND THE THEN ELAPSED PORTION OF THE FISCAL YEAR, SETTING FORTH IN
EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING PERIOD OR
PERIODS OF (OR, IN THE CASE OF THE BALANCE SHEET, AS OF THE END OF) THE PREVIOUS
FISCAL YEAR, ALL CERTIFIED BY ONE OF THE PARENT’S FINANCIAL OFFICERS AS
PRESENTING FAIRLY IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS
OF OPERATIONS OF THE PARENT, THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES ON A
CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, SUBJECT TO
NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES;


 


(C)                                  CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL
STATEMENTS UNDER CLAUSE (A) OR (B) ABOVE, A CERTIFICATE OF A FINANCIAL OFFICER
OF THE BORROWER SUBSTANTIALLY IN THE FORM OF EXHIBIT F ATTACHED HERETO
(I) CERTIFYING AS TO WHETHER A DEFAULT HAS OCCURRED AND IS CONTINUING AND, IF A

 

51

--------------------------------------------------------------------------------


 


DEFAULT HAS OCCURRED, SPECIFYING THE DETAILS THEREOF AND ANY ACTION TAKEN OR
PROPOSED TO BE TAKEN WITH RESPECT THERETO, (II) SETTING FORTH REASONABLY
DETAILED CALCULATIONS DEMONSTRATING COMPLIANCE WITH SECTION 6.16, SECTION 6.17
AND SECTION 6.18, AND (III) STATING WHETHER ANY CHANGE IN GAAP OR IN THE
APPLICATION THEREOF HAS OCCURRED SINCE THE DATE OF THE LAST AUDITED FINANCIAL
STATEMENTS DELIVERED PURSUANT TO SECTION 5.01(A) ABOVE AND, IF ANY SUCH CHANGE
HAS OCCURRED, SPECIFYING THE EFFECT OF SUCH CHANGE ON THE FINANCIAL STATEMENTS
ACCOMPANYING SUCH CERTIFICATE;


 


(D)                                 PROMPTLY AFTER THE SAME BECOME PUBLICLY
AVAILABLE, ON EDGAR (OR (I) UPON THE REQUEST OF ANY LENDER, THE BORROWER SHALL
PROVIDE A COPY OF SUCH STATEMENT OR REPORT DESCRIBED BELOW TO ANY LENDER THAT
DOES NOT HAVE ACCESS TO EDGAR, OR (II) IF SUCH STATEMENT OR REPORT IS NO LONGER
AVAILABLE ON EDGAR FOR ANY REASON, A COPY OF SUCH STATEMENT OR REPORT DESCRIBED
BELOW TO EACH LENDER AND THE ADMINISTRATIVE AGENT) COPIES OF ALL PERIODIC AND
OTHER REPORTS, PROXY STATEMENTS AND OTHER MATERIALS FILED BY THE PARENT, THE
BORROWER OR ANY SUBSIDIARY WITH THE SEC, OR WITH ANY NATIONAL SECURITIES
EXCHANGE, AS THE CASE MAY BE;


 


(E)                                  WITHIN FIFTEEN (15) DAYS AFTER THE FILING
THEREOF, COPIES OF ALL INCOME TAX RETURNS, ATTACHMENTS, FORMS, EXHIBITS AND
EXTENSIONS OF EACH LOAN PARTY; AND


 


(F)                                    PROMPTLY FOLLOWING ANY REQUEST THEREFOR,
SUCH OTHER INFORMATION REGARDING THE OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL
CONDITION OF THE PARENT, THE BORROWER OR ANY SUBSIDIARY, OR COMPLIANCE WITH THE
TERMS OF THIS AGREEMENT, AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY
REASONABLY REQUEST.


 

SECTION 5.02.                 Notices of Material Events.  The Borrower will
furnish to the Administrative Agent and each Lender prompt written notice of the
following:

 


(A)                                  THE OCCURRENCE OF ANY DEFAULT OF WHICH
BORROWER HAS, OR COULD REASONABLY BE EXPECTED TO HAVE, KNOWLEDGE;


 


(B)                                 THE FILING OR COMMENCEMENT OF ANY ACTION,
SUIT OR PROCEEDING BY OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY AGAINST
OR AFFECTING THE PARENT, THE BORROWER OR ANY SUBSIDIARY THEREOF THAT, IF
ADVERSELY DETERMINED, COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT;


 


(C)                                  THE OCCURRENCE OF ANY ERISA EVENT THAT,
ALONE OR TOGETHER WITH ANY OTHER ERISA EVENTS THAT HAVE OCCURRED, COULD
REASONABLY BE EXPECTED TO RESULT IN LIABILITY OF THE PARENT, THE BORROWER AND
ITS SUBSIDIARIES IN AN AGGREGATE AMOUNT THAT COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT; AND


 


(D)                                 ANY OTHER DEVELOPMENT THAT RESULTS IN, OR
COULD REASONABLY BE EXPECTED TO RESULT IN, A MATERIAL ADVERSE EFFECT.


 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

52

--------------------------------------------------------------------------------

 


 

SECTION 5.03.                 Existence; Conduct of Business.  Each Loan Party
will do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence and the rights, licenses, permits,
privileges and franchises material to the conduct of its business except where
the failure to do so in each case could not reasonably be expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03.

 

SECTION 5.04.                 Payment of Obligations.  Each Loan Party will pay
its obligations before the same shall become delinquent or in default, including
Tax liabilities, that, if not paid, could result in a Material Adverse Effect,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) such Loan Party has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 5.05.                 Maintenance of Properties; Insurance.  (a) The
Borrower will, and will cause each of its Subsidiaries to, keep and maintain all
property material to the conduct of its business in good working order and
condition in accordance with industry practice, ordinary wear and tear excepted.

 


(B)                                 THE BORROWER WILL, AND WILL CAUSE EACH OF
ITS SUBSIDIARIES TO, MAINTAIN INSURANCE WITH RESPECT TO ITS PROPERTIES AND
BUSINESSES AGAINST SUCH LIABILITIES, CAUSALITIES, RISKS AND CONTINGENCIES AS IS
CUSTOMARY IN THE RELEVANT INDUSTRY AND SUFFICIENT TO PREVENT A MATERIAL ADVERSE
EFFECT; ALL SUCH INSURANCE TO BE IN AMOUNTS AND FROM INSURERS REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND ON THE EFFECTIVE DATE OR UPON ANY
RENEWAL, OF ANY SUCH INSURANCE AND AT OTHER TIMES UPON THE REASONABLE REQUEST OF
THE ADMINISTRATIVE AGENT, FURNISH TO THE ADMINISTRATIVE AGENT, FOR THE REVIEW
AND DISTRIBUTION TO THE LENDERS, EVIDENCE, SATISFACTORY IN THE GOOD FAITH
JUDGMENT OF THE ADMINISTRATIVE AGENT OF THE MAINTENANCE OF SUCH INSURANCE. ALL
INSURANCE POLICIES REQUIRED PURSUANT TO THIS SECTION 5.05 SHALL (I) NAME THE
ADMINISTRATIVE AGENT ON BEHALF OF THE LENDERS AS MORTGAGEE (IN THE CASE OF
PROPERTY INSURANCE) OR ADDITIONAL INSURED (IN THE CASE OF LIABILITY INSURANCE),
AS APPLICABLE, AND PROVIDE THAT NO CANCELLATION OR MODIFICATION OF THE POLICIES
WILL BE MADE WITHOUT THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT.


 

SECTION 5.06.                 Books and Records; Inspection Rights.  Each Loan
Party will keep proper books of record and account in which full, true and
correct entries are made of all dealings and transactions in relation to its
business and activities.  Each Loan Party will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice and subject to applicable
safety rules and regulations, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested.

 

SECTION 5.07.                 Compliance with Laws.  Each Loan Party will, and
will cause each of its Subsidiaries to, comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property,
except where the failure to do so,

 

53

--------------------------------------------------------------------------------


 

individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 5.08.                 Use of Proceeds and Letters of Credit.  (a) The
proceeds of the Revolver A Loans will be used only (i) to pay the fees, expenses
and other transaction costs of the Transactions contemplated hereby; (ii) for
development capital expenditure projects, (iii) to fund acquisitions permitted
hereunder and engage in other transactions permitted hereby, (iv) in connection
with the issuances of Letters of Credit as set forth herein, (v) for Maintenance
Capital Expenditures, and (vi) for other general corporate purposes. 
Notwithstanding anything to the contrary contained in this Agreement, in no
event shall proceeds of the Revolver A Loans be used to make Restricted
Payments.

 


(B)                                 THE PROCEEDS OF THE REVOLVER B LOANS WILL BE
USED ONLY (I) TO FUND WORKING CAPITAL NEEDS, AND (II) TO FUND RESTRICTED
PAYMENTS PERMITTED PURSUANT TO SECTION 6.06.


 


(C)                                  NO PART OF THE PROCEEDS OF ANY LOAN WILL BE
USED, WHETHER DIRECTLY OR INDIRECTLY, FOR ANY PURPOSE THAT ENTAILS A VIOLATION
OF ANY OF THE REGULATIONS OF THE BOARD, INCLUDING REGULATIONS T, U AND X. 
LETTERS OF CREDIT WILL BE ISSUED ONLY TO SUPPORT THE WORKING CAPITAL NEEDS AND
GENERAL CORPORATE OBLIGATIONS OF THE BORROWER AND ITS SUBSIDIARIES RELATING TO
THEIR RESPECTIVE LINES OF BUSINESS.


 

SECTION 5.09.                 Compliance with ERISA.  In addition to and without
limiting the generality of Section 5.07, each Loan Party shall (a) comply in all
material respects with all applicable provisions of ERISA and the regulations
and published interpretations thereunder with respect to all employee benefit
plans (as defined in ERISA), (b) not take any action or fail to take action the
result of which could be (i) a liability to the PBGC or (ii) a past due
liability to any Multiemployer Plan, (c) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or any tax under
the Code, and (d) operate each employee benefit plan in such a manner that will
not incur any tax liability under Section 4980B of the Code or any liability to
any qualified beneficiary as defined in Section 4980B of the Code except to the
extent, in each case, where the failure to do so would not reasonably be
expected to result in a Material Adverse Effect.  Each Loan Party shall furnish
to the Administrative Agent upon the Administrative Agent’s request such
additional information about any employee benefit plan sponsored, maintained or
contributed to by any of said Persons and/or the Parent, as may be reasonably
requested by the Administrative Agent.

 

SECTION 5.10.                 Real Property Collateral.  (a) Except with respect
to Excluded Assets, within thirty (30) days of the acquisition of any fee,
leasehold, easement estate or other interest in any real property by the
Borrower or any Subsidiary that (A) at any time causes the aggregate book value
of all real property interests then owned by Borrower and its Subsidiaries and
not covered by a deed of trust, mortgage, leasehold deed of trust or leasehold
mortgage, as applicable, to exceed $500,000; or (B) is material to the operation
of any portion of the Borrower’s or any Subsidiary’s business, the Borrower
will, and will cause each of such Subsidiaries to, (i) execute in form and
substance reasonably satisfactory to the Administrative Agent, a deed of trust
or mortgage, as applicable, in respect of any such fee interest or easement
estate as well as in respect of all other fee interests or easement estates of
the Borrower and its Subsidiaries not then subject to a deed of trust or
mortgage, as applicable, and (ii) execute in

 

54

--------------------------------------------------------------------------------


 

form and substance reasonably satisfactory to the Administrative Agent, a
leasehold deed of trust or mortgage, as applicable, in respect of any leasehold
interest as well as in respect of all other leasehold interests of the Borrower
and its Subsidiaries not then subject to a deed of trust or mortgage, in each
case granting a first priority perfected Lien on such property as collateral for
the Obligations, subject only to Liens permitted pursuant to Section 6.02
hereof, (iii) provide other title information in form and substance reasonably
satisfactory to the Administrative Agent for any property on which a lien is
granted pursuant to clause (i) or (ii) above, and (iv) for any property acquired
for which the Borrower or any such Subsidiary obtains an owner’s policy of title
insurance, provide a copy of such owner’s policy.   The Borrower shall,
concurrently with any delivery of financial statements under Section 5.01 (a) or
(b) and otherwise within ten (10) days following the date that any interest in
real property described in clause (A) or (B) of this Section 5.10(a) is
acquired, deliver a report in form and substance reasonably acceptable to the
Administrative Agent describing all real property interests then owned by
Borrower and its Subsidiaries and not covered by a deed of trust, mortgage,
leasehold deed of trust or leasehold mortgage, as applicable, along with the
book value of each such real property interest as determined in accordance with
GAAP.

 


(B)                                 THE BORROWER WILL, AND WILL CAUSE EACH OF
ITS SUBSIDIARIES TO, USE COMMERCIALLY REASONABLE EFFORTS IN NEGOTIATING ANY NEW
LEASE, RIGHT-OF-WAY OR SIMILAR INSTRUMENT OR THE RENEWAL OR EXTENSION OF ANY
EXISTING LEASE, EASEMENT ESTATE, RIGHT-OF-WAY OR SIMILAR INSTRUMENT COVERING
REAL PROPERTY TO PROVIDE IN SUCH LEASE, EASEMENT ESTATE, RIGHT-OF-WAY OR SIMILAR
INSTRUMENT THAT THE INTEREST OF THE LESSEE OR GRANTEE MAY BE HYPOTHECATED
WITHOUT ANY FURTHER APPROVAL OF OR NOTICE TO THE LANDLORD UNDER SUCH LEASE OR
THE GRANTOR UNDER ANY SUCH EASEMENT, RIGHT-OF-WAY OR SIMILAR INSTRUMENT.


 

SECTION 5.11.                 Compliance with Environmental Laws.  (a) In
addition to and without limiting the generality of Section 5.07, each Loan Party
shall (i) comply in all material respects with all Environmental Laws applicable
to its operations and real property except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect; (ii) obtain and renew all material Governmental
Approvals required under Environmental Laws applicable to its operations and
real property except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;
and (iii) conduct any Response legally required by any Loan Party in accordance
with applicable Environmental Laws except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 


(B)                                 WITHOUT LIMITING THE BORROWER’S OBLIGATIONS
PURSUANT TO SECTION 5.11(A) ABOVE, THE BORROWER COVENANTS AND AGREES THAT:


 

(I)                                     WITH REGARD TO THE MAIN PLANT, FORMERLY
KNOWN AS THE RAM ENERGY CARMEN GAS PLANT, SW/4 SECTION 12-24N-13W, WOODS COUNTY,
OKLAHOMA, THE BORROWER SHALL, OR SHALL CAUSE ITS APPLICABLE SUBSIDIARY TO,
PROMPTLY COMMENCE AND DILIGENTLY PURSUE TO COMPLETION ANY AND ALL ACTIONS
NECESSARY TO COMPLY WITH AND COMPLETE ALL REQUIREMENTS FOR REMEDIATION AS
DIRECTED BY THE OKLAHOMA CORPORATION COMMISSION’S POLLUTION ABATEMENT
SECTION AND SHALL, OR SHALL CAUSE ITS APPLICABLE SUBSIDIARY TO, DILIGENTLY
PURSUE AND OBTAIN WRITTEN CONFIRMATION FROM THE OKLAHOMA CORPORATION

 

55

--------------------------------------------------------------------------------


 

COMMISSION THAT NO FURTHER REMEDIATION OF SUCH SITE WILL BE REQUIRED AND THAT
THE OPEN POLLUTION ABATEMENT CASE WITH RESPECT THERETO HAS BEEN CLOSED.

 

(II)                                  WITH REGARD TO THE NORTH BOOSTER STATION,
SECTION 18-23N-12W, ALFALFA COUNTY, OKLAHOMA, THE BORROWER SHALL, OR SHALL CAUSE
ITS APPLICABLE SUBSIDIARY TO, PROMPTLY, BUT IN ANY EVENT WITHIN 90 DAYS
FOLLOWING THE DATE OF THIS AGREEMENT, IMPLEMENT ALL REMEDIATION RECOMMENDATIONS
MADE BY ENVIROTECH ENGINEERING & CONSULTING, INC. IN THAT CERTAIN SITE
REMEDIATION UPDATE FOR EARL LAND FARM SITE, NORTH BOOSTER STATION AND RAM (MAGIC
CIRCLE) MAIN PLANT PREPARED FOR CONTINENTAL GAS, INC. AND DATED JANUARY 2005,
AND SHALL, OR SHALL CAUSE ITS APPLICABLE SUBSIDIARY TO, DILIGENTLY PURSUE THE
COMPLETION OF SUCH REMEDIATION.

 

(III)                               WITH REGARD TO THE EARL LAND FARM SITE,
SECTION 2-23N-14W, WOODS COUNTY, OKLAHOMA, THE BORROWER SHALL, OR SHALL CAUSE
ITS APPLICABLE SUBSIDIARY TO, PROMPTLY, BUT IN ANY EVENT WITHIN 90 DAYS
FOLLOWING THE DATE OF THIS AGREEMENT, IMPLEMENT ALL REMEDIATION RECOMMENDATIONS
MADE BY ENVIROTECH ENGINEERING & CONSULTING, INC. IN THAT CERTAIN SITE
REMEDIATION UPDATE FOR EARL LAND FARM SITE, NORTH BOOSTER STATION AND RAM (MAGIC
CIRCLE) MAIN PLANT PREPARED FOR CONTINENTAL GAS, INC. AND DATED JANUARY 2005,
AND SHALL, OR SHALL CAUSE ITS APPLICABLE SUBSIDIARY TO, DILIGENTLY PURSUE, THE
COMPLETION OF SUCH REMEDIATION.

 

SECTION 5.12.                 Further Assurances.  (a) The Borrower will cause
each Loan Party, at its own cost and expense, to promptly (i) correct any
material defect or error that may be discovered in any Loan Document or in the
execution, acknowledgment, filing or recordation thereof and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments the Administrative Agent may reasonably require from time to time in
order to carry out more effectively the purposes of the Loan Documents.

 


(B)                                 THE BORROWER AGREES TO PROMPTLY (AND IN ANY
EVENT WITHIN FIFTEEN (15) DAYS AFTER REQUEST THEREFOR) DELIVER AND TO CAUSE ITS
SUBSIDIARIES TO DELIVER, TO FURTHER SECURE THE OBLIGATIONS WHENEVER REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT IN GOOD FAITH, DEEDS OF TRUST, MORTGAGES,
CHATTEL MORTGAGES, SECURITY AGREEMENTS, PLEDGE AGREEMENTS, FINANCING STATEMENTS,
CONTINUATION STATEMENTS, EXTENSION AGREEMENTS AND OPINIONS OR OTHER EVIDENCE OR
OTHER SIMILAR AGREEMENTS OR INSTRUMENTS, SUBSTANTIALLY SIMILAR TO THE SECURITY
DOCUMENTS DELIVERED PURSUANT TO ARTICLE IV OR OTHERWISE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT FOR THE PURPOSE OF GRANTING,
CONFIRMING, PERFECTING AND MAINTAINING FIRST AND PRIOR LIENS OR SECURITY
INTERESTS IN ANY AND ALL REAL OR PERSONAL PROPERTY WHICH (I) IS AT SUCH TIME
COLLATERAL OR WHICH WAS INTENDED TO BE OR PURPORTED TO BE COLLATERAL PURSUANT TO
ANY LOAN DOCUMENT AND NOT THEN RELEASED BY THE ADMINISTRATIVE AGENT; OR
(II) CONSTITUTES REAL OR PERSONAL PROPERTY OF ANY LOAN PARTY, WHICH IS REQUESTED
BY THE ADMINISTRATIVE AGENT TO BE MORTGAGED, PLEDGED OR OTHERWISE USED AS
SECURITY FOR THE OBLIGATIONS. THE BORROWER ALSO AGREES TO DELIVER, AND TO CAUSE
ITS SUBSIDIARIES TO DELIVER, WHENEVER REQUESTED BY THE ADMINISTRATIVE AGENT IN
GOOD FAITH, PROMPTLY BUT IN NO EVENT LATER THAN NINETY (90) DAYS AFTER REQUEST
THEREFOR, ADDITIONAL FAVORABLE TITLE OPINIONS (IN ADDITION TO ANY TITLE OPINIONS
PREVIOUSLY DELIVERED TO THE ADMINISTRATIVE AGENT) FROM LEGAL COUNSEL REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT IN GOOD FAITH, OR FAVORABLE TITLE
INSURANCE POLICIES FROM INSURERS ACCEPTABLE TO THE ADMINISTRATIVE

 

56

--------------------------------------------------------------------------------


 


AGENT IN GOOD FAITH, WITH RESPECT TO ANY MATERIAL COLLATERAL (WITH THE
DETERMINATION AS TO MATERIALITY BEING MADE BY THE ADMINISTRATIVE AGENT IN ITS
REASONABLE DISCRETION), AS TO WHICH THE ADMINISTRATIVE AGENT IN GOOD FAITH
BELIEVES THAT THE RECORD OWNERSHIP OF SUCH COLLATERAL, OR THE STATUS OF LIENS
SECURING THE OBLIGATIONS, IS IN QUESTION, AND (A) STATING THAT THE BORROWER HAS
GOOD AND MARKETABLE TITLE TO SUCH PROPERTIES AND INTEREST, FREE AND CLEAR OF ALL
LIENS, EXCEPT FOR LIENS PERMITTED PURSUANT TO SECTION 6.02; (B) CONFIRMING THAT
SUCH PROPERTIES AND INTEREST ARE SUBJECT TO SECURITY DOCUMENTS SECURING
OBLIGATIONS THAT CONSTITUTE AND CREATE LEGAL, VALID AND DULY PERFECTED FIRST
PRIORITY DEED OF TRUST OR MORTGAGE LIENS IN SUCH PROPERTIES AND INTERESTS AND
FIRST PRIORITY ASSIGNMENTS OF AND SECURITY INTERESTS IN SUCH PROPERTIES AND
INTERESTS AND THE PROCEEDS THEREOF EXCEPT FOR LIENS PERMITTED PURSUANT TO
SECTION 6.02; AND (C) COVERING SUCH OTHER MATTERS AS THE ADMINISTRATIVE AGENT
MAY REQUEST IN GOOD FAITH.


 


(C)                                  THE BORROWER (I) WILL FROM TIME TO TIME
DELIVER OR CAUSE TO BE DELIVERED TO THE ADMINISTRATIVE AGENT ANY FINANCING
STATEMENTS, CONTINUATION STATEMENTS, EXTENSION AGREEMENTS AND OTHER DOCUMENTS,
PROPERLY COMPLETED (AND EXECUTED AND ACKNOWLEDGED WHEN REQUIRED) BY THE RELEVANT
LOAN PARTY, AS THE CASE MAY BE, IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT, WHICH THE ADMINISTRATIVE AGENT REASONABLY REQUESTS FOR THE
PURPOSE OF PERFECTING, CONFIRMING OR PROTECTING ANY LIENS OR OTHER RIGHTS IN THE
COLLATERAL; AND (II) HEREBY AUTHORIZES THE ADMINISTRATIVE AGENT TO EXECUTE AND
FILE OR RECORD, ON BEHALF OF SUCH LOAN PARTY, ANY FINANCING STATEMENTS,
CONTINUATION STATEMENTS, EXTENSION AGREEMENTS AND OTHER DOCUMENTS THAT THE
ADMINISTRATIVE AGENT DEEMS NECESSARY OR ADVISABLE TO PERFECT, CONFIRM OR PROTECT
ANY LIENS OR OTHER RIGHTS IN THE COLLATERAL IN FAVOR OR THE ADMINISTRATIVE AGENT
FOR THE BENEFIT OF THE LENDERS.


 

SECTION 5.13.                 Tax Shelter Regulations.  If the Borrower
determines to take any action inconsistent with Section 3.17, the Borrower will
promptly notify the Administrative Agent thereof and will promptly deliver to
the Administrative Agent a duly completed copy of IRS Form 8886 (or any
successor form).  The Borrower acknowledges that, upon any such notification,
any Lender may treat its Loans hereunder as part of a transaction that is
subject to Treasury Regulation Section 301.6112-1, and such Lender will maintain
the lists and other records required by such Treasury Regulation.

 

SECTION 5.14.                 Compliance with Leases; Material Contracts.  Each
Loan Party will perform and observe, or cause to be performed and observed, all
of the covenants and conditions required to be performed by it or any of its
Subsidiaries under each Lease and each Material Contract, except where such
failure could not reasonably be expected to have a Material Adverse Effect.  The
Borrower will promptly notify the Administrative Agent in writing of the receipt
by the Borrower or any Subsidiary of any notice from any third party to the
Borrower or any Subsidiary of any material default under, or the termination of,
any Material Contract pursuant to the provisions of such Material Contract, and
will promptly cause a copy of each such notice received by the Borrower or any
Subsidiary from any third party to be delivered to the Administrative Agent. 
The Borrower will not, nor will it permit any Subsidiary to, without the prior
written consent of the Required Lenders, (i) terminate or surrender, or suffer
or permit any termination or surrender, of any Material Contract during the
initial term thereof or any valid extension thereto; or (ii) amend any Material
Contract in any manner which would, or could reasonably be expected to, have a
Material Adverse Effect.

 

57

--------------------------------------------------------------------------------


 

SECTION 5.15.                 Clean-Down Period. The Borrower will cause the
aggregate outstanding principal balance of the Revolver B Loans to be zero for a
period of at least fifteen (15) consecutive days during each twelve month
period.

 

SECTION 5.16.                 Subsidiaries. Immediately upon the formation or
acquisition of any entity which meets the definition of a Guarantor, such
Guarantor shall execute and deliver to the Administrative Agent for the benefit
of the Lenders a Guaranty Agreement substantially in the form of Exhibit D
attached hereto.  Each such Guarantor shall also execute and deliver to the
Administrative Agent one or more (i) mortgages or deeds of trust granting, as
security for the Obligations, a first priority lien subject to the liens
permitted by Section 6.02 hereunder in all real property of such Subsidiary, and
(ii) security agreements (or supplements thereto) granting, as security for the
Obligations, a security interest to the Administrative Agent for the benefit of
the Lenders in all the assets of each such Person in which a security interest
can be created under the UCC, and all documents and instruments, including UCC
financing statements, required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create the security
interests intended to be created by such security agreements and perfect such
Liens to the extent required by, and with the priority required by, the security
agreements, shall have been filed, registered or recorded (or arrangements
satisfactory to the Collateral Agent for such filing, registration or recording
shall have been made).  Additionally, the Borrower and each Subsidiary shall
have pledged at all times 100% of such Person’s Equity Interest in any
Subsidiary to the Administrative Agent for the benefit of the Lenders pursuant
to a pledge agreement in form and substance reasonably satisfactory to the
Administrative Agent.  The Borrower will, and will cause each of its
Subsidiaries to, ensure that all Equity Interests in its Subsidiaries are owned
directly or indirectly at all times only by the Borrower or one or more of the
Subsidiaries and that all the Equity Interests of such Subsidiaries are pledged
to secure the Obligations.

 

SECTION 5.17.                 Information Regarding Collateral.  The Borrower
will furnish to the Administrative Agent prompt written notice of any change (i)
in any Loan Party’s corporate name or in any trade name used to identify it in
the conduct of its business or in the ownership of its properties, (ii) in the
location of any Loan Party’s chief executive office, its principal place of
business, any office in which it maintains books or records relating to
Collateral owned by it or any office or facility at which Collateral owned by it
is located (including the establishment of any such new office or facility),
(iii) in any Loan Party’s identity or corporate structure or (iv) in any Loan
Party’s Federal Taxpayer Identification Number.  The Borrower agrees not to
effect or permit any change referred to in the preceding sentence unless all
filings have been made under the UCC or otherwise that are required in order for
the Administrative Agent to continue at all times following such change to have
a valid, legal and perfected security interest in all the Collateral.  The
Borrower also agrees promptly to notify the Administrative Agent if any material
portion of the Collateral is damaged or destroyed.

 

SECTION 5.18.                 Post Closing Matters.  The Borrower shall execute
and deliver, or cause to be executed and delivered, the documents and complete
the other items set forth on Schedule 5.18, in each case, within the time limits
set forth on such Schedule.

 

SECTION 5.19.                 Deposit Accounts.  The Borrower will, and will
cause each Loan Party to, maintain its primary bank depository relationship with
MidFirst Bank.

 

58

--------------------------------------------------------------------------------


 


ARTICLE VI

 


NEGATIVE COVENANTS


 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

 

SECTION 6.01.                 Indebtedness.  The Borrower will not, and will not
permit any Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

 


(A)                                  INDEBTEDNESS CREATED HEREUNDER;


 


(B)                                 UNSECURED INDEBTEDNESS OF THE BORROWER SO
LONG AS THE INCURRENCE OR MAINTENANCE OF SUCH INDEBTEDNESS DOES NOT CAUSE A
DEFAULT OR AN EVENT OF DEFAULT UNDER ANY OTHER PROVISION OF THIS AGREEMENT;
PROVIDED THAT THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED BY THIS
CLAUSE (B) SHALL NOT EXCEED $5,000,000 AT ANY TIME OUTSTANDING;


 


(C)                                  INDEBTEDNESS EXISTING ON THE DATE HEREOF
AND SET FORTH IN SCHEDULE 6.01, AND ANY EXTENSIONS, REFINANCING, RENEWALS OR
REPLACEMENTS OF ANY SUCH INDEBTEDNESS; PROVIDED THAT SUCH INDEBTEDNESS IS NOT
INCREASED IN CONNECTION THEREWITH EXCEPT FOR INCREASES IN AN AMOUNT EQUAL TO A
REASONABLE PREMIUM OR OTHER REASONABLE AMOUNT PAID, AND FEES AND EXPENSES
REASONABLY INCURRED, IN CONNECTION WITH SUCH EXTENSION, RENEWAL, REFINANCING, OR
REPLACEMENT AND IN AN AMOUNT EQUAL TO ANY EXISTING COMMITMENTS UNUTILIZED
THEREUNDER, AND IS NOT SECURED BY ANY ADDITIONAL ASSETS;


 


(D)                                 PURCHASE MONEY INDEBTEDNESS (INCLUDING
CAPITAL LEASE OBLIGATIONS) OF THE SUBSIDIARIES REPRESENTING THE PORTION OF THE
PURCHASE PRICE OF ANY OFFICE EQUIPMENT, DATA PROCESSING EQUIPMENT (INCLUDING,
WITHOUT LIMITATION, COMPUTER AND COMPUTER PERIPHERAL EQUIPMENT), COMPRESSION
EQUIPMENT, TRUCKS, TRACTORS, TRAILERS AND OTHER TRANSPORTATION EQUIPMENT WHICH
MAY BE SECURED BY LIENS PERMITTED UNDER SECTION 6.02 HEREOF; PROVIDED THAT THE
AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED BY THIS CLAUSE (D) SHALL
NOT EXCEED $2,000,000 AT ANY TIME OUTSTANDING;


 


(E)                                  ANY INDEBTEDNESS INCURRED OR ASSUMED IN
CONNECTION WITH ANY TRANSACTION OR ACQUISITION PERMITTED BY SECTION 6.19 HEREOF;
PROVIDED THAT THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED BY THIS
CLAUSE (E) SHALL NOT EXCEED $5,000,000 AT ANY TIME OUTSTANDING;


 


(F)                                    INDEBTEDNESS OF THE BORROWER TO ANY
SUBSIDIARY AND OF ANY SUBSIDIARY TO THE BORROWER OR ANY OTHER SUBSIDIARY;


 


(G)                                 GUARANTEES BY THE BORROWER OF INDEBTEDNESS
OF ANY SUBSIDIARY AND BY ANY SUBSIDIARY OF INDEBTEDNESS OF THE BORROWER OR ANY
OTHER SUBSIDIARY;


 


(H)                                 INDEBTEDNESS CONSISTING OF SURETY BONDS THAT
THE BORROWER OR ANY SUBSIDIARY IS REQUIRED TO OBTAIN IN ORDER TO COMPLY WITH
APPLICABLE LAW OR THE REQUIREMENTS OF ANY GOVERNMENTAL AUTHORITY.

 

59

--------------------------------------------------------------------------------


 

SECTION 6.02.                 Liens.  The Borrower will not, and will not permit
any Subsidiary to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

 


(A)                                  PERMITTED ENCUMBRANCES;


 


(B)                                 ANY LIEN ON ANY PROPERTY OR ASSET OF THE
BORROWER OR ANY SUBSIDIARY EXISTING ON THE DATE HEREOF AND SET FORTH IN
SCHEDULE 6.02 HEREOF; PROVIDED THAT (I) SUCH LIEN SHALL NOT APPLY TO ANY OTHER
PROPERTY OR ASSET OF THE BORROWER OR ANY SUBSIDIARY AND (II) SUCH LIEN SHALL
SECURE ONLY THOSE OBLIGATIONS WHICH IT SECURES ON THE DATE HEREOF, AND ANY
EXTENSIONS, RENEWALS AND REPLACEMENTS THEREOF;


 


(C)                                  ANY LIEN ON ANY PROPERTY OR ASSET PRIOR TO
THE ACQUISITION THEREOF BY THE BORROWER OR ANY SUBSIDIARY OR EXISTING ON ANY
PROPERTY OR ASSET OF ANY PERSON THAT BECOMES A SUBSIDIARY AFTER THE DATE HEREOF
PRIOR TO THE TIME SUCH PERSON BECOMES A SUBSIDIARY; PROVIDED THAT (I) SUCH LIEN
IS NOT CREATED IN CONTEMPLATION OF OR IN CONNECTION WITH SUCH ACQUISITION OR
SUCH PERSON BECOMING A SUBSIDIARY, AS THE CASE MAY BE, (II) SUCH LIEN SHALL NOT
APPLY TO ANY OTHER PROPERTY OR ASSETS OF THE BORROWER OR ANY SUBSIDIARY; (III)
SUCH LIEN SHALL SECURE ONLY THOSE OBLIGATIONS WHICH IT SECURES ON THE DATE OF
SUCH ACQUISITION OR THE DATE SUCH PERSON BECOMES A SUBSIDIARY, AS THE CASE MAY
BE, AND ANY EXTENSIONS, RENEWALS AND REPLACEMENTS THEREOF; AND (IV) THE
INDEBTEDNESS SECURED BY SUCH LIEN DOES NOT EXCEED 100% OF THE FAIR MARKET VALUE
OF THE ASSETS ACQUIRED IN SUCH TRANSACTION OR ACQUISITION;


 


(D)                                 LIENS SECURING THE INDEBTEDNESS PERMITTED BY
CLAUSE (D) OF SECTION 6.01 AND PLACED ON THE PROPERTY DESCRIBED THEREIN
CONTEMPORANEOUSLY WITH THE PURCHASE THEREOF OR WITHIN 90 DAYS THEREAFTER, BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES TO SECURE ALL OR A PORTION OF THE PURCHASE
PRICE THEREOF; PROVIDED THAT SUCH LIEN SHALL NOT EXTEND TO ANY OTHER PROPERTY OR
ASSETS OF THE BORROWER OR ITS SUBSIDIARIES;


 


(E)                                  LIENS SECURING INDEBTEDNESS ON FIXED OR
CAPITAL ASSETS ACQUIRED, CONSTRUCTED OR IMPROVED BY THE BORROWER OR ANY
SUBSIDIARY; PROVIDED THAT (I) SUCH SECURITY INTERESTS AND THE INDEBTEDNESS
SECURED THEREBY ARE INCURRED PRIOR TO OR WITHIN 180 DAYS AFTER SUCH ACQUISITION
OR THE COMPLETION OF SUCH CONSTRUCTION OR IMPROVEMENT, (II) THE INDEBTEDNESS
SECURED THEREBY DOES NOT EXCEED 100% OF THE COST OF ACQUIRING, CONSTRUCTING OR
IMPROVING SUCH FIXED OR CAPITAL ASSETS; (III) SUCH SECURITY INTERESTS SHALL NOT
APPLY TO ANY OTHER PROPERTY OR ASSETS OF THE BORROWER OR ANY SUBSIDIARY; AND
(IV) THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE INDEBTEDNESS SECURED
THEREBY DOES NOT EXCEED (AS TO THE BORROWER AND ALL ITS SUBSIDIARIES) $2,000,000
AT ANY ONE TIME;


 


(F)                                    ANY INTEREST OR TITLE OF A LESSOR UNDER
ANY LEASE ENTERED INTO BY THE BORROWER OR ANY OF ITS SUBSIDIARIES IN THE
ORDINARY COURSE OF ITS BUSINESS AND COVERING ONLY THE ASSETS SO LEASED, AND ANY
INTEREST OF A LANDOWNER IN THE CASE OF EASEMENTS ENTERED INTO BY THE BORROWER OR
ANY OF ITS SUBSIDIARIES IN THE ORDINARY COURSE OF ITS BUSINESS AND COVERING ONLY
THE PROPERTY SUBJECT TO THE EASEMENT;

 

60

--------------------------------------------------------------------------------


 


(G)                                 LIENS NOT OTHERWISE PERMITTED BY THIS
SECTION SO LONG AS THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE OBLIGATIONS
SECURED THEREBY DOES NOT EXCEED (AS TO THE BORROWER AND ALL ITS SUBSIDIARIES)
$500,000 AT ANY ONE TIME;


 


(H)                                 ANY LIEN CREATED OR ASSUMED BY THE BORROWER
OR ANY SUBSIDIARY IN CONNECTION WITH THE ISSUANCE OF INDEBTEDNESS, THE INTEREST
ON WHICH IS EXCLUDABLE FROM GROSS INCOME OF THE HOLDER OF SUCH INDEBTEDNESS
PURSUANT TO THE CODE, FOR THE PURPOSE OF FINANCING, IN WHOLE OR IN PART, THE
ACQUISITION OR CONSTRUCTION OF PROPERTY OR ASSETS TO BE USED BY THE BORROWER OR
ITS SUBSIDIARIES;


 


(I)                                     LIENS ON ANY ADDITIONS, IMPROVEMENTS,
REPLACEMENTS, REPAIRS, FIXTURES, APPURTENANCES OR COMPONENT PARTS THEREOF
ATTACHING TO OR REQUIRED TO BE ATTACHED TO PROPERTY OR ASSETS PURSUANT TO THE
TERMS OF ANY MORTGAGE, PLEDGE AGREEMENT, SECURITY AGREEMENT OR OTHER SIMILAR
INSTRUMENT, CREATING A LIEN UPON SUCH PROPERTY OR ASSET OTHERWISE PERMITTED
UNDER THIS SECTION;


 


(J)                                     ANY LIENS ARISING OUT OF THE
REFINANCING, EXTENSION, RENEWAL OR REFUNDING OF ANY INDEBTEDNESS SECURED BY ANY
LIEN PERMITTED BY ANY OF THE FOREGOING CLAUSES OF THIS SECTION, PROVIDED THAT
SUCH INDEBTEDNESS IS NOT INCREASED EXCEPT FOR INCREASES IN AN AMOUNT EQUAL TO A
REASONABLE PREMIUM OR OTHER REASONABLE AMOUNT PAID, AND FEES AND EXPENSES
REASONABLY INCURRED, IN CONNECTION WITH SUCH EXTENSION, RENEWAL, REFINANCING, OR
REPLACEMENT AND IN AN AMOUNT EQUAL TO ANY EXISTING COMMITMENTS UNUTILIZED
THEREUNDER, AND IS NOT SECURED BY ANY ADDITIONAL ASSETS; AND


 


(K)                                  LIENS SECURING INDEBTEDNESS PERMITTED BY
SECTION 6.01(E); PROVIDED THAT THE INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED
100% OF THE FAIR MARKET VALUE OF THE ASSETS OR EQUITY INTERESTS ACQUIRED IN SUCH
TRANSACTION OR ACQUISITION.


 

SECTION 6.03.                 Fundamental Changes. Neither the Borrower nor any
Subsidiary will merge or consolidate with or into any other Person nor shall any
Subsidiary liquidate or dissolve, except that if before and after giving effect
to such merger or consolidation, there exists no Default or Event of Default (A)
the Borrower or any Subsidiary may merge or consolidate with any Person so long
as the Borrower or such Subsidiary is the surviving Person; (B) a Subsidiary may
merge into the Borrower in a transaction in which the Borrower is the surviving
Person; (C) a Subsidiary may merge into any other Subsidiary; and (D) any
Subsidiary may liquidate or dissolve if such liquidation or dissolution is in
the best interests of the Borrower and is not materially disadvantageous to the
Lenders.

 

SECTION 6.04.                 Investments, Loans, Advances and Guarantees.  The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly-owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, or Guarantee any Indebtedness of, or make or permit to exist any
investment or any other interest in, any other Person, except that, so long as
no Default or Event of Default shall have occurred and be continuing or will
result therefrom, the Borrower and its Subsidiaries may make:

 

61

--------------------------------------------------------------------------------


 


(A)                                  PERMITTED INVESTMENTS;


 


(B)                                 INVESTMENTS BY THE BORROWER IN THE EQUITY
INTERESTS OF ITS SUBSIDIARIES AND INVESTMENTS BY ANY SUBSIDIARY IN THE BORROWER
OR ANY OTHER SUBSIDIARY;


 


(C)                                  LOANS OR ADVANCES MADE BY THE BORROWER TO
ANY SUBSIDIARY AND MADE BY ANY SUBSIDIARY TO THE BORROWER OR ANY OTHER
SUBSIDIARY;


 


(D)                                 GUARANTEES CONSTITUTING INDEBTEDNESS
PERMITTED BY SECTION 6.01;


 


(E)                                  SWAP AGREEMENTS TO THE EXTENT PERMITTED
UNDER SECTION 6.05;


 


(F)                                    ANY PURCHASES OR OTHER ACQUISITIONS OF
ALL OR SUBSTANTIALLY ALL OF THE EQUITY INTERESTS IN ANY PERSON PERMITTED BY
SECTION 6.19; PROVIDED THAT, IMMEDIATELY UPON CONSUMMATION THEREOF, SUCH PERSON
WILL BE A GUARANTOR (INCLUDING, WITHOUT LIMITATION, AS A RESULT OF A MERGER OR
CONSOLIDATION OTHERWISE PERMITTED UNDER THIS AGREEMENT) AND ANY OTHER PURCHASE
OR ACQUISITION OF ANY PROPERTY OR ASSETS OF ANY PERSON PERMITTED BY
SECTION 6.19;


 


(G)                                 INVESTMENTS CONSISTING OF EXTENSIONS OF
CREDIT, INCLUDING WITHOUT LIMITATION, IN THE NATURE OF ACCOUNTS RECEIVABLE
ARISING FROM THE GRANT OF TRADE CREDIT OR PREPAYMENTS OR SIMILAR TRANSACTIONS
ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS AND INVESTMENTS BY THE BORROWER
OR ANY SUBSIDIARY IN SATISFACTION OR PARTIAL SATISFACTION THEREOF FROM
FINANCIALLY TROUBLED ACCOUNT DEBTORS TO PREVENT OR LIMIT FINANCIAL LOSS; AND


 


(H)                                 INVESTMENTS NOT OTHERWISE PERMITTED BY THIS
SECTION 6.04 IN AN AGGREGATE AMOUNT NOT TO EXCEED $500,000 AT ANYTIME
OUTSTANDING.


 

SECTION 6.05.                 Swap Agreements.  The Borrower will not, and will
not permit any of its Subsidiaries to, enter into any Swap Agreement, except (a)
Swap Agreements entered into between (i) the Borrower or one of its
Subsidiaries, and (ii) the Administrative Agent or any Person that is a Lender
at the time of the execution of such agreement or arrangement or any Affiliate
of such Person; provided, that such Swap Agreements are in respect of interest
rates which are entered into with the purpose and effect of fixing or capping
interest rates on a principal amount of indebtedness of the Borrower that is
accruing interest at a variable rate; provided, further that (A) the floating
rate index of each such Swap Agreement generally matches the index used to
determine the floating rates of interest on the corresponding indebtedness of
the Borrower to be hedged by such Swap Agreement; and (B) the Borrower shall not
establish or maintain any margin accounts with respect to such Swap Agreements;
and (C) such Swap Agreements are in compliance with the Borrowers’ risk
management policies, and (b) Swap Agreements entered into to hedge or mitigate
risks to which the Borrower or any of its Subsidiaries has actual exposure.

 

SECTION 6.06.                 Restricted Payments.  The Borrower will not, and
will not permit any of its Subsidiaries to, declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payments, except that so long as no
Default or Event of Default shall have occurred and be continuing and provided
that no Default or Event of Default would result from the making of such
Restricted Payment:

 

62

--------------------------------------------------------------------------------


 

(I)                                     ANY SUBSIDIARY MAY MAKE RESTRICTED
PAYMENTS TO THE BORROWER OR ANY SUBSIDIARY; AND

 

(II)                                  THE BORROWER MAY DECLARE, MAKE OR INCUR A
LIABILITY TO MAKE DISTRIBUTIONS TO THE PARENT TO FUND QUARTERLY DISTRIBUTIONS;
PROVIDED THAT (A) SUCH QUARTERLY DISTRIBUTIONS ARE MADE IN ACCORDANCE WITH THE
PROVISIONS OF THE PARTNERSHIP AGREEMENT, AND (B) THE AGGREGATE AMOUNT OF
QUARTERLY DISTRIBUTIONS MADE BY THE PARENT WITH RESPECT TO ANY FISCAL QUARTER
SHALL NOT EXCEED AVAILABLE CASH FOR SUCH FISCAL QUARTER.

 

SECTION 6.07.                 Transactions with Affiliates.  Except as otherwise
permitted hereunder, the Borrower will not, and will not permit any of its
Subsidiaries to, sell, lease or otherwise transfer any property or assets to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except (a) as
permitted by the Partnership Agreement, and (b) transactions between or among
the Borrower and its Subsidiaries not involving any other Affiliate.

 

SECTION 6.08.                 Sales of Assets.  Neither the Borrower nor any
Subsidiary shall enter into any arrangement, direct or indirect, with any Person
other than a Loan Party pursuant to which the Borrower or any Subsidiary shall
sell or otherwise transfer or dispose of any property, real, personal or mixed,
whether now owned or hereafter acquired, except (i) sales, transfers or
dispositions in the ordinary course of business and the granting of any option
or other right to purchase or otherwise acquire property in the ordinary course
of business, (ii) sales, transfers or dispositions not in the ordinary course of
business provided that the aggregate proceeds of all such sales, transfers and
dispositions permitted by this item (ii) shall not exceed, (A) from the date
hereof during any period of twelve (12) consecutive months more than $1,000,000
and (B) during the term hereof more than $2,500,000, (iii) sales of wetlands
credits; (iv) sales, transfers or dispositions of property that are no longer
commercially viable to maintain or obsolete, surplus or worn-out property,
whether now owned or hereafter acquired; (v) sales, transfers or dispositions of
equipment or real property to the extent that (A) such equipment or real
property is exchanged for credit against the purchase price of similar
replacement equipment or real property, or (B) the proceeds of such sales,
transfers or dispositions are reasonably promptly, but in any event within 90
days, applied to the purchase price of such replacement equipment or real
property; (vi) dispositions resulting from the bona fide exercise by a
Governmental Authority of its actual power of eminent domain or other
dispositions otherwise required by applicable law, and (vii) dispositions of
property subject to a Permitted Encumbrance that are transferred to a lienholder
or its designee in satisfaction or settlement of the lienholder’s claim or a
realization upon a security interest permitted under this Agreement.  The
Lender’s hereby authorize and direct the Administrative Agent to execute and
deliver releases on the Liens on the Collateral created by the Security
Documents with respect to Assets permitted to be sold under this Section.


 

SECTION 6.09.                 Constituent Documents.  No Loan Party will amend
its charter or by-laws or other constituent documents in any manner that would
materially and adversely affect the rights of the Lenders under this Agreement
or their ability to enforce the same.

 

63

--------------------------------------------------------------------------------


 

SECTION 6.10.                 Regulation T, U and X Compliance.  The Borrower
shall not and shall not permit any Subsidiary to use the proceeds of the Loans
to purchase or carry Margin Stock (as defined in Regulation U), or otherwise act
so as to cause any Lender, in extending credit hereunder, to be in contravention
of Regulations T, U or X.

 

SECTION 6.11.                 Sales and Leasebacks.  Except to the extent such
leases in the aggregate would not require total payments of more than $2,000,000
per annum, the Borrower shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly, become or remain liable as lessee or as a guarantor
or other surety with respect to any lease of any property (whether real,
personal or mixed), whether now owned or hereafter acquired that (i) the
Borrower or any of its Subsidiaries has sold or transferred or is to sell or
transfer to any other Person (other than the Borrower or any of its
Subsidiaries) or (ii) the Borrower or any of its Subsidiaries intends to use for
substantially the same purpose as any other property that has been or is to be
sold or transferred by the Borrower or any of its Subsidiaries to any Person
(other than the Borrower or any of its Subsidiaries) in connection with such
lease.

 

SECTION 6.12.                 Changes in Fiscal Year.  No Loan Party shall
change the end of its fiscal year to a date other than December 31.

 

SECTION 6.13.                 Change in the Nature of Business.  The Borrower
shall not engage directly or indirectly in any business activity that would
cause less than 90% of the gross income of such Person to constitute “qualifying
income” within the meaning of Section 7704(d) of the Code.

 

SECTION 6.14.                 Limitation on Restrictions on Subsidiary
Distributions.  The Borrower shall not, and shall not permit any of its
Subsidiaries to enter into or suffer to exist or become effective any consensual
encumbrance or restriction on the ability of any Subsidiary to make Restricted
Payments in respect of any Equity Interests of such Subsidiary held by, or pay
any Indebtedness owed to, the Borrower or any other Subsidiary; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by
applicable Law or by this Agreement, (ii) the foregoing shall not apply to
restrictions and conditions existing on the date hereof (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition) to the extent such restrictions are
listed on Schedule 6.14 attached hereto, (iii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, and (iv) the foregoing shall not apply to restrictions and
conditions contained in the documentation evidencing any Indebtedness permitted
hereunder; provided that in no event shall such restrictions and conditions
contained in such documentation evidencing such permitted Indebtedness be more
restrictive than the restrictions and conditions set forth in Section 6.06 of
this Agreement and this Section 6.14.

 

SECTION 6.15.                 Changes to the Omnibus Agreement.  Without the
prior written consent of the Administrative Agent, which consent shall not be
unreasonably withheld or delayed, neither the Borrower nor any of its
Subsidiaries shall (i) make any material change to the terms of the Omnibus
Agreement, (ii) release any party from its obligations under the Omnibus
Agreement or (iii) fail to diligently enforce the Omnibus Agreement and avail
itself of

 

64

--------------------------------------------------------------------------------


 

the rights and indemnities available thereunder, except in each case, where such
change, release or failure could not reasonably be expected to have a Material
Adverse Effect.

 

SECTION 6.16.                 Minimum Consolidated Tangible Net Worth.  The
Borrower will not permit Consolidated Tangible Net Worth as of any date to be
less than $55,000,000.

 

SECTION 6.17.                 Minimum Interest Coverage Ratio.  The Borrower
shall not permit the Interest Coverage Ratio as of the last day of any fiscal
quarter to be less than 3.0 to 1.0.

 

SECTION 6.18.                 Maximum Leverage Ratio.  The Borrower shall not
permit the Leverage Ratio as of the last day of any fiscal quarter to exceed 4.0
to 1.0.

 

SECTION 6.19.                 Permitted Acquisitions.  The Borrower shall not,
except as otherwise permitted or required in this Agreement, purchase or
otherwise acquire, or permit any Subsidiary to purchase or acquire, any Equity
Interests in, any obligations or stock of, or any other interest in, or all or
substantially all of the assets of, any Person whatsoever unless (i) permitted
by Section 6.03 above, or (ii) (a) immediately prior to and after giving effect
to any such purchase or acquisition, no Default or Event of Default shall have
occurred or be continuing or will result therefrom, (b) such purchase or
acquisition is consummated in accordance with applicable Law, and (c)
immediately after giving effect to such purchase or acquisition of a company or
business pursuant to this Section 6.19, the Borrower shall be in pro forma
compliance with the covenants set forth in Section 6.16, Section 6.17 and
Section 6.18 above, as evidenced by a certificate of the Financial Officer of
the Borrower delivered to the Administrative Agent on the earlier of (i) the
date that Borrower submits a Borrowing Request if Borrower is making a Borrowing
in connection therewith, or (ii) the date that Borrower consummates the
transaction requiring the delivery of such certificate.

 

SECTION 6.20.                 Negative Pledges, Restrictive Agreements,
etc.  The Borrower will not, and will not permit any of its Subsidiaries to,
enter into (a) any agreement for the borrowing of money (excluding this
Agreement) prohibiting the creation or assumption of any Lien upon its
properties, revenues or assets, whether now owned or hereafter acquired
(provided that this provision is not intended to limit in any manner the
Borrower’s and its Subsidiaries’ obligations to grant liens securing the
Collateral as otherwise set forth in this Agreement or any of the Loan
Documents); or (b) any agreement (excluding this Agreement) prohibiting the
ability of any Borrower or any other Loan Party to amend or otherwise modify
this Agreement or any other Loan Document.  The Borrower shall, and shall cause
each of its Subsidiaries to, use good faith efforts to cause any other agreement
entered into by the Borrower or its Subsidiaries to not contain the prohibitions
set forth in (a) above.

 

65

--------------------------------------------------------------------------------


 


ARTICLE VII

 


EVENTS OF DEFAULT


 

If any of the following events (“Events of Default”) shall occur:

 


(A)                                  THE BORROWER SHALL FAIL TO PAY ANY
PRINCIPAL OF ANY LOAN OR ANY REIMBURSEMENT OBLIGATION IN RESPECT OF ANY LC
DISBURSEMENT WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE, WHETHER AT THE
DUE DATE THEREOF OR AT A DATE FIXED FOR PREPAYMENT THEREOF OR OTHERWISE;


 


(B)                                 THE BORROWER SHALL FAIL TO PAY ANY INTEREST
ON ANY LOAN OR ANY FEE OR ANY OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN
CLAUSE (A) OF THIS ARTICLE) PAYABLE UNDER THIS AGREEMENT, WHEN AND AS THE SAME
SHALL BECOME DUE AND PAYABLE, AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A
PERIOD OF THREE BUSINESS DAYS;


 


(C)                                  ANY REPRESENTATION OR WARRANTY MADE OR
DEEMED MADE BY OR ON BEHALF OF ANY LOAN PARTY IN OR IN CONNECTION WITH THIS
AGREEMENT, THE LOAN DOCUMENTS OR ANY AMENDMENT OR MODIFICATION HEREOF OR THEREOF
OR WAIVER HEREUNDER, OR IN ANY REPORT, CERTIFICATE, FINANCIAL STATEMENT OR OTHER
DOCUMENT FURNISHED PURSUANT TO OR IN CONNECTION WITH THIS AGREEMENT OR ANY
AMENDMENT OR MODIFICATION HEREOF OR WAIVER HEREUNDER, SHALL PROVE TO HAVE BEEN
INCORRECT WHEN MADE OR DEEMED MADE;


 


(D)                                 ANY LOAN PARTY SHALL FAIL TO OBSERVE OR
PERFORM ANY COVENANT, CONDITION OR AGREEMENT CONTAINED IN SECTION 5.02,
SECTION 5.03 (WITH RESPECT TO EXISTENCE) OR SECTION 5.08 OR IN ARTICLE VI;


 


(E)                                  ANY LOAN PARTY SHALL FAIL TO OBSERVE OR
PERFORM ANY COVENANT, CONDITION OR AGREEMENT CONTAINED IN THIS AGREEMENT (OTHER
THAN THOSE SPECIFIED IN CLAUSE (A), (B) OR (D) OF THIS ARTICLE) OR IN ANY OTHER
LOAN DOCUMENT, AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD OF
30 DAYS AFTER NOTICE THEREOF FROM THE ADMINISTRATIVE AGENT TO THE BORROWER
(WHICH NOTICE WILL BE GIVEN AT THE REQUEST OF ANY LENDER);


 


(F)                                    ANY LOAN PARTY SHALL FAIL TO MAKE ANY
PAYMENT (WHETHER OF PRINCIPAL OR INTEREST AND REGARDLESS OF AMOUNT) IN RESPECT
OF ANY MATERIAL INDEBTEDNESS, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE
OR WITHIN ANY APPLICABLE GRACE PERIOD;


 


(G)                                 ANY EVENT OR CONDITION OCCURS THAT RESULTS
IN ANY MATERIAL INDEBTEDNESS BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR
THAT ENABLES OR PERMITS (WITH OR WITHOUT THE GIVING OF NOTICE, THE LAPSE OF TIME
OR BOTH) THE HOLDER OR HOLDERS OF ANY MATERIAL INDEBTEDNESS OR ANY TRUSTEE OR
AGENT ON ITS OR THEIR BEHALF TO CAUSE ANY MATERIAL INDEBTEDNESS TO BECOME DUE,
OR TO REQUIRE THE PREPAYMENT, REPURCHASE, REDEMPTION OR DEFEASANCE THEREOF,
PRIOR TO ITS SCHEDULED MATURITY; PROVIDED THAT THIS CLAUSE (G) SHALL NOT APPLY
TO SECURED INDEBTEDNESS THAT BECOMES DUE AS A RESULT OF THE VOLUNTARY SALE OR
TRANSFER OF THE PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS;


 


(H)                                 AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED
OR AN INVOLUNTARY PETITION SHALL BE FILED SEEKING (I) LIQUIDATION,
REORGANIZATION OR OTHER RELIEF IN RESPECT OF ANY LOAN PARTY OR THE GENERAL
PARTNER OR ITS DEBTS, OR OF A SUBSTANTIAL PART OF ITS ASSETS, UNDER ANY 
FEDERAL, STATE OR

 

66

--------------------------------------------------------------------------------


 


FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN
EFFECT OR (II) THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR,
CONSERVATOR OR SIMILAR OFFICIAL FOR ANY LOAN PARTY OR FOR A SUBSTANTIAL PART OF
ITS ASSETS, AND, IN ANY SUCH CASE, SUCH PROCEEDING OR PETITION SHALL CONTINUE
UNDISMISSED FOR 60 DAYS OR AN ORDER OR DECREE APPROVING OR ORDERING ANY OF THE
FOREGOING SHALL BE ENTERED;


 


(I)                                     ANY LOAN PARTY OR THE GENERAL PARTNER
SHALL (I) VOLUNTARILY COMMENCE ANY PROCEEDING OR FILE ANY PETITION SEEKING
LIQUIDATION, REORGANIZATION OR OTHER RELIEF UNDER ANY FEDERAL, STATE OR FOREIGN
BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT,
(II) CONSENT TO THE INSTITUTION OF, OR FAIL TO CONTEST IN A TIMELY AND
APPROPRIATE MANNER, ANY PROCEEDING OR PETITION DESCRIBED IN CLAUSE (H) OF THIS
ARTICLE, (III) APPLY FOR OR CONSENT TO THE APPOINTMENT OF A RECEIVER, TRUSTEE,
CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL FOR ANY LOAN PARTY OR
FOR A SUBSTANTIAL PART OF ITS ASSETS, (IV) FILE AN ANSWER ADMITTING THE MATERIAL
ALLEGATIONS OF A PETITION FILED AGAINST IT IN ANY SUCH PROCEEDING, (V) MAKE A
GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR (VI) TAKE ANY ACTION FOR THE
PURPOSE OF EFFECTING ANY OF THE FOREGOING;


 


(J)                                     ANY LOAN PARTY OR THE GENERAL PARTNER
SHALL BECOME UNABLE, ADMIT IN WRITING ITS INABILITY OR FAIL GENERALLY TO PAY ITS
DEBTS AS THEY BECOME DUE;


 


(K)                                  ONE OR MORE FINAL NON-APPEALABLE JUDGMENTS
FOR THE PAYMENT OF MONEY IN AN AGGREGATE AMOUNT IN EXCESS OF $500,000 (NET OF
INSURANCE COVERAGE WHICH IS REASONABLY EXPECTED TO BE PAID BY THE INSURER
THEREUNDER AS CONFIRMED BY SUCH INSURER) SHALL BE RENDERED AGAINST ANY LOAN
PARTY OR ANY COMBINATION THEREOF AND THE SAME SHALL REMAIN UNDISCHARGED FOR A
PERIOD OF 60 CONSECUTIVE DAYS DURING WHICH EXECUTION SHALL NOT BE EFFECTIVELY
STAYED, OR ANY ACTION SHALL BE LEGALLY TAKEN BY A JUDGMENT CREDITOR TO ATTACH OR
LEVY UPON ANY ASSETS OF ANY LOAN PARTY TO ENFORCE ANY SUCH JUDGMENT AND IS NOT
RELEASED, VACATED OR FULLY BONDED WITHIN 60 DAYS AFTER ITS ATTACHMENT OR LEVY;


 


(L)                                     AN ERISA EVENT SHALL HAVE OCCURRED THAT,
WHEN TAKEN TOGETHER WITH ALL OTHER ERISA EVENTS THAT HAVE OCCURRED, COULD
REASONABLY BE EXPECTED TO RESULT IN LIABILITY OF THE PARENT, THE BORROWER AND
ITS SUBSIDIARIES IN AN AGGREGATE AMOUNT THAT COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT;


 


(M)                               A CHANGE IN CONTROL SHALL OCCUR;


 


(N)                                 THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
CEASES TO BE VALID AND BINDING ON ANY LOAN PARTY IN ANY MATERIAL RESPECT OR IS
DECLARED NULL AND VOID IN ANY MATERIAL RESPECT, OR THE VALIDITY OR
ENFORCEABILITY THEREOF IS CONTESTED BY ANY LOAN PARTY OR ANY LOAN PARTY DENIES
IT HAS ANY OR FURTHER LIABILITY UNDER THIS AGREEMENT OR UNDER THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY OR THERE SHALL OCCUR A “DEFAULT” OR “EVENT OF
DEFAULT” AS DEFINED IN ANY LOAN DOCUMENT;


 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent, at the request
of the Required Lenders, shall, by notice to the Borrower, take either or both
of the following actions, at the same or different

 

67

--------------------------------------------------------------------------------


 

times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

 


ARTICLE VIII

 


THE ADMINISTRATIVE AGENT


 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement,

 

68

--------------------------------------------------------------------------------


 

(ii) the contents of any certificate, report or other document delivered
hereunder or in connection herewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (which consent shall not be unreasonably withheld, conditioned or
delayed), to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent.  Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it

 

69

--------------------------------------------------------------------------------


 

has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.

 


ARTICLE IX

 


MISCELLANEOUS


 

SECTION 9.01.                 Notices.  (a) Except in the case of notices and
other communications expressly permitted to be given by telephone (and subject
to paragraph (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:

 

(I)                                     IF TO THE BORROWER, TO IT AT HILAND
PARTNERS, LP, 205 WEST MAPLE, SUITE 1100, ENID, OKLAHOMA 73701, ATTENTION OF KEN
MAPLES (TELECOPY NO. (580) 548-5188);

 

(II)                                  IF TO THE ADMINISTRATIVE AGENT, TO IT AT
MIDFIRST BANK, 501 NW GRAND BOULEVARD, SUITE 100, OKLAHOMA CITY, OKLAHOMA 73188,
ATTENTION OF JAMES P. BOGGS (TELECOPY NO. (405) 767-7120); AND

 

(III)                               IF TO ANY OTHER LENDER, TO IT AT ITS ADDRESS
(OR TELECOPY NUMBER) SET FORTH IN ITS ADMINISTRATIVE QUESTIONNAIRE.

 


(B)                                 NOTICES AND OTHER COMMUNICATIONS TO THE
LENDERS HEREUNDER MAY BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATIONS
PURSUANT TO PROCEDURES APPROVED BY THE ADMINISTRATIVE AGENT; PROVIDED THAT THE
FOREGOING SHALL NOT APPLY TO NOTICES PURSUANT TO ARTICLE II UNLESS OTHERWISE
AGREED BY THE ADMINISTRATIVE AGENT AND THE APPLICABLE LENDER.  THE
ADMINISTRATIVE AGENT OR THE BORROWER MAY, IN ITS DISCRETION, AGREE TO ACCEPT
NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS
PURSUANT TO PROCEDURES APPROVED BY IT; PROVIDED THAT APPROVAL OF SUCH PROCEDURES
MAY BE LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.


 


(C)                                  ANY PARTY HERETO MAY CHANGE ITS ADDRESS,
TELECOPY NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE
OTHER PARTIES HERETO.  ALL NOTICES AND OTHER COMMUNICATIONS GIVEN TO ANY PARTY
HERETO IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED TO
HAVE BEEN GIVEN ON THE DATE OF RECEIPT.


 

SECTION 9.02.                 Waivers; Amendments.  (a) No failure or delay by
the Administrative Agent, the Issuing Bank or any Lender in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder are

 

70

--------------------------------------------------------------------------------


 

cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Loan or issuance of a Letter of Credit shall not be construed as a waiver
of any Default, regardless of whether the Administrative Agent, any Lender or
the Issuing Bank may have had notice or knowledge of such Default at the time.

 


(B)                                 NEITHER THIS AGREEMENT NOR ANY PROVISION
HEREOF MAY BE WAIVED, AMENDED OR MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR
AGREEMENTS IN WRITING ENTERED INTO BY THE BORROWER AND THE REQUIRED LENDERS OR
BY THE BORROWER AND THE ADMINISTRATIVE AGENT WITH THE CONSENT OF THE REQUIRED
LENDERS; PROVIDED THAT NO SUCH AGREEMENT SHALL (I) INCREASE THE COMMITMENT OF
ANY LENDER WITHOUT THE WRITTEN CONSENT OF SUCH LENDER, (II) REDUCE THE PRINCIPAL
AMOUNT OF ANY LOAN OR LC DISBURSEMENT OR REDUCE THE RATE OF INTEREST THEREON, OR
REDUCE ANY FEES PAYABLE HEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER
AFFECTED THEREBY, (III) RELEASE ANY GUARANTOR OR RELEASE ANY COLLATERAL (EXCEPT
FOR RELEASES OF COLLATERAL RELATED TO ASSET SALES OTHERWISE EXPRESSLY PERMITTED
PURSUANT TO THE TERMS OF THIS AGREEMENT) SECURING THE OBLIGATIONS WITHOUT THE
WRITTEN CONSENT OF EACH LENDER, (IV) POSTPONE THE SCHEDULED DATE OF PAYMENT OF
THE PRINCIPAL AMOUNT OF ANY LOAN OR LC DISBURSEMENT, OR ANY INTEREST THEREON, OR
ANY FEES PAYABLE HEREUNDER, OR REDUCE THE AMOUNT OF, WAIVE OR EXCUSE ANY SUCH
PAYMENT, OR POSTPONE THE SCHEDULED DATE OF EXPIRATION OF ANY COMMITMENT, WITHOUT
THE WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY, (V) CHANGE SECTION 2.18(B)
OR (C) IN A MANNER THAT WOULD ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED
THEREBY, WITHOUT THE WRITTEN CONSENT OF EACH LENDER, OR (VI) CHANGE ANY OF THE
PROVISIONS OF THIS SECTION OR THE DEFINITION OF “REQUIRED LENDERS” OR ANY OTHER
PROVISION HEREOF SPECIFYING THE NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO
WAIVE, AMEND OR MODIFY ANY RIGHTS HEREUNDER OR MAKE ANY DETERMINATION OR GRANT
ANY CONSENT HEREUNDER, WITHOUT THE  WRITTEN CONSENT OF EACH LENDER; PROVIDED
FURTHER THAT NO SUCH AGREEMENT SHALL AMEND, MODIFY OR OTHERWISE AFFECT THE
RIGHTS OR DUTIES OF THE ADMINISTRATIVE AGENT OR THE ISSUING BANK HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT OR THE ISSUING
BANK, AS THE CASE MAY BE.


 

SECTION 9.03.                 Expenses; Indemnity; Damage Waiver.  (a) The
Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel (including local counsel) for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
Transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during  any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

71

--------------------------------------------------------------------------------


 


(B)                                 THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY
OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”)
AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS,
DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST
ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS OR ANY OTHER
TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE
OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE
BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER
ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO
ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NON-APPEALABLE JUDGMENT TO HAVE RESULTED FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.


 


(C)                                  TO THE EXTENT THAT THE BORROWER FAILS TO
PAY ANY AMOUNT REQUIRED TO BE PAID BY IT TO THE ADMINISTRATIVE AGENT OR THE
ISSUING BANK UNDER PARAGRAPH (A) OR (B) OF THIS SECTION, EACH LENDER SEVERALLY
AGREES TO PAY TO THE ADMINISTRATIVE AGENT OR THE ISSUING BANK, AS THE CASE MAY
BE, SUCH LENDER’S APPLICABLE PERCENTAGE (DETERMINED AS OF THE TIME THAT THE
APPLICABLE UN-REIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID
AMOUNT; PROVIDED THAT THE UN-REIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM,
DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR
ASSERTED AGAINST THE ADMINISTRATIVE AGENT OR THE ISSUING BANK IN ITS CAPACITY AS
SUCH.


 


(D)                                 EACH LOAN PARTY SHALL DEFEND AND INDEMNIFY
THE ADMINISTRATIVE AGENT AND EACH LENDER AND HOLD THEM HARMLESS FROM AND AGAINST
ALL LOSS, LIABILITY, DAMAGE, EXPENSE, CLAIMS, COSTS, FINES, PENALTIES,
ASSESSMENTS (INCLUDING INTEREST ON ANY OF THE FOREGOING) AND REASONABLE
ATTORNEYS’ FEES, SUFFERED OR INCURRED BY THE ADMINISTRATIVE AGENT OR ANY LENDER
WHICH ARISE, RESULT FROM OR IN ANY WAY RELATE TO A BREACH OR VIOLATION BY ANY
LOAN PARTY OF ANY APPLICABLE ENVIRONMENTAL LAWS, EITHER PRIOR TO OR SUBSEQUENT
TO THE DATE HEREOF, INCLUDING THE ASSERTION OR IMPOSITION OF ANY LIEN ON ANY
LOAN PARTY’S ASSETS, OR WHICH RELATE TO OR ARISE OUT OF ANY ENVIRONMENTAL
LIABILITY.  EACH LOAN PARTY’S OBLIGATIONS HEREUNDER SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT AND THE REPAYMENT OF THE LOANS.


 


(E)                                  TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THE BORROWER SHALL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY
INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS, ANY LOAN OR LETTER OF CREDIT
OR THE USE OF THE PROCEEDS THEREOF.

 

72

--------------------------------------------------------------------------------


 


(F)                                    ALL AMOUNTS DUE UNDER THIS SECTION SHALL
BE PAYABLE NOT LATER THAN TEN (10) DAYS AFTER WRITTEN DEMAND THEREFOR.


 

SECTION 9.04.                 Successors and Assigns.  (a) The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any Affiliate of the Issuing Bank that issues any Letter of Credit), except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 


(B)                                 (I) SUBJECT TO THE CONDITIONS SET FORTH IN
PARAGRAPH (B)(II) BELOW, ANY LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A
PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENT AND THE LOANS AT THE TIME OWING TO IT) WITH THE PRIOR
WRITTEN CONSENT (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD) OF:


 

(A)                              THE BORROWER, PROVIDED THAT NO CONSENT OF THE
BORROWER SHALL BE REQUIRED FOR AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF A
LENDER, AN APPROVED FUND OR, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, ANY OTHER ASSIGNEE;

 

(B)                                THE ADMINISTRATIVE AGENT, PROVIDED THAT NO
CONSENT OF THE ADMINISTRATIVE AGENT SHALL BE REQUIRED FOR AN ASSIGNMENT TO A
LENDER, AN AFFILIATE OF A LENDER OR AN APPROVED FUND; AND

 

(C)                                THE ISSUING BANK.

 

(II)                                  ASSIGNMENTS SHALL BE SUBJECT TO THE
FOLLOWING ADDITIONAL CONDITIONS:

 

(A)                              EXCEPT IN THE CASE OF AN ASSIGNMENT TO A LENDER
OR AN AFFILIATE OF A LENDER OR AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF
THE ASSIGNING LENDER’S COMMITMENT OR LOANS OF ANY CLASS, THE AMOUNT OF THE
COMMITMENT OR LOANS OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT
(DETERMINED AS OF THE DATE THE ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH
ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN
$5,000,000 UNLESS EACH OF THE BORROWER AND THE ADMINISTRATIVE AGENT OTHERWISE
CONSENT, PROVIDED THAT NO SUCH CONSENT OF THE BORROWER SHALL BE REQUIRED IF AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING;

 

73

--------------------------------------------------------------------------------


 

(B)                                EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN
ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT, PROVIDED THAT THIS CLAUSE SHALL NOT BE
CONSTRUED TO PROHIBIT THE ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE
ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS IN RESPECT OF ONE CLASS OF COMMITMENTS
OR LOANS;

 

(C)                                THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE
AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION, TOGETHER
WITH A PROCESSING AND RECORDATION FEE OF $3,500; AND

 

(D)                               THE ASSIGNEE, IF IT SHALL NOT BE A LENDER,
SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE.

 

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(III)                               SUBJECT TO ACCEPTANCE AND RECORDING THEREOF
PURSUANT TO PARAGRAPH (B)(IV) OF THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE
SPECIFIED IN EACH ASSIGNMENT AND ASSUMPTION THE ASSIGNEE THEREUNDER SHALL BE A
PARTY HERETO AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND
ASSUMPTION, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT,
AND THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST
ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS OBLIGATIONS
UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING
ALL OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH
LENDER SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE
BENEFITS OF SECTION 2.15, SECTION 2.16, SECTION 2.17 AND SECTION 9.03).  ANY
ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT
THAT DOES NOT COMPLY WITH THIS SECTION 9.04 SHALL BE TREATED FOR PURPOSES OF
THIS AGREEMENT AS A SALE BY SUCH LENDER OF A PARTICIPATION IN SUCH RIGHTS AND
OBLIGATIONS IN ACCORDANCE WITH PARAGRAPH (C) OF THIS SECTION.

 

(IV)                              THE ADMINISTRATIVE AGENT, ACTING FOR THIS
PURPOSE AS AN AGENT OF THE BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY
OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF,
AND PRINCIPAL AMOUNT OF THE LOANS AND LC DISBURSEMENTS OWING TO, EACH LENDER
PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN
THE REGISTER SHALL BE CONCLUSIVE, AND THE BORROWER, THE ADMINISTRATIVE AGENT,
THE ISSUING BANK AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN
THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES
OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER

 

74

--------------------------------------------------------------------------------


 

SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER, THE ISSUING BANK AND ANY
LENDER, AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR
NOTICE.

 

(V)                                 UPON ITS RECEIPT OF A DULY COMPLETED
ASSIGNMENT AND ASSUMPTION EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE
ASSIGNEE’S COMPLETED ADMINISTRATIVE QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL
ALREADY BE A LENDER HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT
REQUIRED BY PARAGRAPH (B) OF THIS SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT
SUCH ASSIGNMENT AND ASSUMPTION AND RECORD THE INFORMATION CONTAINED THEREIN IN
THE REGISTER; PROVIDED THAT IF EITHER THE ASSIGNING LENDER OR THE ASSIGNEE SHALL
HAVE FAILED TO MAKE ANY PAYMENT REQUIRED TO BE MADE BY IT PURSUANT TO
SECTION 2.06 (D), SECTION 2.06(E), SECTION 2.07(B), SECTION 2.18(D) OR
SECTION 9.03(C), THE ADMINISTRATIVE AGENT SHALL HAVE NO OBLIGATION TO ACCEPT
SUCH ASSIGNMENT AND ASSUMPTION AND RECORD THE INFORMATION THEREIN IN THE
REGISTER UNLESS AND UNTIL SUCH PAYMENT SHALL HAVE BEEN MADE IN FULL, TOGETHER
WITH ALL ACCRUED INTEREST THEREON.  NO ASSIGNMENT SHALL BE EFFECTIVE FOR
PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN RECORDED IN THE REGISTER AS
PROVIDED IN THIS PARAGRAPH.

 


(C)                                  (I) ANY LENDER MAY, WITHOUT THE CONSENT OF
THE BORROWER, THE ADMINISTRATIVE AGENT OR THE ISSUING BANK, SELL PARTICIPATIONS
TO ONE OR MORE BANKS OR OTHER ENTITIES (A “PARTICIPANT”) IN ALL OR A PORTION OF
SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENT AND THE LOANS OWING TO IT); PROVIDED THAT (A) SUCH
LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (B) SUCH
LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE
PERFORMANCE OF SUCH OBLIGATIONS AND (C) THE BORROWER, THE ADMINISTRATIVE AGENT,
THE ISSUING BANK AND THE OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND
DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT OR INSTRUMENT PURSUANT TO WHICH
A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN
THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO APPROVE ANY AMENDMENT,
MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT; PROVIDED THAT SUCH
AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE
CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT, MODIFICATION OR WAIVER
DESCRIBED IN THE FIRST PROVISO TO SECTION 9.02(B) THAT AFFECTS SUCH
PARTICIPANT.  SUBJECT TO PARAGRAPH (C)(II) OF THIS SECTION, THE BORROWER AGREES
THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTION 2.15,
SECTION 2.16 AND SECTION 2.17 TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD
ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF THIS SECTION. 
TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE
BENEFITS OF SECTION 9.08 AS THOUGH IT WERE A LENDER, PROVIDED SUCH PARTICIPANT
AGREES TO BE SUBJECT TO SECTION 2.18(C) AS THOUGH IT WERE A LENDER.


 

(II)                                  A PARTICIPANT SHALL NOT BE ENTITLED TO
RECEIVE ANY GREATER PAYMENT UNDER SECTION 2.15 OR SECTION 2.17 THAN THE
APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE
PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO
SUCH PARTICIPANT IS MADE WITH THE BORROWER’S PRIOR WRITTEN CONSENT.  A
PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE
ENTITLED TO THE BENEFITS OF SECTION 2.17 UNLESS THE BORROWER IS NOTIFIED OF THE
PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE
BENEFIT OF THE BORROWER, TO COMPLY WITH SECTION 2.17(E) AS THOUGH IT WERE A
LENDER.

 

75

--------------------------------------------------------------------------------


 


(D)                                 ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN
A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO
SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING WITHOUT LIMITATION ANY PLEDGE OR
ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE BANK, AND THIS
SECTION SHALL NOT APPLY TO ANY SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST;
PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE
A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR
ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


 

SECTION 9.05.                 Survival.  All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments  delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated.  The provisions of Section 2.15, Section 2.16,
Section 2.17 and Section 9.03 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the Transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof.

 

SECTION 9.06.                 Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

SECTION 9.07.                 Severability.  Any provision of this Agreement
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.08.                 Right of Setoff.  If an Event of Default shall
have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits

 

76

--------------------------------------------------------------------------------


 

(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured.  The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

SECTION 9.09.                 Governing Law; Jurisdiction; Consent to Service of
Process.  (a) This Agreement shall be construed in accordance with and governed
by the law of the State of Oklahoma.

 


(B)                                 THE BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF OKLAHOMA SITTING IN OKLAHOMA CITY,
OKLAHOMA COUNTY, OKLAHOMA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE OF OKLAHOMA
OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


 


(C)                                  THE BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN
ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.


 


(D)                                 EACH PARTY TO THIS AGREEMENT IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 9.01.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO
THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


 

SECTION 9.10.                 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE

 

77

--------------------------------------------------------------------------------

 


 

BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11.                 Headings.  Article and Section headings and the
Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

SECTION 9.12.                 Confidentiality.  Each of the Administrative
Agent, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii)  any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a non-confidential basis from a source other than the
Borrower.  For the purposes of this Section, “Information” means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Administrative Agent, the Issuing
Bank or any Lender on a non-confidential basis prior to disclosure by the
Borrower; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

SECTION 9.13.                 Interest Rate Limitation.  Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts which are treated as
interest on such Loan under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

 

78

--------------------------------------------------------------------------------


 

SECTION 9.14.                 USA PATRIOT Act.  Each Lender that is subject to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”) hereby notifies the Borrower that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Act.

 

SECTION 9.15.                 Separateness.  The Lenders acknowledge that (i)
the Lenders have advanced funds to the Borrower in reliance upon the
separateness of the Parent and the Borrower from each other and from any other
Persons, and (ii) the Borrower has assets and liabilities that are separate from
those of other Persons, including the Parent.

 

SECTION 9.16.                 No Personal Liability of Directors, Officers and
Employees.  No director, officer, partner, employee, member or manager of the
General Partner will have any liability for any obligations of the Borrower, or
for any claim based on, in respect of, or by reason of, such obligations or
their creation.  Each Lender waives and releases all such liability. This waiver
and release are part of the consideration for the making of the Loans and the
issuance of Letters of Credit.

 

SECTION 9.17.                 Collateral Matters; Swap Agreements.    The
benefit of the Security Documents and of the provisions of this Agreement
relating to the Collateral shall also extend to and be available to any
counterparty to any Swap Agreements on a pro rata basis (subject to
Section 2.18(b) hereof) in respect of any obligations of the Borrowers which
arise under any Swap Agreement, provided that such counterparty is a Lender or
an Affiliate of a Lender at the time such counterparty entered into such Swap
Agreement.

 

[END OF TEXT]

 

79

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BORROWER:

 

 

 

HILAND OPERATING, LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Randy Moeder

 

 

 

Randy Moeder

 

 

Chief Executive Officer, President

 

 

and Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

MIDFIRST BANK,

 

a federally chartered savings association,

 

in its capacity as Administrative Agent

 

 

 

 

 

 /s/ James P. Boggs

 

 

By:

James P. Boggs

 

Title:

Vice President

 

 

 

Address:

 

 

 

 

 

MidFirst Bank

 

 

MidFirst Plaza

 

 

501 N.W. Grand Blvd., Suite 100

 

 

Oklahoma City, Oklahoma 73118

 

 

Attention: James P. Boggs

 

 

Telephone No. (405) 767-7115

 

 

Telecopy No. (405) 767-7120

 

 

e-mail: james.boggs@midfirst.com

 

 

State:   Oklahoma

 

 

Wire Instructions:

 

 

MidFirst Bank (OKC, OK)

 

 

ABA No.:

303087995

 

Reference:

Account 1901000 for Hiland

 

Operating, LLC for Further Credit to Loan # 909590

 

Attention:

Mary Nash/Sharon Bales

 

 

(MFB Loan Operations)

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MIDFIRST BANK,

 

a federally chartered savings association,

 

in its capacity as a Lender

 

 

 

 

 

 /s/ James P. Boggs

 

 

By:

James P. Boggs

 

Title:

Vice President

 

 

 

Address:

 

 

 

 

 

MidFirst Bank

 

 

MidFirst Plaza

 

 

501 N.W. Grand Blvd., Suite 100

 

 

Oklahoma City, Oklahoma 73118

 

 

Attention: James P. Boggs

 

 

Telephone No. (405) 767-7115

 

 

Telecopy No. (405) 767-7120

 

 

e-mail: james.boggs@midfirst.com

 

 

State:   Oklahoma

 

 

Wire Instructions:

 

 

MidFirst Bank (OKC, OK)

 

 

ABA No.:

303087995

 

Reference:

Account 1901000 for Hiland

 

Operating, LLC for Further Credit to Loan # 909590

 

Attention:

Mary Nash/Sharon Bales

 

 

(MFB Loan Operations)

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF SCOTLAND

 

 

 

 

 

By:

 /s/ Amena Nabi

 

 

Name:

Amena Nabi

 

 

Title:

Assistant Vice President

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

FORTIS CAPITAL CORP.

 

 

 

 

 

By:

/s/ Christopher S. Parada

 

 

Name:

Christopher S. Parada

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Darrell Holley

 

 

Name:

Darrell Holley

 

 

Title:

Managing Director

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK

 

 

 

 

 

By:

 /s/ Kathleen J. Bowen

 

 

Name:

Kathleen J. Bowen

 

 

Title:

Senior Vice President

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

 /s/ Matthew J. Purchase

 

 

Name:

Matthew J. Purchase

 

 

Title:

Vice President

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF OKLAHOMA

 

 

 

 

 

By:

/s/ Mark Morris

 

 

Name:

Mark Morris

 

 

Title:

Vice President

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

ASSIGNMENT AND ASSUMPTION

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF COMMITMENT INCREASE AGREEMENT

 

1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NEW LENDER AGREEMENT

 

1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF GUARANTY AGREEMENT

 

1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF BORROWING REQUEST

 

1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF COMPLIANCE CERTIFICATE

 

HILAND OPERATING, LLC

 

COMPLIANCE CERTIFICATE

 

1

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

 

EXHIBIT G

 

FORM OF PARTNERSHIP AGREEMENT

 

HILAND PARTNERS, LP

 

FIRST AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP

 

 

OF

 

 

HILAND PARTNERS, LP

 

1

--------------------------------------------------------------------------------


 


 